Exhibit 10.1

 

[g311021ka01i001.jpg]

 

CLIFFORD CHANCE LLP

 

CONFORMED COPY

 

DATED AS OF DECEMBER 12, 2007

 

by

 

ARCH REINSURANCE LTD.

 

as Obligor

 

with

 

LLOYDS TSB BANK PLC

 

as Agent,

 

LLOYDS TSB BANK PLC, ING BANK N.V., LONDON BRANCH AND
BARCLAYS BANK PLC

as Original Lenders

 

and

 

LLOYDS TSB BANK PLC,

as Mandated Lead Arranger

 

--------------------------------------------------------------------------------

 

LETTER OF CREDIT

AND

REIMBURSEMENT AGREEMENT

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

CONTENTS

 

Clause

 

Page

 

 

 

1.

Definitions And Interpretation

1

 

 

 

2.

Terms Of The Letter Of Credit Facility

16

 

 

 

3.

Conditions Of Issuance Of Letters Of Credit

25

 

 

 

4.

Representations And Warranties

29

 

 

 

5.

Covenants

33

 

 

 

6.

Events Of Default And Remedies

47

 

 

 

7.

Changes To Parties

52

 

 

 

8.

The Finance Parties

56

 

 

 

9.

Miscellaneous

64

 

 

 

Schedule 1

LENDER COMMITMENTS

78

 

 

 

Schedule 2

EXISTING ENCUMBRANCES

79

 

 

 

Schedule 3

EXISTING INDEBTEDNESS

82

 

 

 

Schedule 4

DISPOSITIONS

83

 

 

 

Exhibit A

Form Of Letters Of Credit

1

 

 

 

Part A

Form Of Letter Of Credit

2

Part B

Form Of Lender’s Authorization Letter

6

 

 

 

Exhibit B

Arch Reinsurance Security Agreement

1

 

 

 

Exhibit C

Form Of Utilization Request

1

 

 

 

Exhibit D

Form Of Custodial Account Value Certificate

1

 

 

 

Exhibit E

Form Of Compliance Certificate

1

 

 

 

Exhibit F

Form Of Assignment And Assumption

1

 

i

--------------------------------------------------------------------------------


 

LETTER OF CREDIT
AND REIMBURSEMENT AGREEMENT

 

This LETTER OF CREDIT AND REIMBURSEMENT AGREEMENT is dated as of December 12,
2007 (as may be further amended, amended and restated, supplemented or otherwise
modified from time to time, this “Agreement”) by and among Arch Reinsurance
Ltd., a Bermuda company (the “Obligor”), Lloyds TSB Bank plc as agent for the
Finance Parties (as hereinafter defined) (the “Agent” or the “Security Agent”),
Lloyds TSB Bank plc, ING Bank N.V., London Branch and Barclays Bank PLC as
Lenders (the “Original Lenders”) and Lloyds TSB Bank plc as mandated lead
arranger (the “Arranger”).

 


1.           DEFINITIONS AND INTERPRETATION


 


1.1         DEFINITIONS


 

Unless the context clearly otherwise requires, the following terms shall have
the following respective meanings:

 

“Acquired Indebtedness” has the meaning set forth in sub-clause 5.6.3(c) of
Clause 5.6 (Negative Covenants).

 

“Adjusted Collateral Value” means, with respect to the Obligor and at any date
of determination, an amount equal to the sum of each of the following categories
of cash, obligations or Investments to the extent such cash, obligation or
Investment is in the Custodial Account multiplied in each case by the percentage
set forth opposite such category of cash, obligation or Investment and, in each
case, subject to the original term to maturity criteria set forth therein:

 

Cash, obligation or Investment

 

Percentage -
Matching Currency

 

Percentage - Non-
Matching Currency

 

U.S. Dollars, euros, pounds sterling or Cash Equivalents

 

100

%

95

%

Commercial Paper or Money Market Investments

 

90

%

85

%

Group 1 Investments with maturities of ten years or less from the date of
determination

 

90

%

85

%

Group 1 Investments with maturities more than ten years from the date of
determination and Group 2 Investments

 

85

%

80

%

All other cash, investments, obligations or securities

 

0

%

0

%

 

1

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, the (A) the value of Investments at any time
shall be determined based on the Valuation Report by the Custodian then most
recently delivered to the Agent by the Obligor, (B) if any single corporate
issuer (or any Affiliate thereof) represents more than 10% of the aggregate
value of all cash and Investments of the aggregate amount of the Adjusted
Collateral Value, the excess over 10% shall be excluded, (C) the rating of all
corporate bonds constituting Investments under Corporate Bonds shall at all
times be rated at least A- from S&P or Fitch; provided that if there is a split
in the ratings, the applicable rating for purposes of this definition shall be
the lower of such ratings of S&P and Fitch, (D) Agency Securities shall at no
time comprise more than 30% of the aggregate value of all cash and Investments
of the aggregate amount of the Adjusted Collateral Value, and (E) the weighted
average rating of all Group 1 Investments and Group 2 Investments shall be at
all times at least AA from S&P, Moody’s or Fitch; provided that if there is a
split in the ratings, the applicable rating for purposes of this definition
shall be the lower of such ratings from S&P, Moody’s or Fitch. For the avoidance
of doubt, in respect of any calculation relating to a Letter of Credit,
“Matching Currency” means cash, obligations or Investments denominated in the
same currency as the currency in which the applicable Letter of Credit is
denominated and “Non-Matching Currency” means cash, obligations or Investments
denominated in a currency other than the currency in which the applicable Letter
of Credit is denominated.

 

“Affiliate” means, as to any Person, any other Person which directly or
indirectly controls, or is under common control with, or is controlled by, such
Person. As used in this definition, “control” (including, with its correlative
meanings, “controlled by” and “under common control with”) shall mean
possession, directly or indirectly, of power to direct or cause the direction of
management or policies (whether through ownership of securities or partnership
or other ownership interests, by contract or otherwise), provided that, in any
event any Person which owns directly or indirectly 20% or more of the securities
having ordinary voting power for the election of directors or other governing
body of a corporation or 20% or more of the partnership or other ownership
interests of any other Person (other than as a limited partner of such other
Person) will be deemed to control such corporation or other Person.

 

“Agency Securities” means (a) single-class mortgage participation certificates
in book-entry form backed by single-family residential mortgage loans, the full
and timely payment of interest at the applicable certificate rate and the
ultimate collection of principal of which are guaranteed by the Federal Home
Loan Mortgage Corporation (excluding REMIC or other multi-class pass-through
certificates, collateralized mortgage obligations, pass-through certificates
backed by adjustable rate mortgages, securities paying interest or principal
only and similar derivative securities); (b) single-class mortgage pass-through

 

2

--------------------------------------------------------------------------------


 

certificates in book-entry form backed by single-family residential mortgage
loans, the full and timely payment of interest at the applicable certificate
rate and ultimate collection of principal of which are guaranteed by the Federal
National Mortgage Association (excluding REMIC or other multi-class pass-through
certificates, pass-through certificates backed by adjustable rate mortgages,
collateralized mortgage obligations, securities paying interest or principal
only and similar derivative securi­ties); and (c) single-class fully modified
pass-through certificates in book-entry form backed by single-family residential
mortgage loans, the full and timely payment of principal and interest of which
is guaranteed by the Government National Mortgage Association (excluding REMIC
or other multi-class pass-through certificates, collateralized mortgage
obligations, pass-through certificates backed by adjustable rate mortgages,
securities paying interest or principal only and similar derivatives
securities).

 

“Applicable Insurance Regulatory Authority” means the insurance department or
similar administrative authority or agency that has the principal regulatory
jurisdiction over the Obligor or other Person.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, and accepted by the Agent, in substantially the
form of Exhibit F hereto.

 

“Base Currency” means U.S. Dollars.

 

“Beneficiary” means (a) Lloyd’s or (b) another financial institution acceptable
to the Lenders who has issued a letter of credit in favor of Lloyd’s if such
Letter of Credit would be either a back-to-back letter of credit in favor of
such financial institution having the same amount, term and other applicable
provisions as such financial institution’s letter of credit in favor of Lloyd’s
or where such financial institution’s letter of credit in favor of Lloyd’s
includes or represents the underwriting obligations of a third party in addition
to those of the Obligor, the Letter of Credit shall be matched with back-to-back
obligations included within or incorporated into the financial institution’s
letter of credit in favor of Lloyd’s.

 

“Business Day” means any day other than a Saturday, Sunday or any other day on
which commercial banks in London and Bermuda are authorized or required to
close.

 

“Capital Lease Obligations” means, for any Person, all obligations of such
Person to pay rent or other amounts under a lease which has been or should be
capitalized on the books of the lessee in accordance with GAAP. For purposes of
this Agreement, the amount of such obligations shall be the capitalized amount
thereof, determined in accordance with GAAP.

 

“Cash Equivalents” means, as to any Person, securities issued or directly and
fully guaranteed or insured by the United States, any G7 Country or any agency
or instrumentality thereof (provided that the full faith and credit of the
United States or such

 

3

--------------------------------------------------------------------------------


 

G7 Country is pledged in support thereof) having maturities of not more than one
year from the date of acquisition by such Person.

 

“Change of Control” means the Parent ceases to own, directly or indirectly, 100%
of the shares of capital stock of (or other ownership or profit interests in)
the Obligor.

 

“Closing” means the delivery of the executed Fundamental Documents by the
parties thereto on the Closing Date.

 

“Closing Date” means the date on which all of the conditions set forth in Clause
3.1 (Conditions Precedent to Effectiveness and Issuance of Initial Letters of
Credit) shall have been satisfied or waived by the Lenders.

 

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time, and any rule or regulation issued thereunder.

 

“Collateral” has the definition set forth in Clause 2.10 (Collateral Security).

 

“Collateral Account Control Agreement” means an agreement, satisfactory to the
Security Agent, by and among the Obligor, the Security Agent and the Custodian
pursuant to which the Custodian confirms and acknowledges the Security Agent’s
security interest in the Custodial Account and undertakes such other matters as
the Security Agent deems appropriate.

 

“Commercial Paper” means commercial paper issued by any entity organized in the
United States or any G7 Country rated at least (a) A-1 or the equivalent thereof
by S&P and (b) P-1 or the equivalent thereof by Moody’s and maturing not more
than one year after the date of determination.

 

“Commitment” means:

 

(a)             in relation to any Original Lender, the amount in the Base
Currency set forth opposite its name on Schedule 1 (Lender Commitments) hereto,

 

(b)            in relation to any other Lender, the amount in the Base Currency
of any Commitment transferred to it under this Agreement; and

 

to the extent not cancelled, reduced or transferred by it under this Agreement.

 

“Compliance Certificate” means a compliance certificate delivered to the Agent
pursuant to paragraph (h) of sub-clause 5.1.2 (Compliance Certificate)
substantially in the form set out in Exhibit E hereto.

 

“Consolidated Net Income” means, for any Person, for any period, net income (or
loss) after income taxes of such Person and its Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP.

 

4

--------------------------------------------------------------------------------


 

“Consolidated Tangible Net Worth” means, for any Person, as of the date of any
determination, Net Worth of such Person and its Subsidiaries on such date less
the amount of all intangible items included therein, including, without
limitation, goodwill, franchises, license, patents, trademarks, trade names,
copyrights, service marks, brand names and write-ups of assets.

 

“Constituent Documents” means, with respect to any Corporation, such
Corporation’s certificate of incorporation, memorandum of association or other
similar document concerning the formation, organization and existence of such
Corporation required under the laws of the jurisdiction of organization of such
Corporation, and such Corporation’s by-laws or other similar document required
under the laws of such jurisdiction of organization.

 

“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which are treated as a single employer under
Section 414 of the Code.

 

“Corporate Bonds” means nonconvertible corporate bonds rated at least A- from
S&P, A3 from Moody’s or A- from Fitch and maturing within ten years from the
date of determination; provided that if there is a split in the ratings, the
applicable rating for purposes of this definition shall be the lower of such
ratings of S&P, Moody’s and Fitch.

 

“Corporation” includes companies, associations, corporations, partnerships,
limited liability companies and other legal entities of all kinds.

 

“Credit Protection Arrangement” means any “over the counter” arrangement
designed to transfer credit risk from one party to another, including credit
default swaps (including, without limitation, single name, basket and
first-to-default swaps), total return swaps and credit-linked notes.

 

“Custodial Account” shall have the meaning set forth in the Security Agreement
executed and delivered by the Obligor.

 

“Custodian” shall have the meaning set forth in the Custodian Agreement.

 

“Custodian Agreement” means the Custody Agreement dated October 1, 2007 between
Mellon Bank, N.A., as Custodian, and the Obligor.

 

“Default” means any event or condition specified in Clause 6.1 (Events of
Default Defined) which, upon the giving of notice, the lapse of time, or the
happening of any further condition, would become an Event of Default.

 

“Disruption Event” means either or both of:

 

(a)             a material disruption to those payment or communications systems
or to those financial markets which are, in each case, required to operate in
order for

 

5

--------------------------------------------------------------------------------


 

payments to be made in connection with the Facility (or otherwise in order for
the transactions contemplated by the Fundamental Documents to be carried out)
which disruption is not caused by, and is beyond the control of, any of the
Parties; or

 

(b)            the occurrence of any other event which results in a disruption
(of a technical or systems-related nature) to the treasury or payments
operations of a Party preventing that, or any other Party:

 

(i)        from performing its payment obligations under the Fundamental
Documents; or

 

(ii)       from communicating with other Parties in accordance with the terms of
the Fundamental Documents,

 

(and which (in either such case)) is not caused by, and is beyond the control
of, the Party whose operations are disrupted.

 

“Dollar Equivalent” means, with respect to any monetary amount in a currency
other than U.S. Dollars, at any date of determination thereof, the amount of
U.S. Dollars obtained by converting such currency involved in such computation
into U.S. Dollars at the spot rate for the purchase of U.S. Dollars with the
applicable currency as published by Reuters (or any successor thereto) on the
date of such determination.

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender and (c) any
other bank or financial institution, trust, fund or other entity which is
regularly engaged in or established for the purpose of making, purchasing or
investing in loans, securities or other financial assets approved by Lloyd’s for
the purpose of providing guarantees and issuing or confirming letters of credit
comprising a member’s Funds at Lloyd’s (as such term is defined in paragraph 4
of the Membership Bylaw (No. 17 of 1993)).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.

 

“ERISA Affiliate” has the meaning set forth in Clause 4.12 (ERISA).

 

“Event of Default” has the meaning set forth in Clause 6.1 (Events of Default
Defined).

 

“Facility” means the Letters of Credit that the Agent has agreed to issue on
behalf of the Lenders under this Agreement in an amount (including all Letter of
Credit Obligations and Reimbursement Obligations for the Obligor) not to exceed
at the time of issuance of any Letter of Credit USD$150,000,000 (or the foreign
currency Dollar Equivalent of pounds sterling or euro) in the aggregate.

 

“Facility Availability Period” means the Closing Date up to and including
December 31, 2009.

 

6

--------------------------------------------------------------------------------


 

“Facility Office” means the office or offices notified by a Lender to the Agent
in writing on or before the date it becomes a Lender (or, following that date,
by not less than five Business Days’ written notice) as the office or offices
through which it will perform its obligations under this Agreement.

 

“Facility Termination Date” means December 31, 2013.

 

“Finance Party” means the Agent, the Security Agent, the Arranger or a Lender.

 

“Fitch” means Fitch Ratings Ltd. or any successor to its rating business.

 

“Fundamental Documents” means and includes each of the following for the time
being in force:

 

(a)             this Agreement;

 

(b)            the Letters of Credit;

 

(c)             the Security Agreement;

 

(d)            the Custodian Agreement;

 

(e)             Collateral Account Control Agreement;

 

(f)             any other Security Document;

 

(g)            fee letters referred to in sub-clauses 2.8.2 and 2.8.3 hereof;
and

 

(h)            any other document designated as such from time to time by the
Agent and Obligor.

 

“G7 Country” means Canada, the Federal Republic of Germany, Republic of France,
Republic of Italy, United Kingdom, Austria, Spain, Belgium, Japan and the
Netherlands.

 

“G7 Government Securities” means securities issued or backed by Canada, the
Federal Republic of Germany, Republic of France, Republic of Italy, United
Kingdom, Austria, Spain, Belgium, Japan and the Netherlands; provided that the
credit ratings of such securities shall be at or above AA- by S&P or Aa3 by
Moody’s; provided that if there is a split in the ratings, the applicable rating
for purposes of this definition shall be the lower of such ratings of S&P and
Moody’s.

 

“GAAP” shall mean United States generally accepted accounting principles in
effect from time to time.

 

“Group” means the Parent and its Subsidiaries from time to time.

 

“Group 1 Investments” means (a) U.S. Government Securities, (b) Agency
Securities, (c) Supranational Securities and (d) G7 Government Securities.

 

7

--------------------------------------------------------------------------------


 

“Group 2 Investments” means (a) Municipal Bonds and (b) Corporate Bonds.

 

“GUARANTEE” OF OR BY ANY PERSON (THE “GUARANTOR”) MEANS ANY OBLIGATION
GUARANTEEING OR INTENDED TO GUARANTEE ANY INDEBTEDNESS, LEASES, DIVIDENDS OR
OTHER OBLIGATIONS (“PRIMARY OBLIGATIONS”) OF ANY OTHER PERSON (THE “PRIMARY
OBLIGOR”) IN ANY MANNER, WHETHER DIRECTLY OR INDIRECTLY, INCLUDING, WITHOUT
LIMITATION, ANY OBLIGATION OF SUCH PERSON, WHETHER OR NOT CONTINGENT, (A) TO
PURCHASE ANY SUCH PRIMARY OBLIGATION OR ANY PROPERTY CONSTITUTING DIRECT OR
INDIRECT SECURITY THEREFOR, (B) TO ADVANCE OR SUPPLY FUNDS (I) FOR THE PURCHASE
OR PAYMENT OF ANY SUCH PRIMARY OBLIGATION OR (II) TO MAINTAIN WORKING CAPITAL OR
EQUITY CAPITAL OF THE PRIMARY OBLIGOR OR OTHERWISE TO MAINTAIN THE NET WORTH OR
SOLVENCY OF THE PRIMARY OBLIGOR, (C) TO PURCHASE PROPERTY, SECURITIES OR
SERVICES PRIMARILY FOR THE PURPOSE OF ASSURING THE OWNER OF ANY SUCH PRIMARY
OBLIGATION OF THE ABILITY OF THE PRIMARY OBLIGOR TO MAKE PAYMENT OF SUCH PRIMARY
OBLIGATION OR (D) OTHERWISE TO ASSURE OR HOLD HARMLESS THE OWNER OF SUCH PRIMARY
OBLIGATION AGAINST LOSS IN RESPECT THEREOF; PROVIDED, HOWEVER, THAT THE TERM
GUARANTEE SHALL NOT INCLUDE (X) ENDORSEMENTS OF INSTRUMENTS FOR DEPOSIT OR
COLLECTION IN THE ORDINARY COURSE OF BUSINESS OR (Y) OBLIGATIONS OF THE OBLIGOR
UNDER INSURANCE CONTRACTS, REINSURANCE AGREEMENTS OR RETROCESSION AGREEMENTS.
THE AMOUNT OF ANY GUARANTEE SHALL BE DEEMED TO BE AN AMOUNT EQUAL TO THE STATED
OR DETERMINABLE AMOUNT OF THE PRIMARY OBLIGATION IN RESPECT OF WHICH SUCH
GUARANTEE IS MADE OR, IF NOT STATED OR DETERMINABLE, THE MAXIMUM REASONABLY
ANTICIPATED LIABILITY IN RESPECT THEREOF (ASSUMING SUCH PERSON IS REQUIRED TO
PERFORM THEREUNDER) AS DETERMINED BY SUCH PERSON IN GOOD FAITH.

 

“Indebtedness” means, for any Person, without duplication, (a) obligations
created, issued or incurred by such Person for borrowed money (whether by loan,
the issuance and sale of debt securities or the sale of Property to another
Person subject to an understanding or agreement, contingent or otherwise, to
repurchase such Property from such Person); (b) obligations of such Person to
pay the deferred purchase or acquisition price of Property or services, other
than trade accounts payable (other than for borrowed money) arising, and accrued
expenses incurred, in the ordinary course of business; (c) indebtedness of
others secured by a Lien on the Property of such Person, whether or not the
respective indebtedness so secured has been assumed by such Person;
(d) reimbursement obligations of such Person in respect of letters of credit or
similar instruments issued or accepted by banks and other financial institutions
for account of such Person; (e) Capital Lease Obligations of such Person;
(f) Guarantees by such Person of Indebtedness of others; (g) Rate Hedging
Obligations of such Person; and (h) any other obligation for borrowed money or
other financial accommodation which in accordance with GAAP or SAP, as
applicable, would be shown as a liability on the consolidated balance sheet of
such Person. For the avoidance of doubt, Indebtedness shall not include
(v) trade payables (including payables under insurance contracts and reinsurance
payables) and accrued expenses in each case arising in the ordinary course of
business, (w) obligations of the Obligor with respect to Policies, (x)
obligations arising under deferred compensation plans of the Obligor and its
Subsidiaries in effect on the date hereof or which have been approved by

 

8

--------------------------------------------------------------------------------


 

the board of directors of the Obligor, (y) obligations with respect to products
underwritten by the Obligor in the ordinary course of business, including
insurance policies, annuities, performance and surety bonds and any related
contingent obligations and (z) reinsurance agreements entered into by the
Obligor in the ordinary course of business.

 

“Insurance License” means licenses (including, without limitation, licenses or
certificates of authority from Applicable Insurance Regulatory Authorities)
permits or authorizations to transact insurance and reinsurance business.

 

“Interest Rate” means the rate of interest per annum equal to 2% above LIBOR
from time to time in effect, not to exceed the maximum rate of interest
permitted by applicable law.

 

“Investment” means Commercial Paper, Money Market Investments, Group 1
Investments and Group 2 Investments.

 

“ISP” means the International Standby Practices (ISP 1998), International
Chamber of Commerce Publication No. 590.

 

“Issue Date” means the date on which a Letter of Credit is issued.

 

“JPMorgan Credit Agreement” means the Credit Agreement, dated as of
September 16, 2004, as amended and restated as the Amended and Restated Credit
Agreement, dated as of November 29, 2005 and as amended and restated as the
Second Amended and Restated Credit Agreement, dated as of August 30, 2006 and as
amended by the First Amendment dated as of October 1, 2007, by and among the
Parent, Arch Capital Group (U.S.) Inc., other Subsidiaries of the Parent,
including the Obligor, the Agent, HSBC Bank USA, N.A., ING Bank N.V., London
Branch, The Bank of New York, and Wachovia Bank, N.A., Calyon and Citibank,
N.A., as documentation agents, Bank of America, N.A., as syndication agent, and
JPMorgan Chase Bank, N.A. as administrative agent.

 

“Lender” means:

 

(a)             each Original Lender; and

 

(b)            any Eligible Assignee which has become a Lender hereto pursuant
to an Assignment and Assumption,

 

which in each case has not ceased to be a Party in accordance with the terms of
this Agreement.

 

“Letter(s) of Credit” means the irrevocable standby letters of credit issued for
the benefit of the Beneficiaries under this Agreement substantially in the
form set out in Exhibit A hereto or in such other form requested by the Obligor
which is approved by the Lenders (such approval not to be unreasonably withheld)
in the aggregate issued amount at any one time, when aggregated with any other
outstanding Letters of Credit under this Agreement, not to exceed a face amount
of USD$150,000,000.

 

9

--------------------------------------------------------------------------------


 

“Letter of Credit Exposure” means, with respect to any Lender, as of any date of
determination (a) prior to the termination of the Commitments, that Lender’s
Commitment, and (b) after the termination of the Commitments, the Lender’s
aggregate Letter of Credit Obligations in respect of all Letters of Credit
issued by the Agent on behalf of such Lender.

 

“Letter of Credit Obligations” means, as at any date of determination thereof,
on an aggregate basis for all Letters of Credit issued at the request of the
Obligor, the maximum amount that could be drawn by the Beneficiaries of such
Letters of Credit (assuming, notwithstanding any provision of a Letter of Credit
to the contrary, that such Beneficiary was then entitled to draw the full amount
remaining available thereunder) but which has not been drawn as of that date
(for purposes of any Letters of Credit denominated in pounds sterling or euro,
the maximum amount that could be drawn by the Beneficiaries of such Letters of
Credit shall be deemed to be the Dollar Equivalent of such amount as of such
date).

 

“LIBOR” means,

 

(a)             the applicable Screen Rate; or

 

(b)            (if no Screen Rate is available for the applicable currency) the
arithmetic mean of the rates (rounded upwards to four decimal places) as
supplied to the Agent at its request quoted by the Reference Bank to leading
banks in the London interbank market;

 

as of the relevant time on the quotation date in accordance with market practice
for the offering of deposits in such currency and for the specified period.

 

“Lien” means, with respect to any Property, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such Property. For
purposes of this Agreement, a Person shall be deemed to own subject to a Lien
any Property that it has acquired or holds subject to the interest of a vendor
or lessor under any conditional sale agreement, capital lease or other title
retention agreement (other than an operating lease) relating to such Property.

 

“Lloyd’s” means The Society and Council of Lloyd’s or its affiliates or the
managing agents of any Lloyd’s syndicate reinsured by the Obligor.

 

“Majority Lenders” means:

 

(a)             if there are no Letters of Credit then outstanding, a Lender or
Lenders whose Ratable Share aggregate more than 662/3% of the total Commitments
(or, if the total Commitments have been reduced to zero, aggregated more than
662/3% of the total Commitments immediately prior to the reduction); or

 

10

--------------------------------------------------------------------------------


 

(b)            at any other time, a Lender or Lenders whose Ratable Share in the
Letters of Credit then outstanding aggregate more than 662/3% of all the Letters
of Credit then outstanding.

 

“Margin Stock” means margin stock or “margin security” within the meaning of
Regulations T, U and X.

 

“Material Adverse Effect” means an event or circumstance which has or could
reasonably be expected to have a material adverse effect on:

 

(a)             the ability of the Obligor to meet the obligations of this
Agreement;

 

(b)            the business assets or financial condition of the Obligor and its
Subsidiaries taken as a whole or the Parent and its Subsidiaries taken as a
whole; or

 

(c)             the validity or enforceability of the rights and remedies of the
Lenders or the Agent under the Fundamental Documents.

 

“Money Market Investments” means (a) money market deposits of any commercial
bank incorporated in the United States or a G7 Country with a rating of at least
(i) AA- from S&P or (ii) Aa3 from Moody’s and maturing within two years from the
date of determination; provided that if there is a split in the ratings, the
applicable rating for purposes of this definition shall be the lower of such
ratings of S&P, and Moody’s and (b) money market mutual funds with institutions
not affiliated with the Lenders with same-day liquidity and with a rating of
(i) AAA from S&P or (ii) Aaa from Moody’s or (iii) “1” by the National
Association of Insurance Commissioners Securities Valuation Office (or any
successor thereto); provided that if there is a split in the ratings, the
applicable rating for purposes of this definition shall be the lower of such
ratings of S&P, Moody’s and National Association of Insurance Commissioners
Securities Valuation Office.

 

“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.

 

“Multiemployer Plan” means a “multiemployer plan” (as defined in Section (3)(37)
of ERISA) contributed to for any employees of any Affiliate of the Obligor.

 

“Municipal Bonds” means municipal bonds rated at least A- from S&P, A3 from
Moody’s or A- from Fitch and maturing within ten years from the date of
determination; provided that if there is a split in the ratings, the applicable
rating for purposes of this definition shall be the lower of such ratings of
S&P, Moody’s and Fitch.

 

“Net Worth” means, as at any date of determination, for any Person, the sum of
its capital stock (including, without limitation, its preferred stock), capital
in excess of par or stated value of shares of its capital stock (including,
without limitation, its preferred stock), retained earnings and any other
account which, in accordance with GAAP, constitutes stockholders equity, but
excluding (a) any treasury stock and (b) the effects of Financial Accounting
Statement No. 115 which shall be determined on a consolidated

 

11

--------------------------------------------------------------------------------


 

basis in accordance with GAAP after appropriate deduction for any minority
interests in Subsidiaries.

 

“Notice of Termination” means a notice of the kind referred to in Clause 2.1.5.

 

“Obligor” means Arch Reinsurance Ltd., a Bermuda company.

 

“Original Agreement” means the Amended and Restated Letter of Credit and
Reimbursement Agreement dated as of December 21, 2006 by and among the Obligor
and Barclays Bank PLC as agent and security agent, Barclays Bank PLC, ING Bank
N.V., London Branch and Lloyds TSB Bank plc as Lenders and Barclays Capital as
mandated lead arranger.

 

“Original Beneficiary” means any Beneficiary as defined in the Original
Agreement.

 

“Original Letters of Credit” means the letters of credit issued under the
Original Agreement.

 

“Parent” means Arch Capital Group Ltd., a Bermuda company.

 

“Party” means a party to this Agreement.

 

“Permitted Indebtedness” has the meaning set forth in sub-clause 5.6.3(c) of
Clause 5.6 (Negative Covenants).

 

“Person” means and includes an individual, a partnership, trust, estate,
corporation, company, unincorporated organization, limited liability company and
a government or any agency, instrumentality or political subdivision thereof.

 

“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which any Credit Party or any member of the Controlled Group may have any
liability.

 

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible.

 

“Policies” means all insurance policies, annuity contracts, guaranteed interest
contracts and funding agreements (including riders to any such policies or
contracts, certificates issued with respect to group life insurance or annuity
contracts and any contracts issued in connection with retirement plans or
arrangements) and assumption certificates issued or to be issued (or filed
pending current review by applicable governmental authorities) by the Obligor
and any coinsurance agreements entered into or to be entered into by the
Obligor.

 

“Ratable Share” of any amount means, with respect to any Lender at any time, the
product of such amount times a fraction, the numerator of which is that Lender’s
Letter of Credit Exposure and the denominator of which is the aggregate Letter
of Credit Exposure of all Lenders, as the applicable percentage may be adjusted
by assignments permitted

 

12

--------------------------------------------------------------------------------


 

pursuant to Clause 9.4 (Successors and Assigns). The initial Ratable Share of
each Lender is set forth opposite the name of that Lender set forth on
Schedule 1 (Lender Commitments) hereto.

 

“Rate Hedging Obligations” means, for any Person, any and all net obligations of
such Person, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any agreements,
devices or arrangements designed to protect at least one of the parties thereto
from the fluctuations of interest rates, exchange rates or forward rates
applicable to such party’s assets, liabilities or exchange transactions,
including but not limited to, U.S. Dollar-denominated or cross-currency interest
rate exchange agreements, forward currency exchange agreements, interest rate
cap or collar protection agreements, forward rate currency or interest rate
options, puts and warrants, or any similar derivative transactions, and (b) any
and all cancellations, buy backs, reversals, terminations or assignments of any
of the foregoing.

 

“Reference Bank” means the principal London office of Lloyds TSB Bank plc or
such other banks as may be appointed by the Agent.

 

“Regulations T, U and X” means, respectively, Regulations T, U and X of the
Board of Governors of the Federal Reserve System of the United States (or any
successor) as now and from time to time hereafter in effect from the date of
this Agreement.

 

“Reimbursement Obligations” means with respect to the Obligor, all of its
obligations pursuant to Clause 2.2 (Reimbursement; Agent’s Responsibility) to
reimburse each Lender for payments made by each Lender upon any drawings under
any Letter of Credit issued at the request of the Obligor and to pay to the
Agent and Lenders all other amounts that are payable by the Obligor to the Agent
and Lenders pursuant to this Agreement and the other Fundamental Documents. For
purposes of drawings under any Letters of Credit denominated in pounds sterling
or euro, the amount of such drawing shall be deemed to be the Dollar Equivalent
of such amount as of the date of repayment of such drawing, provided, however,
that, solely for the purpose of determining the Obligor’s compliance with the
requirements of sub-clause 5.1.4 (Maintenance of Adjusted Collateral Value)
hereof and Clause 1 of the Security Agreement on any given date, the amount of
any such unreimbursed drawing shall be deemed to be the Dollar Equivalent of
such amount as of such date. For the avoidance of doubt, for the purpose of
determining the Obligor’s compliance with the requirements of sub-clause 5.1.4
(Maintenance of Adjusted Collateral Value) hereof and Clause 1 of the Security
Agreement on any given date, the amount of any other amount that is payable by
the Obligor in pounds sterling or euro to the Agent and Lenders pursuant to this
Agreement and the other Fundamental Documents shall be deemed to be the Dollar
Equivalent of such amount as of such date.

 

“Repeating Representations” means the representations which are set out in
Clause 4.1 (Corporate Existence and Power) to Clause 4.18 (Investment Company
Act) inclusive (it

 

13

--------------------------------------------------------------------------------


 

being understood and agreed that the representation or warranty contained in
sub-clause 4.6.1 shall be required to be true and correct only as of the Closing
Date and any other representation or warranty that is expressly stated to have
been made as of a specific date shall be required to be true in all material
respects only as of such specific date).

 

“SAP” means the accounting procedures and practices prescribed or permitted by
the Applicable Insurance Regulatory Authority, applied on a basis consistent
with those that are to be used in making the calculations for purposes of
determining compliance with this Agreement.

 

“SAP Financial Statements” means the financial statements of the Obligor which
have been submitted or are required to be submitted to the Applicable Insurance
Regulatory Authority.

 

“S&P” shall mean Standard & Poor’s Rating Services, a division of The
McGraw-Hill Companies, Inc., or any successor thereto.

 

“Screen Rate” means the British Bankers’ Association Interest Settlement Rate
for the relevant currency period, displayed on the appropriate page of the
Telerate screen. If the agreed page is replaced or service ceases to be
available, the Agent may specify another page or service displaying the
appropriate rate.

 

“SEC” means the United States Securities and Exchange Commission or any
successor thereto.

 

“Security” means a mortgage, pledge, Lien or other security interest securing
any obligation of any person or any other agreement or arrangement having a
substantially similar effect.

 

“Security Agreement” means the Security Agreement, dated on or about the date
hereof, substantially in the form of Exhibit B hereto, between the Security
Agent and the Obligor securing the obligations of the Obligor under this
Agreement and the relevant Letters of Credit.

 

“Security Documents” means, collectively, the Security Agreement, the Collateral
Account Control Agreement and each other instrument or agreement that secures or
guarantees the Letter of Credit Obligations and the Reimbursement Obligations.

 

“Single Employer Plan” means a Plan maintained by any member of the Controlled
Group for employees of any member of the Controlled Group.

 

“Subsidiary” of a Person means:

 

(a)             any corporation more than 50% of the outstanding securities
having ordinary voting power of which shall at the time be owned or controlled,
directly or

 

14

--------------------------------------------------------------------------------


 

indirectly, by such Person or by one or more of its Subsidiaries or by such
Person and one or more of its Subsidiaries; or

 

(b)            any partnership, association, joint venture, limited liability
company or similar business organization more than 50% of the ownership
interests having ordinary voting power of which shall at the time be so owned or
controlled. Unless otherwise expressly provided, all references herein to a
“Subsidiary” shall mean a Subsidiary of the Obligor.

 

“Supranational Securities” means securities issued or backed by the
International Bank for Reconstruction & Development, European Bank for
Reconstruction & Development, Inter American Development Bank, International
Monetary Fund, European Investment Bank, Asian Development Bank, African
Development Bank and Nordic Development Bank rated at least AAA from S&P, Aaa
from Moody’s or AAA from Fitch.

 

“Tax” means any present or future tax, rate, duty, impost, governmental charge
or levy, including, without limitation thereto, any corporation, income (other
than any taxes imposed on or measured by the gross income or profits of the
Agent or any Lender), value added, capital gains, sales, transfer, use, excise,
occupation, franchise, property, stamp or other tax or duty and any license,
registration and recording fee and all penalties, fines, interest imposed,
assessed or otherwise payable in respect of any of the foregoing and all
deductions or withholdings required to be made in respect of any of the
foregoing levied, assessed, charged or required by any government or taxing
authority in any country.

 

“Total Commitments” means the aggregate of the Commitments being USD$150,000,000
at the date of this Agreement.

 

“Transfer Date” means, in relation to a transfer, the later of:

 

(a)             the proposed effective date specified in the Assignment and
Assumption; and

 

(b)            the date on which the Agent accepts and records the Assignment
and Assumption.

 

“Unpaid Sum” means any sum due and payable but unpaid under the Fundamental
Documents.

 

“U.S. Government Securities” means securities issued or directly and fully
guaranteed or insured by the United States or any agency or instrumentality
thereof (provided that the full faith and credit of the United States is pledged
in support thereof) rated at least AAA from S&P, Aaa from Moody’s or AAA from
Fitch; provided that if there is a split in the ratings, the applicable rating
for purposes of this definition shall be the lower of such ratings of S&P,
Moody’s and Fitch.

 

“Utilization Request” means a utilization request substantially in the form set
out in Exhibit C hereto.

 

15

--------------------------------------------------------------------------------


 

“Valuation Report” means a monthly valuation report prepared by the Custodian
substantially in the form provided to the Agent pursuant to sub-clause 3.1.16 or
in such other form as may be reasonably satisfactory to the Agent.

 


1.2         INTERPRETATION


 


1.2.1         THE TERMS “HEREOF,” “HEREUNDER” AND “HEREIN” REFER TO THIS
AGREEMENT AS A WHOLE.


 


1.2.2         REFERENCES BY NUMBER TO CLAUSES, SCHEDULES AND EXHIBITS REFER TO
THE CLAUSES, SCHEDULES AND EXHIBITS OF THIS AGREEMENT UNLESS OTHERWISE STATED.


 


1.2.3         THE SINGULAR FORM OF ANY WORD ALSO REFERS TO THE PLURAL FORM OF
SUCH WORD, AND VICE VERSA, AND ANY WORD OF ANY PARTICULAR GENDER INCLUDES THE
CORRELATIVE WORDS OF THE OTHER GENDERS.


 


1.2.4         ANY REFERENCES IN THIS AGREEMENT TO ONE OR MORE ITEMS PRECEDED BY
THE WORD “INCLUDING” SHALL NOT BE DEEMED LIMITED TO THE STATED ITEMS BUT SHALL
BE DEEMED WITHOUT LIMITATION.


 


1.2.5         UNLESS OTHERWISE SPECIFIED, ALL REFERENCES HEREIN TO THE AMOUNT OF
A LETTER OF CREDIT AT ANY TIME SHALL BE DEEMED TO MEAN THE DOLLAR EQUIVALENT OF
THE MAXIMUM FACE AMOUNT OF SUCH LETTER OF CREDIT AFTER GIVING EFFECT TO ALL
INCREASES THEREOF CONTEMPLATED BY SUCH LETTER OF CREDIT OR ANY LETTER OF CREDIT
APPLICATION RELATED THERETO, WHETHER OR NOT SUCH MAXIMUM FACE AMOUNT IS IN
EFFECT AT SUCH TIME.


 


1.2.6         UNLESS OTHERWISE EXPRESSLY PROVIDED HEREIN, REFERENCES TO
AGREEMENTS (INCLUDING THE FUNDAMENTAL DOCUMENTS) AND OTHER CONTRACTUAL
INSTRUMENTS SHALL BE DEEMED TO INCLUDE ALL SUBSEQUENT AMENDMENTS, RESTATEMENTS,
EXTENSIONS, SUPPLEMENTS AND OTHER MODIFICATIONS THERETO (SUBJECT TO ANY
RESTRICTIONS ON SUCH AMENDMENT, RESTATEMENT, EXTENSION, SUPPLEMENT OR OTHER
MODIFICATION SET FORTH HEREIN OR IN ANY OTHER FUNDAMENTAL DOCUMENT).


 


2.           TERMS OF THE LETTER OF CREDIT FACILITY


 


2.1         THE LETTERS OF CREDIT


 


2.1.1         ON THE TERMS AND SUBJECT TO THE FURTHER CONDITIONS HEREINAFTER SET
FORTH AND UPON SATISFACTION OF THE CONDITIONS SET FORTH IN CLAUSE 3 (CONDITIONS
OF ISSUANCE OF LETTERS OF CREDIT), THE AGENT HEREBY AGREES TO ISSUE ON BEHALF OF
THE LENDERS ON AND AFTER THE CLOSING DATE LETTERS OF CREDIT, EACH DATED THE DATE
OF ITS ISSUANCE, IN THE AGGREGATE ISSUED AND OUTSTANDING AT ANY ONE TIME IN A
FACE AMOUNT NOT TO EXCEED USD$150,000,000 SO LONG AS (AFTER GIVING EFFECT TO THE
ISSUANCE OF THE REQUESTED LETTER OF CREDIT) THE ADJUSTED COLLATERAL VALUE IS NOT
LESS THAN THE SUM OF ALL AMOUNTS THEN OUTSTANDING WITH RESPECT TO THE LETTER OF
CREDIT OBLIGATIONS

 

16

--------------------------------------------------------------------------------


 


AND REIMBURSEMENT OBLIGATIONS, AS MORE SPECIFICALLY SET FORTH BELOW IN
SUB-CLAUSE 2.1.2. LETTERS OF CREDIT MAY BE ISSUED IN U.S. DOLLARS, POUNDS
STERLING OR EURO, PROVIDED THAT THE OBLIGOR IS IN COMPLIANCE WITH SUB-CLAUSE
5.1.4 OF CLAUSE 5.1 (AFFIRMATIVE COVENANTS). SO LONG AS ANY LETTER OF CREDIT IS
OUTSTANDING AND HAS NOT EXPIRED, THIS AGREEMENT SHALL CONTINUE TO BE IN FULL
FORCE AND EFFECT WITH RESPECT TO SUCH LETTER OF CREDIT, PROVIDED, HOWEVER, THAT
NO LETTER OF CREDIT SHALL BE RENEWED, NOR SHALL ANY LETTER OF CREDIT BE ISSUED,
ON OR AFTER THE LAST DATE OF THE FACILITY AVAILABILITY PERIOD.


 


2.1.2         THE OBLIGOR MAY, FROM TIME TO TIME, REQUEST THAT THE AGENT ISSUE
ON BEHALF OF THE LENDERS LETTERS OF CREDIT DURING THE PERIOD FROM THE DATE
HEREOF TO BUT NOT INCLUDING THE LAST DATE OF THE FACILITY AVAILABILITY PERIOD,
TO COVER UNDERWRITING YEARS OF ACCOUNT 2008, 2009 AND 2010; PROVIDED, HOWEVER,
THAT (I) THE AGGREGATE AMOUNT OF LETTER OF CREDIT OBLIGATIONS AND REIMBURSEMENT
OBLIGATIONS AT ANY TIME ISSUED SHALL NOT EXCEED THE ADJUSTED COLLATERAL VALUE,
AND (II) THE AGGREGATE FACE AMOUNT OF ALL LETTERS OF CREDIT ISSUED UNDER THIS
AGREEMENT, SHALL NOT EXCEED USD$150,000,000. THE OBLIGOR SHALL MAKE SUCH REQUEST
BY EXECUTING AND DELIVERING TO THE AGENT, IN THE CASE OF LETTERS OF CREDIT TO BE
ISSUED IN U.S. DOLLARS OR EURO, NOT MORE THAN FIVE NOR LESS THAN THREE BUSINESS
DAYS, OR, IN THE CASE OF LETTERS OF CREDIT TO BE ISSUED IN POUNDS STERLING, ONE
BUSINESS DAY, BEFORE THE PROPOSED ISSUE DATE A UTILIZATION REQUEST AND RELATED
DOCUMENTATION (IN HARDCOPY AND/OR ELECTRONIC FORMAT ACCEPTABLE TO THE AGENT). IF
THERE SHALL EXIST ANY INCONSISTENCY BETWEEN THE TERMS OF THIS AGREEMENT (AND THE
SECURITY DOCUMENTS) AND ANY SUCH DOCUMENTATION RELATING TO A LETTER OF CREDIT
ISSUED UNDER THIS SUB-CLAUSE 2.1.2, THE TERMS OF THIS AGREEMENT (AND THE
SECURITY DOCUMENTS) SHALL CONTROL.


 


2.1.3         THE AGENT IS HEREBY AUTHORIZED BY EACH LENDER TO ISSUE ANY LETTER
OF CREDIT PURSUANT TO SUB-CLAUSE 2.1.1 BY:


 

(A)       COMPLETING THE ISSUE DATE AND THE PROPOSED EXPIRY DATE OF SUCH LETTER
OF CREDIT;

 

(B)       COMPLETING THE SCHEDULE TO SUCH LETTER OF CREDIT WITH THE PERCENTAGE
PARTICIPATION OF EACH LENDER AS ALLOCATED PURSUANT TO THE TERMS HEREOF; AND

 

(C)       EXECUTING SUCH LETTER OF CREDIT ON BEHALF OF EACH LENDER AND FOLLOWING
SUCH EXECUTION DELIVERING SUCH LETTER OF CREDIT, TOGETHER WITH, IF REQUESTED BY
THE BENEFICIARY, A COPY OF EACH LENDER’S AUTHORIZATION LETTER, TO THE
BENEFICIARY ON THE ISSUE DATE.

 


2.1.4         UPON THE TERMINATION OF THE COMMITMENTS, IF NO LETTERS OF CREDIT
ARE OUTSTANDING OR SUCH LETTERS OF CREDIT ARE EITHER (A) COLLATERALIZED IN A
MANNER SATISFACTORY TO THE LENDERS BY CASH EQUAL TO NOT LESS THAN 100% OF THE
AMOUNTS OUTSTANDING OR

 

17

--------------------------------------------------------------------------------


 


AVAILABLE FOR DRAWING IN A MANNER SATISFACTORY TO THE LENDERS OR (B) SUPPORTED
BY BACK-TO-BACK LETTERS OF CREDIT THE TERMS, CONDITIONS AND ISSUER OF WHICH ARE
SATISFACTORY TO THE LENDERS, AND IF THE PRINCIPAL OF AND INTEREST ON EACH
DRAWING REMAINING UNPAID PURSUANT TO THE TERMS OF REIMBURSEMENT SET FORTH IN
SUB-CLAUSE 2.2.1 (REIMBURSEMENT; AGENT’S RESPONSIBILITY) AND ALL FEES PAYABLE
HEREUNDER SHALL HAVE BEEN PAID IN FULL, THE LENDERS AGREE TO REVIEW THE
SUSPENSION OF CERTAIN COVENANTS AND EVENTS OF DEFAULT WHILE CASH DEPOSITS IN THE
CUSTODIAN ACCOUNT EXCEED THE FACE AMOUNT OF OUTSTANDING LETTERS OF CREDIT OR
SUCH LETTERS OF CREDIT ARE SUPPORTED BY BACK-TO-BACK LETTERS OF CREDIT FROM
BANKING INSTITUTIONS ACCEPTABLE TO THE LENDERS ON TERMS AND CONDITIONS OF WHICH
ARE ACCEPTABLE TO THE LENDERS.


 


2.1.5         THE AGENT SHALL


 

(A)       NO EARLIER THAN DECEMBER 1, 2009 AND NO LATER THAN DECEMBER 30, 2009
GIVE A NOTICE OF TERMINATION TO THE BENEFICIARY OF EACH OUTSTANDING LETTER OF
CREDIT (AND THE LENDERS HEREBY AUTHORIZE THE AGENT TO SERVE SUCH NOTICE) SO THAT
SUCH LETTER OF CREDIT EXPIRES NO LATER THAN THE FACILITY TERMINATION DATE; AND

 

(B)       FOR ANY LETTER OF CREDIT ISSUED ON DECEMBER 31, 2009, GIVE A NOTICE OF
TERMINATION TO THE BENEFICIARY OF SUCH LETTER OF CREDIT (AND THE LENDERS HEREBY
AUTHORIZE THE AGENT TO SERVE SUCH NOTICE) SO THAT SUCH LETTER OF CREDIT EXPIRES
ON THE FOURTH ANNIVERSARY DATE OF THE COMMENCEMENT DATE (AS DEFINED IN SUCH
LETTER OF CREDIT) OR ON ANY DATE SUBSEQUENT THERETO AS SPECIFIED IN SUCH NOTICE
OF TERMINATION;

 

IN EACH CASE, UPON THE EXPIRY OF A LETTER OF CREDIT IN ACCORDANCE WITH THE
APPLICABLE NOTICE OF TERMINATION, THE MAXIMUM ACTUAL AND CONTINGENT LIABILITY OF
EACH LENDER UNDER SUCH LETTER OF CREDIT SHALL BE REDUCED TO ZERO.

 


2.1.6         THE OBLIGOR MAY REQUEST A LETTER OF CREDIT BE AMENDED, RENEWED OR
EXTENDED BY DELIVERING A UTILIZATION REQUEST TO THE AGENT. THE ISSUE OF ANY
AMENDED, RENEWED OR EXTENDED LETTER OF CREDIT SHALL BE SUBJECT TO THE SAME
CONDITIONS AS A NEW UTILIZATION REQUEST. IF THE CONDITIONS FOR THE ISSUANCE
THEREOF HAVE BEEN MET, THE AGENT SHALL ISSUE SUCH AMENDED, RENEWED OR EXTENDED
LETTER OF CREDIT IN ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT AS IF IT
WERE A LETTER OF CREDIT AND EACH LENDER’S PARTICIPATION THEREIN SHALL BE
DETERMINED ACCORDINGLY.


 


2.2         REIMBURSEMENT; AGENT’S RESPONSIBILITY


 


2.2.1         THE AGENT SHALL PROMPTLY NOTIFY EACH LENDER AND THE OBLIGOR OF A
DEMAND FOR DRAWING UNDER ANY LETTER OF CREDIT ISSUED AT THE REQUEST OF THE
OBLIGOR ON OR PRIOR TO THE DATE OF PAYMENT OF SUCH DRAWING BY CONTACTING SUCH
PERSON TELEPHONICALLY, PROMPTLY FOLLOWED BY WRITTEN NOTICE. REIMBURSEMENT BY THE

 

18

--------------------------------------------------------------------------------


 


OBLIGOR OF THE AMOUNT OF EACH SUCH DRAWING IS DUE AND PAYABLE IN FULL IN THE
CURRENCY IN WHICH SUCH DRAWING IS TO BE MADE (A) ON THE SAME DAY THAT EACH SUCH
LENDER HONORS SUCH DRAWING, IF THE FOREGOING NOTICE IS RECEIVED BEFORE 1:00 P.M.
(LONDON TIME) ON THE DATE OF SUCH DRAWING OR (B) ON THE BUSINESS DAY IMMEDIATELY
FOLLOWING THE DATE OF SUCH DRAWING, IF THE FOREGOING NOTICE IS RECEIVED AFTER
1:00 P.M. (LONDON TIME) ON THE DATE OF SUCH DRAWING, AND THE OBLIGOR ABSOLUTELY
AND UNCONDITIONALLY AGREES TO PAY OR CAUSE TO BE PAID TO THE AGENT FOR THE
ACCOUNT EACH LENDER, ON SUCH DATE, WITHOUT DEMAND, THE AMOUNT OF ANY DRAWING
UNDER A LETTER OF CREDIT ISSUED AT THE REQUEST OF THE OBLIGOR.


 


2.2.2         THE OBLIGOR ABSOLUTELY AND UNCONDITIONALLY AGREES TO PAY, OR CAUSE
TO BE PAID, TO THE AGENT FOR THE ACCOUNT OF EACH LENDER, ON DEMAND, INTEREST AT
THE INTEREST RATE ON ANY AMOUNT (INCLUDING ON OVERDUE INTEREST TO THE EXTENT
PERMITTED BY LAW) DUE BY THE OBLIGOR HEREUNDER THAT IS NOT PAID WHEN DUE, FOR
EACH DAY SUCH AMOUNT IS UNPAID.


 


2.3         OBLIGATIONS OF LENDERS


 

Whenever a Lender receives a demand for payment under a Letter of Credit, it
will promptly examine the demand to determine whether or not it is in conformity
with such Letter of Credit under which it is presented. Each Lender shall be
entitled to make any payment in accordance with the terms of the relevant Letter
of Credit without reference to or further authority from the Obligor or any
other investigation or enquiry if the demand for payment appears on its face to
be in accordance with the terms and conditions of such Letter of Credit. The
Obligor irrevocably authorizes each Lender to comply with any demand under a
Letter of Credit which appears on its face to be in order.

 


2.4         PARTICIPATIONS


 

Each Lender shall participate in each Letter of Credit (or an amendment to a
Letter of Credit increasing or decreasing the amount thereof) issued pursuant to
this Clause 2 in an amount equal to its Ratable Share of the face amount of such
Letter of Credit. The Obligor hereby agrees to each such participation. Each
Lender acknowledges and agrees that its obligation to acquire participations
pursuant to this paragraph in respect of Letters of Credit is absolute and
unconditional and, so long as each Letter of Credit is issued, amended, renewed
or extended in accordance with this Agreement, shall not be affected by any
circumstance whatsoever, including any such amendment, renewal or extension of
any Letter of Credit or the occurrence and continuance of a Default, and that
each such payment shall be made without any offset, abatement, withholding or
reduction whatsoever. The obligations of each Lender are several and the failure
by a Lender to perform its obligations hereunder shall not affect the
obligations of the Obligor towards any other party hereto nor shall any other
party be liable for the failure by such Lender to perform its obligations
hereunder.

 

19

--------------------------------------------------------------------------------



 


2.5        UNCONDITIONAL OBLIGATIONS OF THE OBLIGOR


 


2.5.1         THE OBLIGOR AGREES WITH THE AGENT AND EACH LENDER THAT THE
FOLLOWING PROVISIONS SHALL APPLY WITH RESPECT TO EACH LETTER OF CREDIT ISSUED AT
THE REQUEST OF THE OBLIGOR:


 

(A)      EXCEPT AS OTHERWISE EXPRESSLY STATED IN ANY LETTER OF CREDIT, BUT
WITHOUT LIMITING ANY PROVISION OF THIS AGREEMENT OR ANY LETTER OF CREDIT, THERE
MAY BE ACCEPTED OR HONORED AS COMPLYING WITH SUCH LETTER OF CREDIT ANY DOCUMENTS
OF ANY CHARACTER THAT COMPLY WITH THE PROVISIONS AND INTERPRETATIONS CONTAINED
IN THE ISP.

 

(B)      THE AGENT, THE SECURITY AGENT, ANY LENDER OR ANY OF THEIR RESPECTIVE
CORRESPONDENTS OR AGENTS SHALL NOT BE RESPONSIBLE FOR: (I) THE TRUTH OR ACCURACY
OF ANY STATEMENT CONTAINED IN ANY DOCUMENT RECEIVED UNDER THE LETTERS OF CREDIT;
(II) THE VALIDITY, SUFFICIENCY OR GENUINENESS OF ANY SUCH DOCUMENT BELIEVED BY
THE AGENT OR A LENDER IN GOOD FAITH AND IN THE EXERCISE OF ORDINARY CARE TO BE
VALID, EVEN IF WHOLLY FRAUDULENT OR FORGED; (III) ANY BREACH OF CONTRACT BETWEEN
THE OBLIGOR OR ANY OTHER PERSON AND THE BENEFICIARY OF ANY LETTER OF CREDIT;
(IV) INTERRUPTIONS OR DELAYS IN THE TRANSMISSION OR DELIVERY OF MESSAGES, BY
MAIL, COURIER SERVICE OR ELECTRONIC MEANS, WHETHER IN CIPHER OR NOT; (V) ANY
ERRORS OR OMISSIONS IN THE TRANSLATION OF ANY DOCUMENT; (VI) FAILURE OR DELAY IN
GIVING ANY NOTICE OR IN COMPLYING WITH ANY OTHER FORMALITY; (VII) DELAY IN
ARRIVAL OR FAILURE TO ARRIVE OF ANY PROPERTY OR REQUIRED INSTRUMENT OR DOCUMENT;
(VIII) FAILURE OF ANY DOCUMENT TO BEAR ADEQUATE REFERENCE TO A LETTER OF CREDIT,
OR FAILURE OF ANY PERSON TO NOTE THE AMOUNT OF ANY PAYMENT ON THE REVERSE SIDE
OF A LETTER OF CREDIT OR TO SURRENDER OR TO TAKE UP A LETTER OF CREDIT OR TO
SEND FORWARD DOCUMENTS AS REQUIRED BY THE TERMS OF A LETTER OF CREDIT, EACH OF
WHICH PROVISIONS, IF CONTAINED IN A LETTER OF CREDIT ITSELF, IT IS AGREED MAY BE
WAIVED BY THE AGENT OR A LENDER; (IX) THE FACT THAT ANY INSTRUCTIONS, ORAL OR
WRITTEN, GIVEN TO THE AGENT OR A LENDER PURPORTING TO HAVE BEEN GIVEN BY OR ON
BEHALF OF THE OBLIGOR AND BELIEVED BY THE AGENT OR SUCH LENDER IN GOOD FAITH AND
IN THE EXERCISE OF ORDINARY CARE TO BE VALID WHICH PERTAIN TO THE ISSUANCE OF
ANY LETTER OF CREDIT, ANY EXTENSION, INCREASE OR OTHER MODIFICATION OF ANY
LETTER OF CREDIT OR OTHER ACTION TO BE TAKEN OR OMITTED WITH REFERENCE THERETO,
WERE WHOLLY OR PARTLY INSUFFICIENT, ERRONEOUS, UNAUTHORIZED OR FRAUDULENT; OR
(X) ANY OTHER ACT OR OMISSION AS TO WHICH BANKS ARE RELIEVED FROM RESPONSIBILITY
UNDER THE TERMS OF THE ISP, PROVIDED THAT NONE OF THE CONTINGENCIES REFERRED TO
IN SUBPARAGRAPHS (I) THROUGH (X) OF THIS SUB-CLAUSE (B) IS ATTRIBUTABLE TO THE
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE AGENT, THE SECURITY AGENT, ANY
LENDER OR ANY OF THEIR RESPECTIVE CORRESPONDENTS OR AGENTS.

 

20

--------------------------------------------------------------------------------


 

(C)      THE OBLIGOR WILL, WITHOUT EXPENSE TO THE AGENT OR THE LENDERS, PROCURE
OR CAUSE TO BE PROCURED PROMPTLY ALL NECESSARY LICENSES WHICH ARE REQUIRED WITH
RESPECT TO THE TRANSACTION(S) WHICH IS/ARE THE SUBJECT OF ANY LETTER OF CREDIT
ISSUED FOR THE OBLIGOR OR TO WHICH ANY SUCH LETTER OF CREDIT RELATES, WILL
COMPLY WITH OR CAUSE TO BE COMPLIED WITH ALL APPLICABLE GOVERNMENTAL REGULATIONS
IN REGARD THERETO, AND WILL FURNISH OR CAUSE TO BE FURNISHED TO THE AGENT SUCH
DOCUMENTS AND CERTIFICATES IN RESPECT THEREOF AS THE AGENT MAY REQUIRE.

 

(D)      THE OBLIGOR HEREBY AGREES TO INDEMNIFY AND HOLD HARMLESS THE AGENT, THE
SECURITY AGENT AND THE LENDERS FROM AND AGAINST ALL LIABILITY, LOSS OR EXPENSE
(INCLUDING REASONABLE LEGAL FEES, COURT COSTS AND OTHER EXPENSES WHICH THE
AGENT, THE SECURITY AGENT, THE AGENT AND THE LENDERS MAY INCUR IN ENFORCING
THEIR RESPECTIVE RIGHTS HEREUNDER) INCURRED AS A CONSEQUENCE OF (I) ANY FAILURE
ON THE PART OF THE OBLIGOR DULY TO PERFORM ITS AGREEMENTS CONTAINED IN THIS
CLAUSE 2.5, (II) ANY ACTION TAKEN OR OMITTED BY THE AGENT, THE SECURITY AGENT,
ANY LENDER OR ANY OF THEIR RESPECTIVE CORRESPONDENTS IN RELATION TO ANY LETTER
OF CREDIT ISSUED AT THE REQUEST OF OR ON BEHALF OF THE OBLIGOR, OR (III) ANY
CLAIMS ASSERTED BY ANY PARTY TO ANY TRANSACTION IN CONNECTION WITH WHICH SUCH
LETTERS OF CREDIT ARE ISSUED, EXCEPT SUCH LIABILITY, LOSS OR EXPENSE, IF ANY, AS
IS INCURRED AS A RESULT OF THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT ON THE
PART OF THE AGENT, THE SECURITY AGENT, ANY LENDER OR OF ANY OF THEIR RESPECTIVE
CORRESPONDENTS.

 


2.6        VOLUNTARY CANCELLATION


 

During the Facility Availability Period, the Obligor shall have the right at any
time and from time to time to cancel the undrawn portion of the Facility in
whole or in part (if in part, in minimum amounts of not less than USD$5,000,000)
without penalty upon ten Business Days’ prior written notice to the Agent.
Amounts so cancelled may not be reinstated. Upon the last day of the Facility
Availability Period, the undrawn portion of the Facility shall automatically be
cancelled. Notwithstanding the foregoing, no such cancellation shall reduce the
Facility below an aggregate amount equal to the Letter of Credit Obligations and
the Reimbursement Obligations.

 


2.7        REGULATORY REQUIREMENTS; ADDITIONAL COSTS


 

The Obligor shall pay to the Agent from time to time upon demand such amounts as
the Agent or a Lender determines in its sole discretion is necessary to
compensate the Agent or such Lender for any costs attributable to the Agent’s
issuing on behalf of the Lenders or having outstanding, or any Lender’s
participation in, or a Lender’s making payment under, any Letter of Credit
issued at the request of the Obligor resulting from the application of any
domestic or foreign law or regulation or the interpretation or administration
thereof applicable to the Agent or any Lender regarding any reserve,

 

21

--------------------------------------------------------------------------------


 

assessment, capitalization (including the cost of maintaining capital sufficient
to permit issuance of the Letters of Credit, provided the cost attributed to the
Letters of Credit is determined in good faith by any reasonable method) or
similar requirement whether existing at the time of issuance of any such Letter
of Credit or adopted thereafter, including, without limitation, any reduction in
amounts receivable hereunder as a result of any change in applicable law,
treaty, regulation, policy or directive, or the imposition of any Tax or
increase in any existing Tax, applicable to the transactions contemplated
hereunder or the commitments of the Lenders hereunder.

 


2.8        FEES

 


2.8.1         THE OBLIGOR AGREES TO PAY TO THE AGENT FOR THE ACCOUNT OF THE
AGENT AND EACH LENDER THE FOLLOWING FEES IN CONNECTION WITH THIS AGREEMENT:


 

(A)      A LETTER OF CREDIT COMMISSION FEE PAYABLE QUARTERLY IN ARREARS (AND
CALCULATED BASED UPON A 360-DAY YEAR AND ACTUAL DAYS ELAPSED) ON THE LAST
BUSINESS DAY OF EACH MARCH, JUNE, SEPTEMBER AND DECEMBER, COMMENCING ON
DECEMBER 31, 2007 IN AN AMOUNT EQUAL TO 0.25% PER ANNUM OF THE AMOUNT OF THE
TOTAL LETTER OF CREDIT OBLIGATIONS FROM TIME TO TIME OUTSTANDING; PROVIDED THAT
FOR PURPOSES OF THIS CLAUSE (A) ONLY, THE LETTER OF CREDIT OBLIGATIONS RELATING
TO EACH LETTER OF CREDIT DENOMINATED IN POUNDS STERLING OR EURO SHALL NOT BE
DEEMED TO BE THE DOLLAR EQUIVALENT OF SUCH AMOUNT AND THE PORTION OF SUCH FEE
RELATING TO SUCH LETTER OF CREDIT OBLIGATIONS SHALL BE CALCULATED AND PAYABLE
WITH RESPECT TO SUCH LETTER OF CREDIT OBLIGATIONS IN THE CURRENCY IN WHICH THE
APPLICABLE LETTER OF CREDIT IS DENOMINATED;

 

(B)      A LETTER OF CREDIT UNUSED FEE PAYABLE QUARTERLY IN ARREARS (AND
CALCULATED BASED UPON A 360-DAY YEAR AND ACTUAL DAYS ELAPSED) ON THE LAST
BUSINESS DAY OF EACH MARCH, JUNE, SEPTEMBER AND DECEMBER, COMMENCING ON
DECEMBER 31, 2007 IN AN AMOUNT EQUAL TO 0.075% PER ANNUM OF AN AMOUNT EQUAL TO
USD$150,000,000 MINUS THE TOTAL LETTER OF CREDIT OBLIGATIONS FROM TIME TO TIME
OUTSTANDING; AND

 

(C)      SUCH FEES SHALL BE PAID TO THE AGENT AND THE ORIGINAL LENDERS FROM THE
DATE HEREOF, AND TO THE LENDERS FROM THE EFFECTIVE DATE SPECIFIED IN THE
ASSIGNMENT AND ASSUMPTION PURSUANT TO WHICH IT BECAME A LENDER, UNTIL THE
FACILITY TERMINATION DATE. THE AMOUNT PAID TO EACH LENDER WILL BE ITS RATABLE
SHARE OF THE FEES PAID.

 


2.8.2         THE OBLIGOR AGREES TO PAY TO THE AGENT SEPARATELY, AND FOR ITS OWN
ACCOUNT, THE FOLLOWING FEES IN CONNECTION WITH THIS AGREEMENT:


 

(A)      AFTER TWENTY LETTERS OF CREDIT HAVE BEEN ISSUED HEREUNDER IN ANY
TWELVE-MONTH PERIOD, A LETTER OF CREDIT ISSUANCE FEE OF USD$250 TO BE PAID PRIOR

 

22

--------------------------------------------------------------------------------


 

TO OR ON EACH ISSUE DATE FOR EACH ADDITIONAL LETTER OF CREDIT ISSUED AT THE
REQUEST OF THE OBLIGOR; AND

 

(B)      ALL CHARGES, COSTS AND FEES IN THE AMOUNTS AND AT THE TIMES SEPARATELY
AGREED UPON BETWEEN THE OBLIGOR AND THE AGENT FROM TIME TO TIME IN CONNECTION
WITH THIS AGREEMENT.

 


2.8.3         THE OBLIGOR AGREES TO PAY TO THE ARRANGER ALL CHARGES, COSTS AND
FEES IN THE AMOUNTS AND AT THE TIMES SEPARATELY AGREED UPON BETWEEN THE OBLIGOR
AND THE ARRANGER FROM TIME TO TIME IN CONNECTION WITH THIS AGREEMENT.


 


2.9        PAYMENTS AND COMPUTATIONS

 


2.9.1         EXCEPT AS SPECIFICALLY SET FORTH IN THIS AGREEMENT, ALL PAYMENTS
TO BE MADE BY OR ON BEHALF OF THE OBLIGOR UNDER THIS AGREEMENT SHALL BE MADE,
NOT LATER THAN 4:00 P.M. LONDON TIME, ON THE DATE WHEN DUE, IN IMMEDIATELY
AVAILABLE FUNDS BY FEDERAL FUNDS WIRE TO THE AGENT IN THE APPLICABLE CURRENCY
AT:


 

if U.S. Dollars:

 

 

 

 

 

Bank of New York

 

 

New York

 

 

SWIFT Address:

 

IRVT US 3N 89

Account No.:

 

890-0047-003

Account:

 

Lloyds TSB Bank Plc, Loans Administration

Reference:

 

Loans Admin re Arch Reinsurance

 

 

 

if pounds sterling:

 

 

 

 

 

Lloyds TSB Bank plc

 

 

25 Monument Street

 

 

London EC3R 8BQ

 

 

Sort Code:

 

30-15-57

Account:

 

Loans Admin

Account No:

 

00002727

Reference:

 

Loans Admin re Arch Reinsurance

 

 

 

if euros:

 

 

 

 

 

Lloyds TSB Bank plc

 

 

25 Monument Street

 

 

London EC3R 8BQ

 

 

SWIFT Address:

 

LOYDGB22TSY

Account No:

 

59011079

Account:

 

Lloyds TSB Bank plc, Treasury Division

Reference:

 

Loans Admin re Arch Reinsurance

 

23

--------------------------------------------------------------------------------


 

or to such other address or account, or to the attention of such other Person as
the Agent shall notify the Obligor.

 


2.9.2         ALL PAYMENTS MADE BY OR ON BEHALF OF THE OBLIGOR UNDER THIS
AGREEMENT SHALL BE MADE WITHOUT SETOFF OR COUNTERCLAIM AND FREE AND CLEAR OF,
AND WITHOUT DEDUCTION FOR, ANY TAXES (OTHER THAN ANY TAXES IMPOSED ON OR
MEASURED BY THE GROSS INCOME OR PROFITS OF THE AGENT OR ANY LENDER), LEVIES,
IMPOSTS, DUTIES, CHARGES, FEES, DEDUCTIONS, WITHHOLDINGS, COMPULSORY LOANS,
RESTRICTIONS OR CONDITIONS OF ANY NATURE NOW OR HEREAFTER IMPOSED OR LEVIED BY
ANY COUNTRY OR ANY POLITICAL SUBDIVISION THEREOF OR TAXING OR OTHER AUTHORITY
THEREIN UNLESS THE OBLIGOR IS COMPELLED BY LAW TO MAKE SUCH DEDUCTION OR
WITHHOLDING. IF ANY SUCH OBLIGATION IS IMPOSED UPON THE OBLIGOR WITH RESPECT TO
ANY AMOUNT PAYABLE BY IT HEREUNDER, IT WILL PAY TO THE AGENT, ON THE DATE ON
WHICH SUCH AMOUNT BECOMES DUE AND PAYABLE HEREUNDER AND IN U.S. DOLLARS, SUCH
ADDITIONAL AMOUNT AS SHALL BE NECESSARY TO ENABLE THE AGENT OR ANY LENDER TO
RECEIVE THE SAME NET AMOUNT WHICH IT WOULD HAVE RECEIVED ON SUCH DUE DATE HAD NO
SUCH OBLIGATION BEEN IMPOSED UPON THE OBLIGOR. IF, AT ANY TIME, THE AGENT OR ANY
LENDER, OR ANY ELIGIBLE ASSIGNEE OF A LENDER HEREUNDER (AN “ASSIGNEE”), IS
ORGANIZED UNDER THE LAWS OF ANY JURISDICTION OTHER THAN THE UNITED STATES OR ANY
STATE OR OTHER POLITICAL SUBDIVISION THEREOF, THE AGENT OR ANY LENDER OR THE
ASSIGNEE SHALL DELIVER TO THE OBLIGOR, THROUGH THE AGENT, ON THE DATE IT BECOMES
A PARTY TO THIS AGREEMENT, AND AT SUCH OTHER TIMES AS MAY BE NECESSARY IN THE
DETERMINATION OF THE OBLIGOR IN ITS REASONABLE DISCRETION, SUCH CERTIFICATES,
DOCUMENTS OR OTHER EVIDENCE, PROPERLY COMPLETED AND DULY EXECUTED BY THE AGENT
OR ANY LENDER OR THE ASSIGNEE (INCLUDING, WITHOUT LIMITATION, INTERNAL REVENUE
SERVICE FORM W-8BEN OR W-8ECI, AS APPROPRIATE, OR ANY SUCCESSOR FORM PRESCRIBED
BY THE INTERNAL REVENUE SERVICE) TO ESTABLISH THAT THE AGENT, ANY SUCH LENDER OR
THE ASSIGNEE IS NOT SUBJECT TO DEDUCTION OR WITHHOLDING OF UNITED STATES FEDERAL
INCOME TAX UNDER SECTION 1441 OR 1442 OF THE INTERNAL REVENUE CODE OR OTHERWISE
(OR UNDER ANY COMPARABLE PROVISIONS OF ANY SUCCESSOR STATUTE) WITH RESPECT TO
ANY PAYMENTS TO THE AGENT, ANY SUCH LENDER OR THE ASSIGNEE OF PRINCIPAL,
INTEREST, FEES OR OTHER AMOUNTS PAYABLE HEREUNDER. THE OBLIGOR SHALL NOT BE
REQUIRED TO PAY ANY ADDITIONAL AMOUNT TO THE AGENT, ANY SUCH LENDER OR ANY
ASSIGNEE UNDER THIS SUB-CLAUSE 2.9.2 IF THE AGENT, ANY SUCH LENDER OR SUCH
ASSIGNEE SHALL HAVE FAILED TO SATISFY THE REQUIREMENTS OF THE IMMEDIATELY
PRECEDING SENTENCE; PROVIDED THAT IF THE AGENT, ANY SUCH LENDER OR ANY ASSIGNEE
SHALL HAVE SATISFIED SUCH REQUIREMENTS ON THE DATE IT BECAME A PARTY TO THIS
AGREEMENT, NOTHING IN THIS SUB-CLAUSE 2.9.2 SHALL RELIEVE THE OBLIGOR OF ITS
OBLIGATION TO PAY ANY ADDITIONAL AMOUNTS PURSUANT TO THIS SUB-CLAUSE 2.9.2 IN
THE EVENT THAT, AS A RESULT OF ANY CHANGE IN APPLICABLE LAW, THE AGENT, ANY SUCH
LENDER OR SUCH ASSIGNEE IS NO LONGER PROPERLY ENTITLED TO DELIVER CERTIFICATES,
DOCUMENTS OR OTHER EVIDENCE AT A SUBSEQUENT DATE ESTABLISHING THE FACT THAT THE
AGENT, ANY SUCH LENDER OR THE

 

24

--------------------------------------------------------------------------------


 


ASSIGNEE IS NOT SUBJECT TO WITHHOLDING AS DESCRIBED IN THE IMMEDIATELY PRECEDING
SENTENCE.


 


2.9.3         ALL PAYMENTS MADE BY OR ON BEHALF OF THE OBLIGOR UNDER THIS
AGREEMENT SHALL BE APPLIED FIRST TO THE PAYMENT OF ALL FEES, EXPENSES AND OTHER
AMOUNTS DUE TO THE AGENT AND THE LENDERS (EXCLUDING PRINCIPAL AND INTEREST) BY
THE OBLIGOR, THEN TO ACCRUED INTEREST WITH RESPECT TO THE REIMBURSEMENT
OBLIGATIONS, AND THE BALANCE ON ACCOUNT OF OUTSTANDING PRINCIPAL WITH RESPECT TO
THE REIMBURSEMENT OBLIGATIONS; PROVIDED, HOWEVER, THAT UPON THE OCCURRENCE AND
DURING THE CONTINUATION OF AN EVENT OF DEFAULT, PAYMENTS WILL BE APPLIED TO THE
OBLIGATIONS OF THE OBLIGOR TO THE AGENT AND THE LENDERS AS THE LENDERS DETERMINE
IN THEIR SOLE DISCRETION.


 


2.9.4         ALL PAYMENTS WHICH SHALL BE DUE HEREUNDER ON A DAY THAT IS NOT A
BUSINESS DAY SHALL BE EXTENDED TO THE NEXT SUCCEEDING BUSINESS DAY, AND INTEREST
SHALL ACCRUE DURING SUCH EXTENSION.


 


2.9.5         COMPUTATIONS OF INTEREST HEREUNDER AND COMPUTATIONS OF FEES STATED
TO BE ON AN ANNUAL BASIS SHALL BE MADE ON THE BASIS OF A YEAR OF 360 DAYS FOR
THE ACTUAL NUMBER OF DAYS ELAPSED (INCLUDING THE FIRST DAY BUT EXCLUDING THE
LAST DAY).


 


2.10      COLLATERAL SECURITY


 

All of the obligations of the Obligor to the Agent, the Security Agent or any
Lender under this Agreement and the other Fundamental Documents shall be secured
by a security interest and pledge granted by the Obligor, as security for the
Obligor’s obligations under this Agreement and the Letters of Credit issued at
the request of the Obligor, in favor of the Security Agent, for and on behalf of
the Agent and the Lenders, in the securities and other collateral described in
the Security Documents (together with all property or interests therein and all
income therefrom and proceeds thereof, collectively, the “Collateral”).

 


3.          CONDITIONS OF ISSUANCE OF LETTERS OF CREDIT


 


3.1        CONDITIONS PRECEDENT TO EFFECTIVENESS AND ISSUANCE OF INITIAL LETTERS
OF CREDIT


 

This Agreement shall be effective upon, and the obligations of the Agent to
issue on behalf of the Lenders any Letter of Credit under this Agreement on or
after the Closing Date are subject to, the satisfaction of the following
conditions precedent:

 


3.1.1         FUNDAMENTAL DOCUMENTS:  THE OBLIGOR SHALL HAVE EXECUTED AND
DELIVERED TO THE AGENT EACH FUNDAMENTAL DOCUMENT REQUIRED HEREUNDER, WHICH SHALL
BE IN FULL FORCE AND EFFECT.


 


3.1.2         PROOF OF CORPORATE ACTION:  THE AGENT SHALL HAVE RECEIVED A
CERTIFICATE OF THE OBLIGOR’S CORPORATE SECRETARY OR ASSISTANT SECRETARY, OR THE
EQUIVALENT THEREOF, DATED THE CLOSING DATE, SETTING FORTH RESOLUTIONS OF THE
BOARD OF DIRECTORS, OR THE

 

25

--------------------------------------------------------------------------------


 


EQUIVALENT THEREOF, OF THE OBLIGOR APPROVING THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT AND THE OTHER FUNDAMENTAL DOCUMENTS AND AUTHORIZING THE
EXECUTION, DELIVERY AND PERFORMANCE BY THE OBLIGOR OF THIS AGREEMENT AND THE
OTHER FUNDAMENTAL DOCUMENTS TO WHICH THE OBLIGOR IS A PARTY, WHICH CERTIFICATE
SHALL STATE THAT SUCH RESOLUTIONS ARE IN FULL FORCE AND EFFECT WITHOUT
AMENDMENT.


 


3.1.3         INCUMBENCY CERTIFICATES:  THE AGENT SHALL HAVE RECEIVED A
CERTIFICATE OF THE OBLIGOR’S CORPORATE SECRETARY OR ASSISTANT SECRETARY, OR THE
EQUIVALENT THEREOF, DATED THE CLOSING DATE, SETTING FORTH THE NAMES AND
CONTAINING A SPECIMEN SIGNATURE OF EACH OFFICER AND DIRECTOR OF THE OBLIGOR
AUTHORIZED TO SIGN THIS AGREEMENT AND THE OTHER FUNDAMENTAL DOCUMENTS TO WHICH
THE OBLIGOR IS A PARTY AND TO GIVE NOTICES AND TO TAKE OTHER ACTION ON BEHALF OF
THE OBLIGOR HEREUNDER AND IN RELATION TO THE COLLATERAL.


 


3.1.4         CONSTITUENT DOCUMENTS:  THE AGENT SHALL HAVE RECEIVED A
CERTIFICATE OF THE OBLIGOR’S CORPORATE SECRETARY OR ASSISTANCE SECRETARY, OR
EQUIVALENT THEREOF, DATED THE CLOSING DATE, CERTIFYING THAT THE CONSTITUENT
DOCUMENTS OF THE OBLIGOR ARE TRUE AND CORRECT AS OF THE CLOSING DATE.


 


3.1.5         BERMUDA REQUIREMENTS:  THE AGENT SHALL HAVE RECEIVED A CERTIFICATE
OF COMPLIANCE ISSUED BY THE BERMUDA REGULATORY AUTHORITIES (REGISTRAR OF
COMPANIES AND, IF APPLICABLE, THE BERMUDA MONETARY AUTHORITY) FOR EACH OF THE
PARENT AND THE OBLIGOR IN FORM AND SUBSTANCE SATISFACTORY TO THE AGENT.


 


3.1.6         LEGAL OPINIONS:  THE AGENT SHALL HAVE RECEIVED SIGNED LEGAL
OPINIONS OF (A) COUNSEL FOR THE OBLIGOR AND (B) COUNSEL FOR THE AGENT, EACH IN
FORM AND SUBSTANCE SATISFACTORY TO THE AGENT, WHICH OPINIONS SHALL BE ADDRESSED
TO AND ALLOW RELIANCE THEREON BY THE AGENT AND THE ORIGINAL LENDERS.


 


3.1.7         ORIGINAL AGREEMENT:  THE AGENT SHALL HAVE RECEIVED EVIDENCE THAT
(A) THE OBLIGOR SHALL HAVE REPAID IN FULL ALL INDEBTEDNESS OUTSTANDING UNDER THE
ORIGINAL AGREEMENT, (B) THE OBLIGOR SHALL HAVE TERMINATED ALL COMMITMENTS TO
ISSUE LETTERS OF CREDIT, LEND OR MAKE OTHER EXTENSIONS OF CREDIT THEREUNDER,
(C) THE OBLIGOR HAS DELIVERED ALL DOCUMENTS OR INSTRUMENTS NECESSARY TO RELEASE
ALL LIENS SECURING INDEBTEDNESS OR OTHER OBLIGATIONS OF THE OBLIGOR THEREUNDER
AND (D) EACH ORIGINAL BENEFICIARY SHALL HAVE RETURNED CANCELLED ALL ORIGINAL
LETTERS OF CREDIT ISSUED TO IT, IN EACH CASE WITH EFFECT NO LATER THAN THE FIRST
ISSUE DATE.


 


3.1.8         PROCEEDINGS AND DOCUMENTS:  ALL CORPORATE AND OTHER PROCEEDINGS
AND ALL OTHER MATTERS IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT (INCLUDING, WITHOUT LIMITATION, ALL REGULATORY AND THIRD PARTY
APPROVALS), THE OTHER FUNDAMENTAL DOCUMENTS AND ALL OTHER DOCUMENTS INCIDENTAL
HERETO AND THERETO, INCLUDING ALL OPINIONS OF COUNSEL, SHALL BE REASONABLY
SATISFACTORY IN FORM AND SUBSTANCE TO THE LENDERS.

 

26

--------------------------------------------------------------------------------


 


3.1.9         FINANCIAL INFORMATION:  THE OBLIGOR SHALL HAVE FURNISHED ALL
FINANCIAL DATA AND OTHER INFORMATION REQUESTED BY THE AGENT OR THE LENDERS.


 


3.1.10       NO DEFAULT; REPRESENTATIONS AND WARRANTIES:  ON AND AS OF THE
CLOSING DATE, THERE SHALL EXIST NO DEFAULT OR EVENT OF DEFAULT AND ALL
REPRESENTATIONS AND WARRANTIES MADE BY THE OBLIGOR IN THIS AGREEMENT AND EACH OF
THE FUNDAMENTAL DOCUMENTS SHALL BE TRUE AND COMPLETE IN ALL MATERIAL RESPECTS
(IT BEING UNDERSTOOD AND AGREED THAT THE REPRESENTATION OR WARRANTY THAT IS
EXPRESSLY STATED TO HAVE BEEN MADE AS OF A SPECIFIC DATE SHALL BE REQUIRED TO BE
TRUE IN ALL MATERIAL RESPECTS ONLY AS OF SUCH SPECIFIC DATE).


 


3.1.11       REGULATIONS AND POLICIES:  THERE HAVE BEEN NO MATERIAL CHANGES IN
GOVERNMENTAL REGULATION OR POLICY AFFECTING THE AGENT OR ANY LENDER IN RESPECT
OF THIS AGREEMENT OR THE OBLIGOR.


 


3.1.12       CONSENTS AND APPROVALS:  THE OBLIGOR AND THE AGENT SHALL HAVE
OBTAINED ALL NECESSARY CONSENTS AND APPROVALS FOR THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT AND THE OTHER FUNDAMENTAL DOCUMENTS.


 


3.1.13       LENDER’S AUTHORIZATION LETTER:  THE AGENT SHALL HAVE RECEIVED A
SIGNED COPY OF EACH LENDER’S AUTHORIZATION LETTER SUBSTANTIALLY IN THE FORM OF
PART B OF EXHIBIT A HERETO EXECUTED BY EACH LENDER.


 


3.1.14       COLLATERAL REQUIREMENTS:  THE LENDERS SHALL BE SATISFIED WITH THE
CUSTODIAN AGREEMENT, THE SECURITY AGREEMENT, THE COLLATERAL ACCOUNT CONTROL
AGREEMENT, SUBORDINATION OF THE CUSTODIAN’S LIENS AND ANY OTHER RELEVANT
DOCUMENTATION REQUIRED IN RESPECT OF THE COLLATERAL REQUIREMENTS AND THE OBLIGOR
SHALL HAVE MADE OR CAUSED TO BE MADE ALL SUCH FILINGS AND RECORDINGS IN EACH
APPLICABLE JURISDICTION REASONABLY REQUESTED BY THE AGENT TO BE FILED TO CREATE
OR PERFECT THE LIENS INTENDED TO BE CREATED UNDER THE SECURITY DOCUMENTS.


 


3.1.15       CUSTODIAL ACCOUNT: THE OBLIGOR SHALL HAVE CONFIRMED THAT THE
ADJUSTED COLLATERAL VALUE AS OF THE CLOSING DATE IS NOT LESS THAN THE SUM OF ALL
AMOUNTS THEN OUTSTANDING WITH RESPECT TO LETTER OF CREDIT OBLIGATIONS AND
REIMBURSEMENT OBLIGATIONS AND THAT EACH OF THE INVESTMENTS UTILIZED IN THE
PRECEDING CALCULATION OF ADJUSTED COLLATERAL VALUE HAS BEEN DEPOSITED INTO THE
CUSTODIAL ACCOUNT.


 


3.1.16       VALUATION REPORT: THE OBLIGOR SHALL HAVE PROVIDED TO THE AGENT A
FORM OF VALUATION REPORT PREPARED BY THE CUSTODIAN PROVIDING THE VALUE OF THE
COLLATERAL IN THE CUSTODIAL ACCOUNT, SUCH FORM TO BE IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE AGENT.


 


3.1.17       KNOW YOUR CUSTOMER:  THE AGENT AND EACH LENDER SHALL HAVE RECEIVED
ALL DOCUMENTS AND EVIDENCE REASONABLY REQUESTED BY THE AGENT (FOR ITSELF OR ON
BEHALF OF ANY LENDER) OR ANY LENDER IN ORDER FOR THE AGENT OR SUCH LENDER TO
CARRY OUT

 

27

--------------------------------------------------------------------------------


 


AND BE SATISFIED WITH THE RESULTS OF ALL NECESSARY “KNOW YOUR CUSTOMER” OR OTHER
SIMILAR CHECKS UNDER ALL APPLICABLE LAWS AND REGULATIONS PURSUANT TO THE
TRANSACTIONS CONTEMPLATED IN THE FUNDAMENTAL DOCUMENTS.


 


3.1.18       FEES:  THE AGENT SHALL HAVE RECEIVED FOR ITS OWN ACCOUNT AND FOR
DISTRIBUTION (AS APPROPRIATE) TO EACH LENDER THE FEES PAYABLE ON THE CLOSING
DATE UNDER CLAUSE 2.8 (FEES).


 


3.2        ADDITIONAL CONDITIONS PRECEDENT TO THE ISSUANCE OF LETTERS OF CREDIT


 

The obligations of the Agent to issue on behalf of the Lenders any Letter of
Credit under this Agreement on each Issue Date are subject to the further
conditions precedent that:

 


3.2.1         BOTH IMMEDIATELY PRIOR TO THE ISSUANCE OF SUCH LETTER OF CREDIT
AND ALSO AFTER GIVING EFFECT THERETO:


 

(A)      NO DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING;

 

(B)      THE REPRESENTATIONS AND WARRANTIES MADE BY THE OBLIGOR IN THIS
AGREEMENT AND EACH OF THE FUNDAMENTAL DOCUMENTS SHALL BE TRUE AND COMPLETE IN
ALL MATERIAL RESPECTS ON AND AS OF THE DATE OF THE ISSUANCE OF SUCH LETTER OF
CREDIT WITH THE SAME FORCE AND EFFECT AS IF MADE ON AND AS OF SUCH DATE (IT
BEING UNDERSTOOD AND AGREED THAT THE REPRESENTATION OR WARRANTY CONTAINED IN
SUB-CLAUSE 4.6.1 SHALL BE REQUIRED TO BE TRUE AND CORRECT ONLY AS OF THE CLOSING
DATE AND ANY OTHER REPRESENTATION OR WARRANTY THAT IS EXPRESSLY STATED TO HAVE
BEEN MADE AS OF A SPECIFIC DATE SHALL BE REQUIRED TO BE TRUE IN ALL MATERIAL
RESPECTS ONLY AS OF SUCH SPECIFIC DATE);

 


3.2.2         THE AGENT SHALL HAVE RECEIVED A UTILIZATION REQUEST; AND


 


3.2.3         THE OBLIGOR SHALL HAVE CONFIRMED (A) THAT THE ADJUSTED COLLATERAL
VALUE AS OF THE DATE OF ANY REQUESTED ISSUANCE OF A LETTER OF CREDIT IS NOT LESS
THAN THE SUM OF ALL AMOUNTS THEN OUTSTANDING WITH RESPECT TO LETTER OF CREDIT
OBLIGATIONS AND REIMBURSEMENT OBLIGATIONS, TAKING INTO ACCOUNT THE AMOUNT OF THE
REQUESTED LETTER OF CREDIT, (B) THAT EACH OF THE INVESTMENTS UTILIZED IN THE
PRECEDING CALCULATION OF ADJUSTED COLLATERAL VALUE HAS BEEN DEPOSITED INTO THE
CUSTODIAL ACCOUNT AND (C) THAT THE AGGREGATE FACE AMOUNT OF THE LETTERS OF
CREDIT ISSUED UNDER THIS AGREEMENT (TAKING INTO ACCOUNT THE REQUESTED LETTER OF
CREDIT) DOES NOT EXCEED USD$150,000,000 OR SUCH LOWER AMOUNT OF THE FACILITY AS
A RESULT OF CANCELLATION UNDER CLAUSE 2.5 (UNCONDITIONAL OBLIGATIONS OF THE
OBLIGOR).


 

Each request for a Letter of Credit hereunder shall constitute a certification
by the Obligor to the effect set forth above (both as of the date of such notice
and, unless the Obligor otherwise notifies the Agent prior to the date of such
Letter of Credit issuance, as of the date of such issuance).

 

28

--------------------------------------------------------------------------------


 


4.          REPRESENTATIONS AND WARRANTIES


 

In order to induce the Agent and the Lenders to enter into this Agreement and to
issue the Letters of Credit, the Obligor for itself hereby represents and
warrants on the Closing Date that:

 


4.1        CORPORATE EXISTENCE AND POWER


 

The Obligor (a) is a company or corporation duly organized, validly existing
without limitation of its corporate existence and in good standing under the
laws of Bermuda and (b) has adequate power and authority and legal right to own
or hold under lease the properties it purports to own or to hold under lease and
to carry on the business in which it is engaged or presently proposes to engage.
The Obligor has adequate power and authority to enter into this Agreement and
each of the other Fundamental Documents to which it is a party, to request
Letters of Credit hereunder, to create the Collateral for the Letter of Credit
Obligations and the Reimbursement Obligations contemplated by this Agreement and
the Security Documents and to perform its obligations under this Agreement and
each of the other Fundamental Documents to which it is or is to become a party
as contemplated by this Agreement.

 


4.2        AUTHORITY


 

The execution and delivery by the Obligor of this Agreement and each other
Fundamental Document to which it is or is to become a party as contemplated
hereby, the obtaining of Letters of Credit hereunder, the pledging of the
Collateral for the Letter of Credit Obligations and the Reimbursement
Obligations contemplated by this Agreement and the Security Documents and the
performance by the Obligor of its obligations in respect of this Agreement and
the other Fundamental Documents in accordance with their respective terms, have
been duly authorized by all necessary corporate action on the part of the
Obligor and do not and will not (a) contravene any provision of the Constituent
Documents of the Obligor, (b) conflict with, or result in a breach of the terms,
conditions or provisions of, or constitute a default under or, except as
contemplated by this Agreement, result in the creation or imposition of any Lien
pursuant to the terms of any mortgage, indenture, deed of trust, security
agreement, pledge agreement, charge or other instrument to which the Obligor or
any of its respective property is bound, (c) violate any law, governmental rule,
regulation, order or decree of any court or administrative agency or
governmental officer applicable to and binding upon the Obligor, (d) require any
waiver, consent or other action by any governmental or regulatory authority or
by any trustee or holder of any Indebtedness or obligations of the Obligor or
(e) require the approval of the shareholders of the Obligor.

 


4.3        BINDING EFFECT OF AGREEMENT AND OTHER FUNDAMENTAL DOCUMENTS


 


4.3.1         THIS AGREEMENT HAS BEEN DULY EXECUTED AND DELIVERED BY THE OBLIGOR
AND THE AGREEMENTS CONTAINED HEREIN CONSTITUTE, AND THE AGREEMENTS CONTAINED IN
EACH

 

29

--------------------------------------------------------------------------------


 


OTHER FUNDAMENTAL DOCUMENT TO WHICH THE OBLIGOR IS OR IS TO BECOME A PARTY WILL,
WHEN EACH SUCH OTHER FUNDAMENTAL DOCUMENT IS EXECUTED AND DELIVERED, CONSTITUTE
VALID AND LEGALLY BINDING OBLIGATIONS FOR THE OBLIGOR ENFORCEABLE IN ACCORDANCE
WITH THEIR RESPECTIVE TERMS, EXCEPT AS SUCH ENFORCEABILITY MAY BE LIMITED BY
(A) APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM, OR OTHER
SIMILAR LAWS AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY, AND
(B) GENERAL PRINCIPLES OF EQUITY (REGARDLESS OF WHETHER SUCH ENFORCEABILITY IS
CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW).


 


4.3.2         EACH SECURITY DOCUMENT EXECUTED AND DELIVERED ON OR AFTER THE DATE
HEREOF WILL EFFECTIVELY CREATE THE LIENS PURPORTED TO BE CREATED THEREBY AND
SUCH LIENS WILL BE FIRST-PRIORITY LIENS ON THE COLLATERAL COVERED THEREBY,
SUBJECT TO NO OTHER LIENS (EXCEPT LIENS IN FAVOR OF THE CUSTODIAN).


 


4.4        FINANCIAL INFORMATION


 

The Parent and the Obligor have heretofore furnished to the Agent accurate and
complete financial data and other information in all material respects based on
its operations in previous years, and said financial data furnished to the Agent
is accurate and complete and fairly presents in all material respects the
financial position and the results of operations for the period indicated
therein in all material respects.

 


4.5        PARI PASSU RANKING


 

The Obligor’s payment obligations under the Fundamental Documents rank at least
pari passu with the claims of all its other unsecured and unsubordinated
creditors, except for obligations mandatorily preferred by law applicable to the
Obligor.

 


4.6        MATERIAL ADVERSE CHANGE; NO DEFAULT


 


4.6.1         SINCE DECEMBER 31, 2006, NOTHING HAS OCCURRED WHICH HAS HAD, OR
WOULD REASONABLY BE EXPECTED TO HAVE, EITHER INDIVIDUALLY OR IN THE AGGREGATE, A
MATERIAL ADVERSE EFFECT.


 


4.6.2         NO DEFAULT OR EVENT OF DEFAULT EXISTS WITH RESPECT TO THE OBLIGOR.


 


4.7        EXISTING SECURITY INTEREST


 

No Security exists on or over the assets of the Obligor except as permitted by
sub-clause 5.6.1 (Negative Pledge).

 


4.8        LITIGATION


 

There are no legal or arbitral proceedings, or any proceedings by or before any
governmental or regulatory authority or agency, now pending or (to the knowledge
of the

 

30

--------------------------------------------------------------------------------


 

Obligor) threatened against the Parent or the Obligor that are reasonably likely
(either individually or in the aggregate) to have a Material Adverse Effect.

 


4.9        COMPLIANCE WITH LAWS AND AGREEMENTS


 

The Obligor is in compliance with laws, regulations and orders of any
governmental agency or authority applicable to it or its Properties and all
indentures, agreements and other instruments binding upon it or its Property,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

 


4.10      WINDING-UP


 

No meeting has been convened for the winding-up, administration, dissolution or
liquidation of the Obligor, no such step is intended by the Obligor and, so far
as it is aware, no petition, application or equivalent or analogous procedure
under the law of the jurisdiction of the Obligor’s incorporation is outstanding
for its winding-up, administration, dissolution or liquidation (save where such
petition, application or equivalent or analogous procedure is frivolous or
vexatious in nature).

 


4.11      REORGANIZATIONS


 

No step is intended or has been taken by the Obligor for the reorganization,
reconstruction, merger, amalgamation or consolidation (or any equivalent or
analogous procedure) of the Obligor save where (i) it will survive such
procedure as a separate legal entity and such step or procedure will not have or
be likely to have a Material Adverse Effect or (ii) the Majority Lenders have
provided their prior written consent to such procedure.

 


4.12      ERISA


 

The Obligor contributes to Single Employer Plans maintained by its ERISA
Affiliate but does not contribute to a Multiemployer Plan. There exists no
Unfunded Pension Liability with respect to any Single Employer Plans, except as
would not have a Material Adverse Effect.

 

For the purposes of this Clause 4.12, “Unfunded Pension Liability” means the
excess of an Employee Plan’s liabilities under Section 4001(a)(16) of ERISA,
over the current value of that plan’s assets, determined in accordance with the
assumptions used for funding an Employee Plan pursuant to Section 412 of the
Code for the applicable plan year and “ERISA Affiliate” means, with respect to a
company, any Person that would be deemed at any relevant time to be a single
employer with the company pursuant to Section 414(b), (c), (m) or (o) of the
Code or Section 4001 of ERISA.

 

31

--------------------------------------------------------------------------------


 


4.13      MARGIN STOCK


 


4.13.1       THE OBLIGOR IS NOT ENGAGED NOR WILL IT ENGAGE PRINCIPALLY, OR AS
ONE OF ITS IMPORTANT ACTIVITIES, IN THE BUSINESS OF OWNING OR EXTENDING CREDIT
FOR THE PURPOSE OF “BUYING” OR “CARRYING” ANY MARGIN STOCK.


 


4.13.2       NONE OF THE EXTENSIONS OF CREDIT UNDER THIS AGREEMENT WILL BE USED,
DIRECTLY OR INDIRECTLY, FOR THE PURPOSE OF BUYING OR CARRYING ANY MARGIN STOCK,
FOR THE PURPOSE OF REDUCING OR RETIRING ANY INDEBTEDNESS THAT WAS ORIGINALLY
INCURRED TO BUY OR CARRY ANY MARGIN STOCK OR FOR ANY OTHER PURPOSE WHICH MIGHT
CAUSE ALL OR EXTENSIONS OF CREDIT UNDER THIS AGREEMENT TO BE CONSIDERED A
“PURPOSE CREDIT” WITHIN THE MEANING OF REGULATION U OR REGULATION X.


 


4.13.3       NEITHER THE OBLIGOR NOR ANY AGENT ACTING ON ITS BEHALF HAS TAKEN OR
WILL TAKE ANY ACTION WHICH MIGHT CAUSE THE FUNDAMENTAL DOCUMENTS TO VIOLATE ANY
REGULATION OF THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM OF THE UNITED
STATES.


 


4.14      ANTI-TERRORISM LAWS


 


4.14.1       NEITHER THE OBLIGOR NOR ANY OF ITS AFFILIATES IS IN VIOLATION OF
ANY LAWS RELATING TO TERRORISM OR MONEY LAUNDERING (“ANTI-TERRORISM LAWS”),
INCLUDING EXECUTIVE ORDER NO. 13224 ON TERRORIST FINANCING EFFECTIVE
SEPTEMBER 24, 2001 (THE “EXECUTIVE ORDER”) AND THE UNITING AND STRENGTHENING
AMERICA BY PROVIDING APPROPRIATE TOOLS REQUIRED TO INTERCEPT AND OBSTRUCT
TERRORISM ACT OF 2001, PUBLIC LAW 107-56.


 


4.14.2       NEITHER THE OBLIGOR NOR ANY OF ITS AFFILIATES IS ANY OF THE
FOLLOWING:


 

(A)      A PERSON OR ENTITY THAT IS LISTED IN THE ANNEX TO, OR IS OTHERWISE
SUBJECT TO THE PROVISIONS OF, THE EXECUTIVE ORDER;

 

(B)      A PERSON OR ENTITY OWNED OR CONTROLLED BY, OR ACTING FOR OR ON BEHALF
OF, ANY PERSON OR ENTITY THAT IS LISTED IN THE ANNEX TO, OR IS OTHERWISE SUBJECT
TO THE PROVISIONS OF, THE EXECUTIVE ORDER;

 

(C)      A PERSON OR ENTITY WITH WHICH THE AGENT OR ANY LENDER IS PROHIBITED
FROM DEALING OR OTHERWISE ENGAGING IN ANY TRANSACTION BY ANY ANTI-TERRORISM LAW;

 

(D)      A PERSON OR ENTITY THAT COMMITS, THREATENS OR CONSPIRES TO COMMIT OR
SUPPORTS “TERRORISM” AS DEFINED IN THE EXECUTIVE ORDER; OR

 

(E)      A PERSON OR ENTITY THAT IS NAMED AS A “SPECIALLY DESIGNATED NATIONAL
AND BLOCKED PERSON” ON THE MOST CURRENT LIST PUBLISHED BY THE U.S. TREASURY
DEPARTMENT OFFICE OF FOREIGN ASSET CONTROL AT ITS OFFICIAL WEBSITE OR ANY
REPLACEMENT WEBSITE OR OTHER REPLACEMENT OFFICIAL PUBLICATION OF SUCH LIST.

 

32

--------------------------------------------------------------------------------


 


4.14.3       THE OBLIGOR DOES NOT (A) TO THE BEST OF ITS KNOWLEDGE, CONDUCT ANY
BUSINESS OR ENGAGE IN MAKING OR RECEIVING ANY CONTRIBUTION OF FUNDS, GOODS OR
SERVICES TO OR FOR THE BENEFIT OF ANY PERSON DESCRIBED IN PARAGRAPH
4.14.2(B) ABOVE, (B) TO THE BEST OF ITS KNOWLEDGE, DEAL IN, OR OTHERWISE ENGAGE
IN ANY TRANSACTION RELATING TO, ANY PROPERTY OR INTERESTS IN PROPERTY BLOCKED
PURSUANT TO THE EXECUTIVE ORDER OR (C) ENGAGE IN OR CONSPIRE TO ENGAGE IN ANY
TRANSACTION THAT EVADES OR AVOIDS, OR HAS THE PURPOSE OF EVADING OR AVOIDING, OR
ATTEMPT TO VIOLATE, ANY OF THE PROHIBITIONS SET FORTH IN ANY ANTI-TERRORISM LAW.


 


4.15      CUSTODIAN


 

The Custodian has not resigned as Custodian without a successor Custodian
satisfactory to the Agent being appointed.

 


4.16      INSURANCE LICENSES


 

There is (a) no Insurance License of the Obligor or any of its Subsidiaries that
is the subject of a proceeding for suspension, revocation or limitation or any
similar proceedings, (b) no sustainable basis for such a suspension, revocation
or limitation, and (c) no such suspension, revocation or limitation threatened
by any Applicable Insurance Regulatory Authority, that, in each instance under
(a), (b) and (c) above has had, or would reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect. Neither the Obligor
nor any of its Subsidiaries transacts any insurance business, directly or
indirectly, in any jurisdiction where such business requires any Insurance
License other than in those jurisdictions in which the Obligor or such
Subsidiary has obtained such Insurance License.

 


4.17      NO SECTION 32 DIRECTION


 

The Obligor has not received any direction or other notification from the
Bermuda Monetary Authority pursuant to Section 32 of the Insurance Act, 1978 of
Bermuda.

 


4.18      INVESTMENT COMPANY ACT

 

Neither the Parent nor the Obligor is an “investment company” or a company
“controlled” by an “investment company,” within the meaning of the Investment
Company Act of 1940, as amended.

 


4.19      REPEATING REPRESENTATIONS


 

Each of the Repeating Representations will be correct and complied with in all
material respects on each Issue Date and each date that a Letter of Credit is
renewed, reissued and extended as if repeated then by reference to the then
existing circumstances.

 


5.          COVENANTS


 


5.1        AFFIRMATIVE COVENANTS

 

33

--------------------------------------------------------------------------------


 

The Obligor for itself covenants and agrees that so long as any Letter of Credit
is outstanding:

 


5.1.1         MAINTENANCE OF CORPORATE EXISTENCE:  THE OBLIGOR SHALL MAINTAIN
ITS CORPORATE EXISTENCE.


 


5.1.2         REPORTING REQUIREMENTS:  THE OBLIGOR SHALL FURNISH TO THE AGENT
(WITH SUFFICIENT COPIES FOR EACH LENDER):


 

(A)      ANNUAL GAAP FINANCIAL STATEMENTS:  WITHIN 90 DAYS FOLLOWING THE END OF
THE PARENT’S FISCAL YEAR (OR, IF A REGISTERED COMPANY, SUCH EARLIER DATE AS THE
PARENT’S FORM 10-K IS FILED WITH THE SEC) COPIES OF:

 

(I)       THE CONSOLIDATED AND CONSOLIDATING BALANCE SHEET OF THE PARENT AND ITS
SUBSIDIARIES AS AT THE CLOSE OF SUCH FISCAL YEAR, AND

 

(II)      THE CONSOLIDATED AND CONSOLIDATING STATEMENTS OF INCOME, CHANGES IN
SHAREHOLDERS’ EQUITY AND CASH FLOWS OF THE PARENT AND ITS SUBSIDIARIES FOR SUCH
FISCAL YEAR,

 

in each case setting forth in comparative form the consolidated figures for the
preceding fiscal year and prepared in accordance with GAAP, all in reasonable
detail and accompanied by an opinion thereon of PricewaterhouseCoopers LLP or
other firm of independent public accountants of recognized national standing
selected by the Parent and reasonably acceptable to the Agent, to the effect
that the financial statements have been prepared in accordance with GAAP (except
for changes in application in which such accountants concur) and present fairly
in all material respects in accordance with GAAP the financial condition of the
Parent and its Subsidiaries as of the end of such fiscal year and the
consolidated results of operations and cash flows of the Parent and its
Subsidiaries for the fiscal year then ended and that the examination of such
accountants in connection with such financial statements has been made in
accordance with generally accepted auditing standards applied on a basis
consistent with other prior years (except as otherwise specified in such report;
provided that any exceptions or qualifications thereto must be acceptable to the
Majority Lenders) and, accordingly, included such tests of the accounting
records and such other auditing procedures as were considered necessary under
the circumstances.

 

(B)      QUARTERLY GAAP FINANCIAL STATEMENTS:  AS SOON AS AVAILABLE, AND IN ANY
EVENT WITHIN 60 DAYS AFTER THE END OF EACH QUARTERLY FISCAL PERIOD OF THE PARENT
(OTHER THAN THE FOURTH FISCAL QUARTER OF ANY FISCAL YEAR), COPIES OF:

 

34

--------------------------------------------------------------------------------


 

(I)       THE CONSOLIDATED BALANCE SHEET OF THE PARENT AND ITS SUBSIDIARIES AS
AT THE END OF SUCH FISCAL QUARTER, AND

 

(II)      THE RELATED CONSOLIDATED STATEMENTS OF INCOME, CHANGES IN
SHAREHOLDERS’ EQUITY AND CASH FLOWS OF THE PARENT AND ITS SUBSIDIARIES FOR SUCH
FISCAL QUARTER AND THE PORTION OF SUCH FISCAL YEAR ENDED WITH SUCH FISCAL
QUARTER,

 

in each case setting forth in comparative form the figures for the preceding
fiscal year and prepared in accordance with GAAP, all in reasonable detail and
certified as presenting fairly in accordance with GAAP applied on a basis
consistent with other prior years (except as otherwise specified in such report;
provided that any exceptions or qualifications thereto must be acceptable to the
Majority Lenders) the financial condition of the Parent as of the end of such
period and the results of operations for such period by a senior officer of the
Parent, subject only to normal year-end accruals and audit adjustments and the
absence of footnotes.

 

(C)      ANNUAL/QUARTERLY REPORTS:  CONCURRENTLY WITH THE DELIVERY OF THE
FINANCIAL STATEMENTS REQUIRED PURSUANT TO PARAGRAPHS (A), (B), (E) AND (F) OF
THIS CLAUSE, COPIES OF ALL REPORTS (EXCLUDING THOSE PORTIONS OF THE REPORTS
WHICH ARE NOT PERMITTED TO BE PROVIDED BY THE OBLIGOR TO THIRD PARTIES PURSUANT
TO A CONFIDENTIALITY AGREEMENT) REQUIRED TO BE FILED WITH ANY APPLICABLE
INSURANCE REGULATORY AUTHORITY IN CONNECTION WITH THE FILING OF SUCH FINANCIAL
STATEMENTS.

 

(D)      ADDITIONAL INFORMATION:  SUCH ADDITIONAL INFORMATION AS THE AGENT
MAY REASONABLY REQUEST CONCERNING THE PARENT OR THE OBLIGOR AND FOR THAT PURPOSE
ALL PERTINENT BOOKS AND OTHER DOCUMENTS RELATING TO ITS BUSINESS, AFFAIRS AND
PROPERTIES, INCLUDING INVESTMENTS AS SHALL FROM TIME TO TIME BE DESIGNATED BY
THE AGENT.

 

(E)      ANNUAL OBLIGOR FINANCIAL STATEMENTS:  AS SOON AS AVAILABLE, AND IN ANY
EVENT WITHIN 90 DAYS AFTER THE CLOSE OF EACH FISCAL YEAR OF THE OBLIGOR, THE
SUMMARY CONSOLIDATED BALANCE SHEET OF THE OBLIGOR AND ITS SUBSIDIARIES AS AT THE
END OF SUCH FISCAL YEAR AND THE RELATED SUMMARY CONSOLIDATED STATEMENT OF INCOME
OF THE OBLIGOR AND ITS SUBSIDIARIES FOR SUCH FISCAL YEAR, SETTING FORTH IN
COMPARATIVE FORM THE CONSOLIDATED FIGURES FOR THE FISCAL YEAR, ALL IN FORM AND
SCOPE CONSISTENT IN ALL MATERIAL RESPECTS WITH THE FINANCIAL STATEMENTS OF THE
OBLIGOR PREVIOUSLY DELIVERED AND CERTIFIED BY THE CHIEF FINANCIAL OFFICER OR
CONTROLLER OF THE OBLIGOR, WHICH CERTIFICATE SHALL STATE THAT SUCH CONSOLIDATED
FINANCIAL STATEMENTS PRESENT FAIRLY IN ALL MATERIAL RESPECTS THE CONSOLIDATED
FINANCIAL POSITION OF THE OBLIGOR AND ITS SUBSIDIARIES AS AT THE DATES INDICATED
(SUBJECT TO NORMAL YEAR-END AUDIT

 

35

--------------------------------------------------------------------------------


 

ADJUSTMENTS AND THE ABSENCE OF FULL FOOTNOTE DISCLOSURE). AS SOON AS AVAILABLE
AND IN ANY EVENT WITHIN 90 DAYS AFTER THE CLOSE OF EACH FISCAL YEAR OR SUCH
LATER DATE AS MAY BE REQUIRED BY THE BERMUDA LAW, THE SAP FINANCIAL STATEMENTS
(EXCLUDING THOSE PORTIONS OF THE SAP FINANCIAL STATEMENTS WHICH ARE NOT
PERMITTED TO BE PROVIDED BY THE OBLIGOR TO THIRD PARTIES PURSUANT TO A
CONFIDENTIALITY AGREEMENT) FOR THE OBLIGOR FOR SUCH FISCAL YEAR.

 

(F)       QUARTERLY OBLIGOR STATEMENTS:  AS SOON AS AVAILABLE, AND IN ANY EVENT
WITHIN 60 DAYS AFTER THE CLOSE OF EACH OF THE FIRST THREE QUARTERLY ACCOUNTING
PERIODS IN EACH FISCAL YEAR OF THE OBLIGOR, A SUMMARY CONSOLIDATED BALANCE SHEET
OF THE OBLIGOR AND ITS SUBSIDIARIES AS AT THE END OF SUCH PERIOD AND THE RELATED
SUMMARY CONSOLIDATED STATEMENT OF INCOME OF THE OBLIGOR AND ITS SUBSIDIARIES FOR
SUCH PERIOD AND (IN THE CASE OF THE SECOND AND THIRD QUARTERLY PERIODS) FOR THE
PERIOD FROM THE BEGINNING OF THE CURRENT FISCAL YEAR TO THE END OF SUCH
QUARTERLY PERIOD, SETTING FORTH IN EACH CASE IN COMPARATIVE FORM THE
CONSOLIDATED FIGURES FOR THE CORRESPONDING PERIODS OF THE PREVIOUS FISCAL YEAR,
ALL IN FORM AND SCOPE CONSISTENT IN ALL MATERIAL RESPECTS WITH THE FINANCIAL
STATEMENTS OF THE OBLIGOR PREVIOUSLY PROVIDED AND CERTIFIED BY THE CHIEF
FINANCIAL OFFICER OR CONTROLLER OF THE OBLIGOR, AS PRESENTING FAIRLY IN ALL
MATERIAL RESPECTS, ON A BASIS CONSISTENT WITH SUCH PRIOR FISCAL PERIODS, THE
INFORMATION CONTAINED THEREIN, SUBJECT TO CHANGES RESULTING FROM NORMAL YEAR-END
AUDIT ADJUSTMENTS AND THE ABSENCE OF FULL FOOTNOTE DISCLOSURE.

 

(G)      CUSTODIAL ACCOUNT CERTIFICATE AND VALUATION REPORT:  THE OBLIGOR SHALL
FURNISH TO THE AGENT (I) A CUSTODIAL ACCOUNT CERTIFICATE SUBSTANTIALLY IN THE
FORM OF EXHIBIT D HERETO OR IN SUCH OTHER FORM AS MAY BE REASONABLY SATISFACTORY
TO AGENT AND (II) A VALUATION REPORT FROM THE CUSTODIAN, IN EACH CASE (A) NO
LATER THAN THE TENTH BUSINESS DAY OF EACH MONTH, (B) UPON THE OCCURRENCE OF A
DEFAULT OR AN EVENT OF DEFAULT, AND (C) AT ANY TIME AND FROM TIME TO TIME UPON
THE REQUEST OF THE AGENT.

 

(H)      COMPLIANCE CERTIFICATE: THE OBLIGOR SHALL SUPPLY TO THE AGENT, WITH
EACH SET OF FINANCIAL STATEMENTS DELIVERED PURSUANT TO PARAGRAPHS (E) AND (F) OF
THIS CLAUSE, A COMPLIANCE CERTIFICATE SETTING OUT (IN REASONABLE DETAIL)
COMPUTATIONS AS TO COMPLIANCE WITH SUB-CLAUSES 6.1.2 AND 6.1.3 OF CLAUSE 6
(EVENTS OF DEFAULT DEFINED) AS AT THE DATE AS AT WHICH THOSE FINANCIAL
STATEMENTS WERE DRAWN UP. EACH COMPLIANCE CERTIFICATE SHALL BE SIGNED BY THE
CHIEF FINANCIAL OFFICER OR CONTROLLER OF THE OBLIGOR.

 

(I)       NOTIFICATION OF DEFAULT:  THE OBLIGOR SHALL NOTIFY THE AGENT OF THE
OCCURRENCE OF ANY DEFAULT (AND OF ANY ACTION TAKEN OR PROPOSED TO BE TAKEN TO
REMEDY IT) OR EVENT OF DEFAULT PROMPTLY AFTER BECOMING AWARE OF IT.

 

36

--------------------------------------------------------------------------------


 

(J)       MATERIAL LITIGATION:  THE OBLIGOR SHALL NOTIFY THE AGENT OF ANY
LITIGATION PROCEEDINGS CURRENT, OR TO ITS KNOWLEDGE PENDING OR THREATENED, IN
WRITING WHICH ARE LIKELY TO HAVE A MATERIAL ADVERSE EFFECT.

 

(K)      INSURANCE REPORTS AND FILINGS:

 

(I)       PROMPTLY FOLLOWING THE DELIVERY OR RECEIPT, AS THE CASE MAY BE, BY THE
OBLIGOR, COPIES OF (A) EACH MATERIAL REGISTRATION, FILING OR SUBMISSION MADE BY
OR ON BEHALF OF THE OBLIGOR WITH ANY APPLICABLE INSURANCE REGULATORY AUTHORITY,
EXCEPT FOR POLICY FORM OR RATE FILINGS, (B) EACH MATERIAL EXAMINATION AND/OR
AUDIT REPORT SUBMITTED TO THE OBLIGOR BY ANY APPLICABLE INSURANCE REGULATORY
AUTHORITY, (C) ALL MATERIAL INFORMATION WHICH THE LENDERS MAY FROM TIME TO TIME
REQUEST WITH RESPECT TO THE NATURE OR STATUS OF ANY MATERIAL DEFICIENCIES OR
VIOLATIONS REFLECTED IN ANY EXAMINATION REPORT OR OTHER SIMILAR REPORT, AND
(D) EACH MATERIAL REPORT, ORDER, DIRECTION, INSTRUCTION, APPROVAL,
AUTHORIZATION, LICENSE OR OTHER NOTICE WHICH THE OBLIGOR MAY AT ANY TIME RECEIVE
FROM ANY APPLICABLE INSURANCE REGULATORY AUTHORITY. FOR THE PURPOSE OF THIS
CLAUSE (I) ONLY, DETERMINATIONS OF “MATERIAL” SHALL BE MADE BY THE OBLIGOR IN
GOOD FAITH.

 

(II)      AS SOON AS AVAILABLE AND IN ANY EVENT WITHIN 120 DAYS AFTER THE END OF
EACH FISCAL YEAR OF THE PARENT, A REPORT BY AN INDEPENDENT ACTUARIAL CONSULTING
FIRM OF RECOGNIZED NATIONAL STANDING REVIEWING THE ADEQUACY OF LOSS AND LOSS
ADJUSTMENT EXPENSE RESERVES AS AT THE END OF THE LAST FISCAL YEAR OF THE PARENT
AND ITS SUBSIDIARIES ON A CONSOLIDATED BASIS, DETERMINED IN ACCORDANCE WITH SAP
AND STATING THAT THE PARENT HAS MAINTAINED ADEQUATE RESERVES, IT BEING AGREED
THAT IN EACH CASE SUCH INDEPENDENT FIRM WILL BE PROVIDED ACCESS TO OR COPIES OF
ALL RELEVANT VALUATIONS RELATING TO THE INSURANCE BUSINESS OF THE PARENT IN THE
POSSESSION OF OR AVAILABLE TO THE PARENT AND THAT THE FURNISHING BY THE OBLIGOR
OF SUCH REPORT SHALL BE SUBJECT TO THE CONSENT OF SUCH INDEPENDENT FIRM.

 

(III)     PROMPTLY FOLLOWING NOTIFICATION THEREOF FROM A GOVERNMENTAL AUTHORITY,
NOTIFICATION OF THE SUSPENSION, LIMITATION, TERMINATION OR NON-RENEWAL OF, OR
THE TAKING OF ANY OTHER MATERIAL ADVERSE ACTION IN RESPECT OF, ANY INSURANCE
LICENSE.

 

(L)       SECTION 32 DIRECTION:  PROMPTLY FOLLOWING RECEIPT THEREOF BY THE
OBLIGOR, NOTICE OF ANY DIRECTION OR OTHER NOTIFICATION BY THE OBLIGOR FROM THE
BERMUDA MONETARY AUTHORITY PURSUANT TO SECTION 32 OF THE INSURANCE ACT, 1978 OF
BERMUDA.

 

37

--------------------------------------------------------------------------------


 

(M)     KNOW YOUR CUSTOMER:  PROMPTLY UPON THE REASONABLE REQUEST OF THE AGENT
(FOR ITSELF OR ON BEHALF OF ANY LENDER), SUPPLY, OR PROCURE THE SUPPLY OF, SUCH
DOCUMENTATION AND OTHER EVIDENCE AS IS REASONABLY REQUESTED BY THE AGENT IN
ORDER FOR THE AGENT OR A LENDER TO CARRY OUT AND BE SATISFIED WITH THE RESULTS
OF ALL NECESSARY “KNOW YOUR CUSTOMER” OR OTHER SIMILAR CHECKS UNDER ALL
APPLICABLE LAWS AND REGULATIONS PURSUANT TO THE TRANSACTIONS CONTEMPLATED IN THE
FUNDAMENTAL DOCUMENTS.

 

(N)      DELIVERY OF INFORMATION:  THE OBLIGOR AND EACH LENDER HEREBY
ACKNOWLEDGES AND AGREES THAT THE AGENT AND/OR THE OBLIGOR MAY MAKE AVAILABLE TO
THE LENDERS MATERIAL AND/OR INFORMATION PROVIDED BY OR ON BEHALF OF THE OBLIGOR
UNDER THIS AGREEMENT OR ANY OTHER FUNDAMENTAL DOCUMENT BY POSTING SUCH MATERIALS
AND/OR INFORMATION ON INTRALINKS OR ANOTHER SIMILAR ELECTRONIC SYSTEM REASONABLY
ACCEPTABLE TO THE AGENT AND THE OBLIGOR (IT BEING UNDERSTOOD AND AGREED THAT THE
POSTING OF SUCH MATERIALS AND/OR INFORMATION ON INTRALINKS OR ANOTHER SIMILAR
ELECTRONIC SYSTEM SHALL NOT BE DEEMED A VIOLATION OF CLAUSE 9.11
(CONFIDENTIALITY) OF THIS AGREEMENT).

 


5.1.3         MINIMUM RATING:  THE OBLIGOR SHALL AT ALL TIMES MAINTAINS A
MINIMUM AM BEST FINANCIAL STRENGTH RATING OF B++.


 


5.1.4         MAINTENANCE OF ADJUSTED COLLATERAL VALUE:  THE OBLIGOR SHALL AT
ALL TIMES MAINTAIN COLLATERAL IN THE CUSTODIAL ACCOUNT MAINTAINED IN ITS NAME IN
AN AMOUNT SUCH THAT THE ADJUSTED COLLATERAL VALUE (DETERMINED ON A DAILY BASIS)
IS NOT LESS THAN THE SUM OF ALL AMOUNTS THEN OUTSTANDING WITH RESPECT TO THE SUM
OF THE LETTER OF CREDIT OBLIGATIONS AND REIMBURSEMENT OBLIGATIONS. THE OBLIGOR
AGREES THAT IF THE REQUIRED ADJUSTED COLLATERAL VALUE OF THE COLLATERAL IN THE
CUSTODIAL ACCOUNT IS LESS THAN THE SUM OF THE LETTER OF CREDIT OBLIGATIONS AND
THE REIMBURSEMENT OBLIGATIONS, THE OBLIGOR SHALL IMMEDIATELY, AND IN NO EVENT NO
LATER THAN 5:00 P.M. (NEW YORK TIME) ON THE BUSINESS DAY IMMEDIATELY FOLLOWING
THE DATE OF NOTICE BY ANY FINANCE PARTY, PAY TO THE CUSTODIAN THE AMOUNT OF ANY
SUCH DEFICIENCY, WHICH PAYMENT SHALL BE DEPOSITED BY THE CUSTODIAN INTO THE
APPLICABLE CUSTODIAL ACCOUNT IN THE FORM OF CASH OR INVESTMENTS. AT ANY TIME,
OTHER THAN AFTER THE OCCURRENCE AND DURING THE CONTINUATION OF A DEFAULT OR AN
EVENT OF DEFAULT, THE OBLIGOR MAY SUBSTITUTE COLLATERAL TO THE EXTENT SUCH
SUBSTITUTION ARISES FROM NORMAL TRADE ACTIVITIES WITHIN THE CUSTODIAL ACCOUNT IN
ACCORDANCE WITH THE PROVISIONS OF CLAUSE 1 OF THE SECURITY AGREEMENT BETWEEN THE
OBLIGOR AND THE SECURITY AGENT.


 


5.1.5         ERISA:  THE OBLIGOR SHALL NOT:


 

(A)      ALLOW, OR PERMIT ANY OF ITS ERISA AFFILIATES WHICH ARE SUBSIDIARIES OF
THE OBLIGOR TO ALLOW (I) ANY SINGLE EMPLOYER PLAN WITH RESPECT TO WHICH THE

 

38

--------------------------------------------------------------------------------


 

OBLIGOR OR ITS ERISA AFFILIATES WHICH ARE SUBSIDIARIES OF THE OBLIGOR MAY HAVE
ANY LIABILITY TO TERMINATE, (II) THE OBLIGOR OR ANY OF ITS ERISA AFFILIATES
WHICH ARE SUBSIDIARIES OF THE OBLIGOR TO WITHDRAW FROM ANY SINGLE EMPLOYER PLAN
AND, IF APPLICABLE, A MULTIEMPLOYER PLAN, OR (III) ANY ACCUMULATED FUNDING
DEFICIENCY (AS DEFINED IN SECTION 302 OF ERISA AND SECTION 412 OF THE CODE),
WHETHER OR NOT WAIVED, TO EXIST INVOLVING ANY OF ITS SINGLE EMPLOYER PLANS, TO
THE EXTENT THAT ANY OF THE EVENTS DESCRIBED IN (I), (II) OR (III), SINGLY OR IN
THE AGGREGATE, COULD HAVE A MATERIAL ADVERSE EFFECT; OR

 

(B)      FAIL, OR PERMIT ANY OF ITS ERISA AFFILIATES WHICH ARE SUBSIDIARIES OF
THE OBLIGOR TO FAIL, TO COMPLY WITH ERISA OR OTHER RELATED PROVISIONS OF THE
CODE, IF ANY SUCH NON-COMPLIANCE, SINGLY OR IN THE AGGREGATE, WOULD BE
REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT.

 


5.1.6         FINANCIAL TESTING: THE FINANCIAL COVENANTS SET OUT IN SUB-CLAUSES
5.6.1(B)(XX), 5.6.3(C)(II)(11), 6.1.2 AND 6.1.3 BELOW SHALL BE TESTED BY
REFERENCE TO EACH OF THE FINANCIAL STATEMENTS AND/OR EACH COMPLIANCE CERTIFICATE
DELIVERED PURSUANT TO SUB-CLAUSE 5.1.2(H) (COMPLIANCE CERTIFICATE).


 


5.2        BOOKS, RECORDS AND INSPECTIONS


 

The Obligor shall (a) keep, and will cause each of its Subsidiaries to keep,
proper books of record and account in which full, true and correct entries in
conformity with GAAP or SAP, as applicable, shall be made of all dealings and
transactions in relation to its business and activities; and (b) subject to
binding contractual confidentiality obligations of the Obligor and its
Subsidiaries to third parties and to Clause 9.11 (Confidentiality), permit, and
will cause each of its Subsidiaries to permit, representatives of any Lender (at
such Lender’s expense prior to the occurrence of an Event of Default and at the
Obligor’s expense after an Event of Default has occurred and is continuing) to
visit and inspect any of their respective properties, to examine their
respective books and records and to discuss their respective affairs, finances
and accounts with their respective officers, employees and independent public
accountants, in each case at such reasonable times and as often as may be
reasonably desired. The Obligor agrees to cooperate and assist in such visits
and inspections.

 


5.3        PAYMENT OF TAXES


 

The Obligor will pay and discharge, and will cause each of its Subsidiaries to
pay and discharge, all income taxes and all other material taxes, assessments
and governmental charges or levies imposed upon it or upon its income or
profits, or upon any properties belonging to it, in each case, on a timely basis
to the date on which penalties attach thereto, and all lawful claims which, if
unpaid, might become a Lien or charge upon any properties of the Obligor or any
of its Subsidiaries; provided that neither the Obligor nor

 

39

--------------------------------------------------------------------------------


 

any Subsidiary of the Obligor shall be required to pay any such tax, assessment,
charge, levy or claim which is being contested in good faith and by proper
proceedings if it has maintained adequate reserves with respect thereto in
accordance with GAAP.

 


5.4        COMPLIANCE WITH STATUTES, ETC.


 

The Obligor will, and will cause each Subsidiary to, comply with all applicable
statues, regulations and orders of, and all applicable restrictions imposed by,
all governmental bodies, domestic or foreign, in respect of the conduct of its
business and the ownership of its property (including applicable statutes,
regulations, orders and restrictions relating to environmental standards and
controls) other than those the non-compliance with which would not reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect.

 


5.5        MAINTENANCE OF LICENSES AND PERMITS


 

The Obligor will, and will cause each of its Subsidiaries, to maintain all
permits, licenses and consents as may be required for the conduct of its
business by any state, federal or local government agency or instrumentality,
except where failure to maintain the same would not reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect.

 


5.6        NEGATIVE COVENANTS


 


5.6.1         NEGATIVE PLEDGE:


 

(A)      NEITHER THE OBLIGOR NOR ANY OF ITS SUBSIDIARIES WILL PERMIT, CREATE,
ASSUME, INCUR OR SUFFER TO EXIST ANY LIEN ON ANY ASSET TANGIBLE OR INTANGIBLE
NOW OWNED OR HEREAFTER ACQUIRED BY IT, EXCEPT AS SET OUT IN PARAGRAPH (B) BELOW.

 

(B)      PARAGRAPH (A) ABOVE DOES NOT APPLY TO:

 

(I)       LIENS CREATED PURSUANT TO THE SECURITY DOCUMENTS;

 

(II)      LIENS EXISTING ON THE DATE HEREOF AND LISTED ON SCHEDULE 2 (EXISTING
ENCUMBRANCES) HERETO;

 

(III)     LIENS SECURING REPURCHASE AGREEMENTS CONSTITUTING A BORROWING OF FUNDS
BY THE OBLIGOR OR ANY OF ITS SUBSIDIARIES IN THE ORDINARY COURSE OF BUSINESS FOR
LIQUIDITY PURPOSES AND IN NO EVENT FOR A PERIOD EXCEEDING 90 DAYS IN EACH CASE;

 

(IV)     LIENS ARISING PURSUANT TO PURCHASE MONEY MORTGAGES, CAPITAL LEASES OR
SECURITY INTERESTS SECURING INDEBTEDNESS REPRESENTING THE PURCHASE PRICE (OR
FINANCING OF THE PURCHASE PRICE WITHIN 90 DAYS AFTER THE RESPECTIVE PURCHASE) OF
ASSETS ACQUIRED AFTER THE CLOSING DATE;

 

40

--------------------------------------------------------------------------------


 

(V)      LIENS (X) ON ANY ASSET OF ANY PERSON EXISTING AT THE TIME SUCH PERSON
IS MERGED OR CONSOLIDATED WITH OR INTO THE OBLIGOR OR ANY OF ITS SUBSIDIARIES
AND NOT CREATED IN CONTEMPLATION OF SUCH EVENT OR (Y) SECURING ACQUIRED
INDEBTEDNESS SO LONG AS SUCH LIEN EXISTED PRIOR TO THE CONTEMPLATED ACQUISITION,
WAS NOT CREATED IN CONTEMPLATION OF SUCH ACQUISITION AND ONLY RELATES TO ASSETS
OF THE PERSON SO ACQUIRED;

 

(VI)     LIENS SECURING OBLIGATIONS OWED BY THE OBLIGOR OR ANY OF ITS
SUBSIDIARIES TO THE PARENT OR ANY OTHER SUBSIDIARY OF THE PARENT, IN EACH CASE
SOLELY TO THE EXTENT THAT SUCH LIENS ARE REQUIRED BY AN APPLICABLE INSURANCE
REGULATORY AUTHORITY FOR SUCH PERSON TO MAINTAIN SUCH OBLIGATIONS;

 

(VII)    LIENS SECURING INSURANCE OBLIGATIONS OF THE OBLIGOR OR ANY OF ITS
SUBSIDIARIES OWED TO THE PARENT OR ANY OTHER SUBSIDIARY OF THE PARENT, IN EACH
CASE SOLELY TO THE EXTENT THAT SUCH LIENS ARE REQUIRED OR REQUESTED BY RATINGS
AGENCIES, CLIENTS OR BROKERS FOR SUCH PERSON TO MAINTAIN SUCH INSURANCE
OBLIGATIONS;

 

(VIII)   LIENS ON INVESTMENTS AND CASH BALANCES OF THE OBLIGOR OR ANY OF ITS
SUBSIDIARIES SECURING OBLIGATIONS OF THE OBLIGOR OR SUCH SUBSIDIARY IN RESPECT
OF TRUST OR SIMILAR ARRANGEMENTS FORMED, LETTERS OF CREDIT ISSUED OR FUNDS
WITHHELD BALANCES ESTABLISHED, IN EACH CASE, IN THE ORDINARY COURSE OF BUSINESS
FOR THE BENEFIT OF CEDENTS TO SECURE REINSURANCE RECOVERABLES OWED TO THEM BY
THE OBLIGOR OR SUCH SUBSIDIARY;

 

(IX)     INCHOATE LIENS FOR TAXES, ASSESSMENTS OR GOVERNMENTAL CHARGES OR LEVIES
NOT YET DUE OR LIENS FOR TAXES, ASSESSMENTS OR GOVERNMENTAL CHARGES OR LEVIES
BEING CONTESTED IN GOOD FAITH AND BY APPROPRIATE PROCEEDINGS FOR WHICH ADEQUATE
RESERVES HAVE BEEN ESTABLISHED IN ACCORDANCE WITH GAAP;

 

(X)      LIENS IN RESPECT OF PROPERTY OR ASSETS OF THE OBLIGOR OR ANY OF ITS
SUBSIDIARIES IMPOSED BY LAW, WHICH WERE INCURRED IN THE ORDINARY COURSE OF
BUSINESS AND DO NOT SECURE INDEBTEDNESS FOR BORROWED MONEY, SUCH AS CARRIERS’,
WAREHOUSEMEN’S, MATERIALMEN’S AND MECHANICS’ LIENS AND OTHER SIMILAR LIENS
ARISING IN THE ORDINARY COURSE OF BUSINESS, AND (X) WHICH DO NOT IN THE
AGGREGATE MATERIALLY DETRACT FROM THE VALUE OF THE OBLIGOR’S OR ANY SUCH
SUBSIDIARY’S PROPERTY OR ASSETS OR MATERIALLY IMPAIR THE USE THEREOF IN THE
OPERATION OF THE BUSINESS OF THE OBLIGOR OR ANY SUBSIDIARY OF THE OBLIGOR OR (Y)
WHICH ARE BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS, WHICH
PROCEEDINGS HAVE THE EFFECT OF PREVENTING THE FORFEITURE OR SALE OF THE PROPERTY
OR ASSETS SUBJECT TO ANY SUCH LIEN;

 

41

--------------------------------------------------------------------------------


 

(XI)                LICENSES, SUBLICENSES, LEASES, OR SUBLEASES GRANTED TO OTHER
PERSONS NOT MATERIALLY INTERFERING WITH THE CONDUCT OF THE BUSINESS OF THE
OBLIGOR OR ANY OF ITS SUBSIDIARIES;

 

(XII)             EASEMENTS, RIGHTS-OF-WAY, RESTRICTIONS, ENCROACHMENTS AND
OTHER SIMILAR CHARGES OR ENCUMBRANCES, AND MINOR TITLE DEFICIENCIES, IN EACH
CASE NOT SECURING INDEBTEDNESS AND NOT MATERIALLY INTERFERING WITH THE CONDUCT
OF THE BUSINESS OF THE OBLIGOR OR ANY OF ITS SUBSIDIARIES;

 

(XIII)          LIENS ARISING OUT OF THE EXISTENCE OF JUDGMENTS OR AWARDS NOT
CONSTITUTING AN EVENT OF DEFAULT UNDER CLAUSE 6.1 (EVENTS OF DEFAULT DEFINED);

 

(XIV)         LIENS (OTHER THAN LIENS IMPOSED UNDER ERISA) INCURRED IN THE
ORDINARY COURSE OF BUSINESS IN CONNECTION WITH WORKERS COMPENSATION CLAIMS,
UNEMPLOYMENT INSURANCE AND SOCIAL SECURITY BENEFITS AND LIENS SECURING THE
PERFORMANCE OF BIDS, TENDERS, LEASES AND CONTRACTS IN THE ORDINARY COURSE OF
BUSINESS, STATUTORY OBLIGATIONS, SURETY BONDS, PERFORMANCE BONDS AND OTHER
OBLIGATIONS OF A LIKE NATURE INCURRED IN THE ORDINARY COURSE OF BUSINESS AND
CONSISTENT WITH PAST PRACTICE (EXCLUSIVE OF OBLIGATIONS IN RESPECT OF THE
PAYMENT FOR BORROWED MONEY);

 

(XV)            BANKERS’ LIENS, RIGHTS OF SETOFF AND OTHER SIMILAR LIENS
EXISTING SOLELY WITH RESPECT TO CASH AND CASH EQUIVALENTS ON DEPOSIT IN ONE OR
MORE ACCOUNTS MAINTAINED BY THE OBLIGOR OR ANY OF ITS SUBSIDIARIES, IN EACH CASE
GRANTED IN THE ORDINARY COURSE OF BUSINESS IN FAVOR OF THE BANK OR BANKS WITH
WHICH SUCH ACCOUNTS ARE MAINTAINED;

 

(XVI)         LIENS ARISING OUT OF THE REFINANCING, EXTENSION, RENEWAL OR
REFUNDING OF ANY INDEBTEDNESS SECURED BY ANY LIEN PERMITTED BY ANY OF THE
SUB-PARAGRAPHS OF THIS SUB-CLAUSE 5.6.1, PROVIDED THAT SUCH INDEBTEDNESS IS NOT
INCREASED AND IS NOT SECURED BY ANY ADDITIONAL ASSETS;

 

(XVII)      LIENS IN RESPECT OF PROPERTY OR ASSETS OF THE OBLIGOR OR ANY OF ITS
SUBSIDIARIES SECURING INDEBTEDNESS OF THE TYPE DESCRIBED IN SUB-PARAGRAPHS
(6) OR (10) OF THE DEFINITION OF “PERMITTED INDEBTEDNESS” (AS HEREINAFTER SET
FORTH);

 

(XVIII)   LIENS IN RESPECT OF PROPERTY OR ASSETS OF ANY SUBSIDIARY OF THE
OBLIGOR SECURING INDEBTEDNESS OF THE TYPE DESCRIBED IN PARAGRAPH (9) OF THE
DEFINITION OF “PERMITTED INDEBTEDNESS”; PROVIDED THAT THE AGGREGATE AMOUNT OF
THE INDEBTEDNESS SECURED BY SUCH LIENS SHALL NOT, WHEN ADDED TO THE AGGREGATE
AMOUNT OF ALL OUTSTANDING OBLIGATIONS OF THE PARENT SECURED BY LIENS INCURRED
PURSUANT TO PARAGRAPH (B)(XX) OF SUB-

 

42

--------------------------------------------------------------------------------


 

CLAUSE 5.6.1 EXCEED AT ANY TIME 10% OF NET WORTH OF THE PARENT AT THE TIME OF
INCURRENCE OF ANY NEW LIENS UNDER THIS PARAGRAPH (XVIII);

 

(XIX)           LIENS ARISING IN CONNECTION WITH SECURITIES LENDING ARRANGEMENTS
ENTERED INTO BY THE OBLIGOR OR ANY OF ITS SUBSIDIARIES WITH FINANCIAL
INSTITUTIONS IN THE ORDINARY COURSE OF BUSINESS SO LONG AS ANY SECURITIES
SUBJECT TO ANY SUCH SECURITIES LENDING ARRANGEMENTS DO NOT CONSTITUTE COLLATERAL
UNDER ANY SECURITY DOCUMENT; AND

 

(XX)              IN ADDITION TO THE LIENS DESCRIBED IN SUB-PARAGRAPHS
(I) THROUGH (XIX) ABOVE, LIENS SECURING OBLIGATIONS OF THE PARENT; PROVIDED THAT
THE AGGREGATE AMOUNT OF THE OBLIGATIONS SECURED BY SUCH LIENS SHALL NOT, WHEN
ADDED TO THE AGGREGATE AMOUNT OF OUTSTANDING INDEBTEDNESS OF THE OBLIGOR AND ITS
SUBSIDIARIES PURSUANT TO PARAGRAPH (11) OF THE DEFINITION OF “PERMITTED
INDEBTEDNESS”, EXCEED AT ANY TIME 10% OF NET WORTH OF THE PARENT AT THE TIME OF
INCURRENCE OF ANY LIENS UNDER THIS SUB-CLAUSE 5.6.1.

 


5.6.2                           DISPOSALS:


 

(A)                   THE OBLIGOR SHALL NOT NOR WILL IT PERMIT ANY OF ITS
SUBSIDIARIES TO SELL, CONVEY, ASSIGN, LEASE, ABANDON OR OTHERWISE TRANSFER OR
DISPOSE OF, VOLUNTARILY OR INVOLUNTARILY (ANY OF THE FOREGOING BEING REFERRED TO
IN THIS PARAGRAPH (A) AS A “DISPOSITION” AND ANY SERIES OF RELATED DISPOSITIONS
CONSTITUTING BUT A SINGLE DISPOSITION), ANY OF ITS PROPERTIES OR ASSETS,
TANGIBLE OR INTANGIBLE (INCLUDING BUT NOT LIMITED TO SALE, ASSIGNMENT, DISCOUNT
OR OTHER DISPOSITION OF ACCOUNTS, CONTRACT RIGHTS, CHATTEL PAPER OR GENERAL
INTANGIBLES WITH OR WITHOUT RECOURSE), EXCEPT AS SET FORTH IN PARAGRAPH
(B) BELOW.

 

(B)                  PARAGRAPH (A) ABOVE DOES NOT APPLY TO:

 

(I)                     ANY DISPOSITION OF USED, WORN OUT, OBSOLETE OR SURPLUS
PROPERTY OF THE OBLIGOR OR ANY OF ITS SUBSIDIARIES IN THE ORDINARY COURSE OF
BUSINESS;

 

(II)                  LICENSE (AS LICENSOR) OF INTELLECTUAL PROPERTY SO LONG AS
SUCH LICENSE DOES NOT MATERIALLY INTERFERE WITH THE BUSINESS OF THE OBLIGOR OR
ANY OF ITS SUBSIDIARIES;

 

(III)               THE DISPOSITION OF CASH, CASH EQUIVALENTS AND INVESTMENT
SECURITIES;

 

(IV)              THE RELEASE, SURRENDER OR WAIVER OF CONTRACT, TORT OR OTHER
CLAIMS OF ANY KIND AS A RESULT OF THE SETTLEMENT OF ANY LITIGATION OR THREATENED
LITIGATION;

 

43

--------------------------------------------------------------------------------


 

(V)                 THE GRANTING OR EXISTENCE OF LIENS (AND FORECLOSURE THEREON)
NOT PROHIBITED BY THIS AGREEMENT;

 

(VI)              THE LEASE OR SUBLEASE OF REAL PROPERTY SO LONG AS SUCH LEASE
OR SUBLEASE DOES NOT MATERIALLY INTERFERE WITH THE BUSINESS OF THE OBLIGOR OR
ANY OF ITS SUBSIDIARIES;

 

(VII)           DIVIDENDS;

 

(VIII)        ANY CEDING OF INSURANCE OR REINSURANCE IN THE ORDINARY COURSE OF
BUSINESS;

 

(IX)                ANY DISPOSITION BY THE OBLIGOR OR ANY OF ITS SUBSIDIARIES OF
ANY NON-CORE ASSET OR AS SET FORTH IN SCHEDULE 4 (DISPOSITIONS);

 

(X)                   DISPOSITIONS BY THE OBLIGOR OR ANY OF ITS SUBSIDIARIES OF
PROPERTIES OR ASSETS HAVING AN AGGREGATE FAIR VALUE (AS DETERMINED IN GOOD FAITH
BY THE BOARD OF DIRECTORS OF THE OBLIGOR) OF LESS THAN USD$1,000,000;

 

(XI)                DISPOSITIONS BY THE OBLIGOR OR ANY OF ITS SUBSIDIARIES OF
ANY OF ITS RESPECTIVE PROPERTIES OR ASSETS TO THE PARENT, TO ANY WHOLLY-OWNED
SUBSIDIARY OF THE PARENT OR (EXCEPT AS TO PROPERTY OR ASSETS CONSISTING OF THE
CAPITAL STOCK OF SUBSIDIARIES) TO ALTERNATIVE RE HOLDINGS LIMITED; AND

 

(XII)             OTHER DISPOSITIONS TO THE EXTENT THAT THE FAIR MARKET VALUE OF
THE ASSETS THE SUBJECT THEREOF (AS DETERMINED IN GOOD FAITH BY THE BOARD OF
DIRECTORS OR SENIOR MANAGEMENT OF THE OBLIGOR), WHEN ADDED TO THE FAIR MARKET
VALUE OF THE ASSETS THE SUBJECT OF ANY SUCH OTHER DISPOSITION OR DISPOSITIONS
UNDER THIS PARAGRAPH (XII) PREVIOUSLY CONSUMMATED DURING THE SAME FISCAL YEAR OF
THE OBLIGOR (AS DETERMINED IN GOOD FAITH BY THE BOARD OF DIRECTORS OR SENIOR
MANAGEMENT OF THE OBLIGOR), DOES NOT CONSTITUTE MORE THAN 20% OF THE
CONSOLIDATED ASSETS OF THE GROUP AS OF THE LAST DAY OF THE MOST RECENTLY ENDED
FISCAL YEAR OF THE GROUP.

 


5.6.3                           FINANCIAL INDEBTEDNESS:


 

(A)                   THE OBLIGOR SHALL NOT INCUR OR PERMIT TO SUBSIST, AND
SHALL NOT PERMIT ANY OF ITS SUBSIDIARIES TO INCUR OR SUBSIST, ANY INDEBTEDNESS
EXCEPT PERMITTED INDEBTEDNESS (AS HEREINAFTER DEFINED).

 

(B)                  THE OBLIGOR SHALL NOT, NOR WILL IT PERMIT ANY OF ITS
SUBSIDIARIES TO, CREATE, INCUR, ASSUME OR PERMIT TO EXIST ANY INDEBTEDNESS, OR
AGREE, BECOME OR REMAIN LIABLE (CONTINGENT OR OTHERWISE) TO DO ANY OF THE
FOREGOING, EXCEPT FOR INDEBTEDNESS INCURRED BY THE OBLIGOR OR ANY OF ITS
SUBSIDIARIES

 

44

--------------------------------------------------------------------------------


 

HEREUNDER AND OTHER INDEBTEDNESS WHICH IS EITHER PARI PASSU WITH, OR
SUBORDINATED IN RIGHT OF PAYMENTS TO, THE INDEBTEDNESS INCURRED BY THE OBLIGOR
HEREUNDER AND THE OTHER OBLIGATIONS OWING HEREUNDER AND UNDER THE FUNDAMENTAL
DOCUMENTS.

 

(C)                   DEFINITIONS:  IN THIS CLAUSE 5.6 THE FOLLOWING TERMS HAVE
THE FOLLOWING MEANINGS.

 

(I)                     “ACQUIRED INDEBTEDNESS” MEANS INDEBTEDNESS OF THE
OBLIGOR OR ANY OF ITS SUBSIDIARIES ACQUIRED PURSUANT TO AN ACQUISITION NOT
PROHIBITED UNDER THIS AGREEMENT (OR INDEBTEDNESS ASSUMED AT THE TIME OF SUCH
ACQUISITION OF AN ASSET SECURING SUCH INDEBTEDNESS), PROVIDED THAT SUCH
INDEBTEDNESS WAS NOT INCURRED IN CONNECTION WITH, OR IN ANTICIPATION OR
CONTEMPLATION OF, SUCH ACQUISITION.

 

(II)                  “PERMITTED INDEBTEDNESS” MEANS:

 

(1)                  INDEBTEDNESS OF THE OBLIGOR OR ANY OF ITS SUBSIDIARIES
INCURRED PURSUANT TO THIS AGREEMENT OR THE JPMORGAN CREDIT AGREEMENT (AS DEFINED
IN ITEM 2 OF SCHEDULE 2 (EXISTING ENCUMBRANCES));

 

(2)                  INDEBTEDNESS OF THE OBLIGOR OR ANY OF ITS SUBSIDIARIES
EXISTING ON THE DATE HEREOF AND LISTED ON SCHEDULE 3 (EXISTING INDEBTEDNESS) AND
REFINANCINGS BY THE OBLIGOR OR ANY OF ITS SUBSIDIARIES THEREOF; PROVIDED THAT
THE AGGREGATE PRINCIPAL AMOUNT OF ANY SUCH REFINANCING INDEBTEDNESS IS NOT
GREATER THAN THE AGGREGATE PRINCIPAL AMOUNT OF THE INDEBTEDNESS BEING REFINANCED
PLUS THE AMOUNT OF ANY PREMIUMS REQUIRED TO BE PAID THEREOF AND FEES AND
EXPENSES ASSOCIATED THEREWITH;

 

(3)                  INDEBTEDNESS OF THE OBLIGOR OR ANY OF ITS SUBSIDIARIES
UNDER ANY RATE HEDGING OBLIGATIONS, IN EACH CASE ENTERED INTO TO PROTECT THE
OBLIGOR OR SUCH SUBSIDIARY AGAINST FLUCTUATIONS IN INTEREST RATES, CURRENCY
EXCHANGE RATES OR OTHER RATE FLUCTUATIONS AND NOT ENTERED INTO FOR SPECULATIVE
PURPOSES;

 

(4)                  ANY INDEBTEDNESS OWED BY THE OBLIGOR OR ANY OF ITS
SUBSIDIARIES TO THE PARENT OR ANY OF ITS SUBSIDIARIES;

 

(5)                  INDEBTEDNESS IN RESPECT OF PURCHASE MONEY OBLIGATIONS AND
CAPITAL LEASE OBLIGATIONS OF THE OBLIGOR OR ANY OF ITS SUBSIDIARIES, AND
REFINANCINGS THEREOF; PROVIDED THAT THE AGGREGATE PRINCIPAL AMOUNT OF ALL SUCH
CAPITAL LEASE OBLIGATIONS DOES NOT EXCEED AT ANY TIME OUTSTANDING USD$25,000,000
AT THE

 

45

--------------------------------------------------------------------------------


 

TIME OF INCURRENCE OF ANY NEW INDEBTEDNESS UNDER THIS SUB-PARAGRAPH (5);

 

(6)                  INDEBTEDNESS OF THE OBLIGOR OR ANY OF ITS SUBSIDIARIES IN
RESPECT OF LETTERS OF CREDIT ISSUED TO REINSURANCE CEDENTS, OR TO LESSORS OF
REAL PROPERTY IN LIEU OF SECURITY DEPOSITS IN CONNECTION WITH LEASES OF THE
OBLIGOR OR SUCH SUBSIDIARY, IN EACH CASE IN THE ORDINARY COURSE OF BUSINESS;

 

(7)                  INDEBTEDNESS OF THE OBLIGOR OR ANY OF ITS SUBSIDIARIES
INCURRED IN THE ORDINARY COURSE OF BUSINESS IN CONNECTION WITH WORKERS’
COMPENSATION CLAIMS, SELF-INSURANCE OBLIGATIONS, UNEMPLOYMENT INSURANCE OR OTHER
FORMS OF GOVERNMENTAL INSURANCE OR BENEFITS AND PURSUANT TO LETTERS OF CREDIT OR
OTHER SECURITY ARRANGEMENTS ENTERED INTO IN CONNECTION WITH SUCH INSURANCE OR
BENEFIT;

 

(8)                  ACQUIRED INDEBTEDNESS OF THE OBLIGOR OR ANY OF ITS
SUBSIDIARIES;

 

(9)                  INDEBTEDNESS INCURRED UNDER SECURITIES LENDING ARRANGEMENTS
ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS;

 

(10)            INDEBTEDNESS INCURRED UNDER CREDIT PROTECTION ARRANGEMENTS
ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS;

 

(11)            ADDITIONAL INDEBTEDNESS OF THE OBLIGOR OR ANY OF ITS
SUBSIDIARIES NOT OTHERWISE PERMITTED UNDER SUB-PARAGRAPH (1) THROUGH (10) OF
THIS DEFINITION WHICH, WHEN ADDED TO THE AGGREGATE AMOUNT OF ALL OUTSTANDING
INDEBTEDNESS OBLIGATIONS SECURED BY LIENS INCURRED BY THE OBLIGOR OR ANY OF ITS
SUBSIDIARIES PURSUANT TO SUB-CLAUSE 5.6.1(B)(XX), SHALL NOT EXCEED AT ANY TIME
OUTSTANDING 5% OF THE NET WORTH OF THE PARENT AT THE TIME OF INCURRENCE OF ANY
NEW INDEBTEDNESS UNDER THIS PARAGRAPH (11); AND

 

(12)            INDEBTEDNESS ARISING FROM GUARANTEES MADE BY THE OBLIGOR OR ANY
OF ITS SUBSIDIARIES OF INDEBTEDNESS OF THE TYPE DESCRIBED IN SUB-PARAGRAPHS
(1) THROUGH (12) OF THIS DEFINITION.

 


5.6.4                           CONSOLIDATIONS, MERGERS, SALES OF ASSETS AND
ACQUISITIONS.


 

(A)                   THE OBLIGOR SHALL NOT, AND SHALL NOT PERMIT ANY OF ITS
SUBSIDIARIES TO, CONSOLIDATED OR MERGE WITH OR INTO ANY OTHER PERSON; PROVIDED
THAT (I) THE OBLIGOR MAY MERGE WITH ANOTHER PERSON IF (A) THE OBLIGOR IS THE
CORPORATION SURVIVING SUCH MERGER AND (B) IMMEDIATELY AFTER GIVING EFFECT TO
SUCH MERGER, NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE

 

46

--------------------------------------------------------------------------------


 

CONTINUING, AND (II) SUBSIDIARIES OF THE OBLIGOR MAY MERGE WITH ONE ANOTHER.

 

(B)                  THE OBLIGOR SHALL NOT, AND SHALL NOT PERMIT ANY OF ITS
SUBSIDIARIES TO, ACQUIRE ALL OR SUBSTANTIALLY ALL OF THE CAPITAL STOCK OR ASSETS
OF ANOTHER PERSON UNLESS AT SUCH TIME AND IMMEDIATELY AFTER GIVING EFFECT
THERETO NO DEFAULT OR EVENT OF DEFAULT EXISTS OR WOULD RESULT THEREFROM.

 


5.6.5                           TRANSACTIONS WITH AFFILIATES:  THE OBLIGOR SHALL
NOT, AND SHALL NOT PERMIT ANY OF ITS SUBSIDIARIES TO, ENTER INTO OR BE A PARTY
TO A TRANSACTION WITH ANY AFFILIATE OF THE OBLIGOR OR ANY OF ITS SUBSIDIARIES
(WHICH AFFILIATE IS NOT THE PARENT) EXCEPT:


 

(A)                   TRANSACTIONS WITH AFFILIATES ON TERMS NO LESS FAVORABLE TO
THE OBLIGOR OR SUCH SUBSIDIARY THAN THOSE THAT COULD HAVE BEEN OBTAINED IN A
COMPARABLE TRANSACTION ON AN ARM’S LENGTH BASIS FROM AN UNRELATED PERSON;

 

(B)                  TRANSACTIONS AND PAYMENTS PURSUANT TO AGREEMENTS AND
ARRANGEMENTS DISCLOSED IN, OR LISTED AS AN EXHIBIT TO, THE PARENT’S ANNUAL
REPORT ON FORM 10-K FILED WITH THE SEC ON MARCH 1, 2007 OR ANY SUBSEQUENT OTHER
FILING WITH THE SEC THROUGH THE CLOSING DATE OR ANY SUCH AGREEMENT OR
ARRANGEMENT AS THEREAFTER AMENDED, EXTENDED OR REPLACED ON TERMS THAT ARE, IN
THE AGGREGATE, NO LESS FAVORABLE TO THE OBLIGOR AND ITS SUBSIDIARIES THAN THE
TERMS OF SUCH AGREEMENT ON THE CLOSING DATE, AS THE CASE MAY BE;

 

(C)                   DIVIDENDS; AND

 

(D)                  FEES AND COMPENSATION PAID TO AND INDEMNITIES PROVIDED ON
BEHALF OF OFFICERS AND DIRECTORS OF THE OBLIGOR OR ANY OF ITS SUBSIDIARIES AS
REASONABLY DETERMINED IN GOOD FAITH BY THE BOARD OF DIRECTORS OR SENIOR
MANAGEMENT OF THE OBLIGOR.

 


5.6.6                           AMENDMENTS:  THE OBLIGOR SHALL NOT AMEND OR
OTHERWISE CHANGE THE TERMS OF THE CUSTODIAN AGREEMENT OTHER THAN IN FAVOR OF THE
OBLIGOR AND NOT ADVERSE TO THE LENDERS.


 


5.6.7                           CONDUCT OF BUSINESS:  THE OBLIGOR SHALL NOT, AND
SHALL NOT PERMIT ANY OF ITS SUBSIDIARIES TO, ENGAGE IN ANY BUSINESS OTHER THAN
THE BUSINESSES ENGAGED IN BY THE OBLIGOR AND ITS SUBSIDIARIES ON THE CLOSING
DATE AND SIMILAR OR RELATED BUSINESSES.


 


6.                               EVENTS OF DEFAULT AND REMEDIES


 


6.1                         EVENTS OF DEFAULT DEFINED


 

Each of the following is an “Event of Default”:

 


6.1.1                           WITH RESPECT TO THE OBLIGOR:

 

47

--------------------------------------------------------------------------------


 

(A)                   FAILURE BY THE OBLIGOR TO PAY ANY AMOUNT PAYABLE BY IT
HEREUNDER ON THE DATE DUE;

 

(B)                  IF ANY REPRESENTATION OR WARRANTY MADE BY OR ON BEHALF OF
THE OBLIGOR IN THIS AGREEMENT, IN ANY OTHER FUNDAMENTAL DOCUMENT OR IN ANY
CERTIFICATE, REPORT OR FINANCIAL OR OTHER STATEMENT FURNISHED TO THE AGENT AT
ANY TIME UNDER OR IN CONNECTION WITH THIS AGREEMENT, ANY OTHER FUNDAMENTAL
DOCUMENT OR ANY OTHER SUCH DOCUMENT OR AGREEMENT SHALL HAVE BEEN UNTRUE IN ANY
MATERIAL RESPECT WHEN MADE OR DEEMED TO HAVE BEEN MADE;

 

(C)                   DEFAULT BY THE OBLIGOR IN THE OBSERVANCE OR PERFORMANCE OF
ITS COVENANTS SET FORTH IN (I) CLAUSE 5 (COVENANTS); OR (II) DEFAULT BY THE
OBLIGOR IN THE OBSERVANCE OR PERFORMANCE OF ITS OBLIGATION TO MAINTAIN THE VALUE
OF THE CUSTODIAL ACCOUNT MAINTAINED IN ITS NAME IN ACCORDANCE WITH SUB-CLAUSE
5.1.4 (MAINTENANCE OF ADJUSTED COLLATERAL VALUE) HEREOF AND CLAUSE 1 OF THE
SECURITY AGREEMENT BETWEEN IT AND THE SECURITY AGENT;

 


6.1.2                           FAILURE BY THE PARENT TO MAINTAIN A MINIMUM
CONSOLIDATED TANGIBLE NET WORTH THAT IS AT ANY TIME LESS THAN THE SUM OF:
(A) USD$1,950,000,000; (B) 25% OF THE AGGREGATE NET CASH PROCEEDS RECEIVED FROM
ANY ISSUANCE OF COMMON OR PREFERRED EQUITY INTERESTS OF THE PARENT CONSUMMATED
ON OR AFTER AUGUST 30, 2006; AND (C) 25% OF ITS CONSOLIDATED NET INCOME (IF
POSITIVE) FOR EACH FISCAL QUARTER ENDED AFTER JUNE 30, 2006. FOR PURPOSES OF
THIS SUB-CLAUSE 6.1.2, “NET CASH PROCEEDS” MEANS FOR ANY ISSUANCE OF EQUITY, THE
GROSS CASH PROCEEDS (INCLUDING ANY CASH RECEIVED BY WAY OF DEFERRED PAYMENT
PURSUANT TO A PROMISSORY NOTE, RECEIVABLE OR OTHERWISE, BUT ONLY AS AND WHEN
RECEIVED) RECEIVED FROM SUCH ISSUANCE, NET OF REASONABLE TRANSACTION COSTS
(INCLUDING, AS APPLICABLE, ANY UNDERWRITING, BROKERAGE OR OTHER CUSTOMARY
COMMISSIONS AND REASONABLE LEGAL, ADVISORY AND OTHER FEES AND EXPENSES
ASSOCIATED THEREWITH);


 


6.1.3                           THE PARENT LEVERAGE RATIO ON THE LAST DAY OF ANY
FISCAL QUARTER OR FISCAL YEAR OF THE PARENT IS GREATER THAN 0.35:1.00. FOR
PURPOSES OF THIS SUB-CLAUSE 6.1.3:


 

(A)                   “PARENT LEVERAGE RATIO” MEANS, AT ANY TIME, THE RATIO OF
(I) PARENT CONSOLIDATED INDEBTEDNESS AT SUCH TIME TO (II) PARENT CONSOLIDATED
TOTAL CAPITAL AT SUCH TIME;

 

(B)                  “PARENT CONSOLIDATED INDEBTEDNESS” MEANS, AS OF ANY DATE OF
DETERMINATION, (I) ALL INDEBTEDNESS OF THE GROUP WHICH AT SUCH TIME WOULD APPEAR
ON THE LIABILITY SIDE OF A BALANCE SHEET OF SUCH PERSONS PREPARED ON A
CONSOLIDATED BASIS IN ACCORDANCE WITH GAAP PLUS (II) ANY INDEBTEDNESS FOR
BORROWED MONEY OF ANY OTHER PERSON (OTHER THAN ANY MEMBER OF THE GROUP) AS TO
WHICH ANY MEMBER OF THE GROUP HAS CREATED A GUARANTEE (BUT ONLY TO THE EXTENT OF
SUCH GUARANTEE). FOR THE AVOIDANCE OF DOUBT, “PARENT

 

48

--------------------------------------------------------------------------------


 

CONSOLIDATED INDEBTEDNESS” SHALL NOT INCLUDE ANY GUARANTEES OF ANY PERSON UNDER
OR IN CONNECTION WITH LETTERS OF CREDIT OR SIMILAR FACILITIES SO LONG AS NO
UNREIMBURSED DRAWINGS OR PAYMENTS HAVE BEEN MADE IN RESPECT THEREOF; AND

 

(C)                   “PARENT CONSOLIDATED TOTAL CAPITAL” MEANS, AS OF ANY DATE
OF DETERMINATION, THE SUM OF (I) PARENT CONSOLIDATED INDEBTEDNESS AND (II) NET
WORTH OF THE PARENT AT SUCH TIME;

 


6.1.4                           THE PARENT PERMITS, CREATES, ASSUMES, INCURS OR
SUFFERS TO EXIST ANY LIEN ON ANY ASSET, TANGIBLE OR INTANGIBLE, NOW OWNED OR
HEREAFTER ACQUIRED, OTHER THAN IN THE SAME MANNER, AND SUBJECT TO THE SAME
LIMITATIONS, AS OTHERWISE PERMITTED UNDER PARAGRAPH (B) OF SUB-CLAUSE 5.6.1
(NEGATIVE PLEDGE) AND EXCEPT AS SET OUT ON SCHEDULE 2 (EXISTING ENCUMBRANCES);
FOR THE AVOIDANCE OF DOUBT FOR THIS PURPOSE, REFERENCE TO “SUBSIDIARIES”
(INCLUDING IN THE DEFINITION OF “PERMITTED INDEBTEDNESS”) SHALL INCLUDE
SUBSIDIARIES OF THE PARENT;


 


6.1.5                           THE PARENT MAKING A DISPOSITION (AS DEFINED IN
PARAGRAPH (A) OF SUB-CLAUSE 5.6.2 (DISPOSALS)) OF ANY OF ITS PROPERTIES OR
ASSETS, TANGIBLE OR INTANGIBLE, OTHER THAN IN THE SAME MANNER, AND SUBJECT TO
THE SAME LIMITATIONS, AS OTHERWISE PERMITTED UNDER PARAGRAPH (B) OF SUB-CLAUSE
5.6.2 (DISPOSALS) AND EXCEPT AS SET OUT IN SCHEDULE 4 (DISPOSITIONS); FOR THE
AVOIDANCE OF DOUBT FOR THIS PURPOSE, REFERENCES TO “SUBSIDIARIES” INCLUDES
SUBSIDIARIES OF THE PARENT;


 


6.1.6                           NON-COMPLIANCE BY THE PARENT OR ITS ERISA
AFFILIATES OF THE COVENANT SET FORTH IN SUB-CLAUSE 5.1.5 (ERISA);


 


6.1.7                           DEFAULT BY THE OBLIGOR IN THE OBSERVANCE OR
PERFORMANCE OF ANY COVENANT OR AGREEMENT CONTAINED IN THIS AGREEMENT OR ANY
OTHER FUNDAMENTAL DOCUMENT (OTHER THAN THOSE REFERRED TO IN CLAUSE 6.1.1) AND
THE CONTINUANCE THEREOF UNREMEDIED FOR 28 DAYS AFTER THE EARLIER OF (A) AN
OFFICER OF THE OBLIGOR OR THE PARENT BECOMING AWARE OF SUCH DEFAULT OR
(B) RECEIPT BY THE OBLIGOR OF WRITTEN NOTICE OF THE DEFAULT FROM THE AGENT;


 


6.1.8                           AN ORDER SHALL BE MADE BY A COMPETENT COURT OR A
RESOLUTION SHALL BE PASSED FOR THE WINDING UP OR DISSOLUTION OR REHABILITATION
OF THE PARENT OR THE OBLIGOR SAVE FOR THE PURPOSES OF AMALGAMATION, MERGER,
CONSOLIDATION, REORGANIZATION OR OTHER SIMILAR ARRANGEMENT ON TERMS APPROVED BY
THE MAJORITY LENDERS (NOT INVOLVING THE INSOLVENCY OF THE PARENT OR THE OBLIGOR)
AND SAVE THAT IF ANY SUCH ORDER OR RESOLUTION IS SOUGHT IN AN INVOLUNTARY
PROCEEDING AGAINST ANY THE PERSON, SUCH PERSON SHALL HAVE 30 DAYS FROM THE
COMMENCEMENT OF SUCH PROCEEDING TO OBTAIN AN ORDER STAYING, VACATING OR
DISMISSING SUCH PROCEEDINGS, OR A PETITION SHALL BE PRESENTED TO, OR AN ORDER
SHALL BE MADE BY A COMPETENT COURT FOR THE APPOINTMENT OF, AN ADMINISTRATOR OF
THE PARENT OR THE OBLIGOR AND SUCH PETITION OR ORDER SHALL

 

49

--------------------------------------------------------------------------------


 


NOT HAVE BEEN STAYED, VACATED OR DISMISSED WITHIN 30 DAYS AFTER THE PRESENTATION
OF SUCH PETITION OR THE MAKING OF SUCH ORDER;


 


6.1.9                           THE PARENT OR THE OBLIGOR SHALL CEASE TO CARRY
ON THE WHOLE OR SUBSTANTIALLY THE WHOLE OF ITS BUSINESS, SAVE FOR THE PURPOSES
OF AMALGAMATION, MERGER, CONSOLIDATION, REORGANIZATION OR OTHER SIMILAR
ARRANGEMENT (NOT INVOLVING OR ARISING OUT OF THE INSOLVENCY OF THE PARENT OR THE
OBLIGOR) WHICH IS PERMITTED HEREUNDER, OR THE PARENT OR THE OBLIGOR SHALL
SUSPEND PAYMENT OF ITS DEBTS GENERALLY OR SHALL BE UNABLE TO, OR SHALL ADMIT
INABILITY TO, PAY ITS DEBTS AS THEY FALL DUE, OR SHALL BE ADJUDICATED OR FOUND
BANKRUPT OR INSOLVENT BY ANY COMPETENT COURT IN A VOLUNTARY OR INVOLUNTARY
BANKRUPTCY OR INSOLVENCY PROCEEDING AND, IN THE CASE OF AN INVOLUNTARY
PROCEEDING, SUCH ADJUDICATION OR FINDING IS NOT STAYED, VACATED OR DISMISSED FOR
30 DAYS, OR SHALL ENTER INTO ANY COMPOSITION OR OTHER SIMILAR ARRANGEMENT WITH
ITS CREDITORS GENERALLY;


 


6.1.10                     A RECEIVER, ADMINISTRATOR, LIQUIDATOR OR OTHER
SIMILAR OFFICIAL SHALL BE APPOINTED IN RELATION TO THE PARENT OR THE OBLIGOR OR
IN RELATION TO THE WHOLE OR A SUBSTANTIAL PART OF ITS ASSETS OR TO THE
COLLATERAL OR A DISTRESS, EXECUTION OR OTHER PROCESS SHALL BE LEVIED OR ENFORCED
UPON OR OUT AGAINST, OR ANY ENCUMBRANCE SHALL TAKE POSSESSION OF, THE WHOLE OR A
SUBSTANTIAL PART OF ITS ASSETS OR THE COLLATERAL AND IN ANY OF THE FOREGOING
CASES, SUCH ACTION OR PERSON SHALL NOT BE DISCHARGED, DISMISSED, VACATED, STAYED
OR BONDED WITHIN 30 DAYS;


 


6.1.11                     ANY SEIZURE, VESTING OR INTERVENTION BY OR UNDER
AUTHORITY OF A GOVERNMENT OCCURS, BY WHICH THE PARENT’S OR THE OBLIGOR’S
MANAGEMENT IS DISPLACED OR ITS AUTHORITY IN THE CONDUCT OF ITS BUSINESS IS
CURTAILED;


 


6.1.12                     DEFAULT BY THE PARENT OR THE OBLIGOR IN (A) ANY
PAYMENT OF PRINCIPAL OF OR INTEREST OF ANY INDEBTEDNESS BEYOND THE PERIOD OF
GRACE, IF ANY, PROVIDED IN THE INSTRUMENT OR AGREEMENT UNDER WHICH SUCH
INDEBTEDNESS WAS CREATED; OR (B) DEFAULT IN THE OBSERVANCE OR PERFORMANCE OF ANY
OTHER AGREEMENT OR CONDITION RELATING TO ANY SUCH INDEBTEDNESS OR CONTAINED IN
ANY INSTRUMENT OR AGREEMENT EVIDENCING, SECURING OR RELATING THERETO, OR ANY
OTHER EVENT SHALL OCCUR OR CONDITION EXIST, THE EFFECT OF WHICH DEFAULT OR OTHER
EVENT OR CONDITION IS TO CAUSE, OR TO PERMIT THE HOLDER OR HOLDERS OF SUCH
INDEBTEDNESS (OR A TRUSTEE OR AGENT ON BEHALF OF SUCH HOLDER OR HOLDERS) TO
CAUSE, WITH THE GIVING OF NOTICE IF REQUIRED, SUCH INDEBTEDNESS TO BECOME DUE
PRIOR TO ITS STATED MATURITY, PROVIDED THAT THE AGGREGATE PRINCIPAL AMOUNT OF
ALL INDEBTEDNESS UNDER PARAGRAPHS (A) AND (B) OF THIS SUB-CLAUSE 6.1.12 WHICH
WOULD THEN BECOME DUE AND PAYABLE WOULD EQUAL OR EXCEED, IN THE CASE OF THE
PARENT OR THE OBLIGOR, USD$50,000,000;


 


6.1.13                     ONE OR MORE JUDGMENTS OR DECREES SHALL BE ENTERED
AGAINST THE PARENT OR THE OBLIGOR INVOLVING IN THE AGGREGATE A LIABILITY (TO THE
EXTENT NOT PAID OR COVERED BY INSURANCE) OF, IN THE CASE OF THE PARENT OR THE
OBLIGOR, USD$50,000,000 OR MORE,

 

50

--------------------------------------------------------------------------------


 


AND ALL SUCH JUDGMENTS OR DECREES SHALL NOT HAVE BEEN VACATED, DISCHARGED,
STAYED OR BONDED PENDING APPEAL WITHIN 60 DAYS AFTER THE ENTRY THEREOF;


 


6.1.14                     IF THE VALIDITY OR ENFORCEABILITY OF ANY SECURITY
DOCUMENT TO WHICH THE OBLIGOR IS A PARTY SHALL BE CONTESTED BY ANY PERSON OR THE
SECURITY INTEREST CREATED IN FAVOR OF THE SECURITY AGENT PURSUANT TO ANY
SECURITY DOCUMENT SHALL CEASE TO BE VALID AND BINDING OR TO CONSTITUTE A FULLY
PERFECTED SECURITY INTEREST IN THE COLLATERAL DESCRIBED IN SUCH SECURITY
DOCUMENT, SUPERIOR IN RIGHT TO ANY OTHER LIEN;


 


6.1.15                     IT IS OR BECOMES UNLAWFUL FOR THE OBLIGOR TO
PERFORM ANY OF ITS OBLIGATIONS UNDER THIS AGREEMENT OR ANY OTHER FUNDAMENTAL
DOCUMENT;


 


6.1.16                     THE OBLIGOR (OR ANY OTHER RELEVANT PARTY) RESCINDS OR
PURPORTS TO RESCIND OR REPUDIATES OR PURPORTS TO REPUDIATE THIS AGREEMENT, ANY
OTHER FUNDAMENTAL DOCUMENT OR ANY LIEN CREATED PURSUANT TO THE SECURITY
DOCUMENTS OR EVIDENCES AN INTENTION TO RESCIND OR REPUDIATE THIS AGREEMENT, ANY
OTHER FUNDAMENTAL DOCUMENT OR ANY LIEN CREATED PURSUANT TO THE SECURITY
DOCUMENTS;


 


6.1.17                     RECEIPT BY THE OBLIGOR OF ANY DIRECTION OR OTHER
NOTIFICATION FROM THE BERMUDA MONETARY AUTHORITY PURSUANT TO SECTION 32 OF THE
INSURANCE ACT, 1978 OF BERMUDA; OR


 


6.1.18                     A CHANGE IN CONTROL SHALL OCCUR.


 


6.2                         REMEDIES


 


6.2.1                           WITHOUT LIMITING ANY OTHER RIGHTS OR REMEDIES OF
THE AGENT OR ANY LENDER PROVIDED FOR ELSEWHERE IN THIS AGREEMENT OR ANY OTHER
FUNDAMENTAL DOCUMENT, OR BY APPLICABLE LAW, OR IN EQUITY, OR OTHERWISE, (A) IF
ANY EVENT OF DEFAULT SHALL OCCUR AND BE CONTINUING WITH RESPECT TO THE OBLIGOR,
THE AGENT MAY (AND SHALL IF SO INSTRUCTED BY THE MAJORITY LENDERS), BY NOTICE TO
THE OBLIGOR, DECLARE ALL AMOUNTS OWING UNDER THIS AGREEMENT AND ANY LETTERS OF
CREDIT (WHETHER OR NOT SUCH LETTER OF CREDIT OBLIGATIONS BE CONTINGENT OR
UNMATURED) ISSUED AT THE REQUEST OF THE OBLIGOR TO BE FORTHWITH DUE AND PAYABLE,
WHEREUPON ALL SUCH AMOUNTS SHALL BECOME AND BE FORTHWITH DUE AND PAYABLE,
WITHOUT PRESENTMENT, DEMAND, PROTEST OR FURTHER NOTICE OF ANY KIND, ALL OF WHICH
ARE HEREBY EXPRESSLY WAIVED BY THE OBLIGOR, AND (B) IF ANY EVENT OF DEFAULT
SHALL OCCUR AND BE CONTINUING WITH RESPECT TO THE PARENT, THE AGENT MAY (AND
SHALL IF SO INSTRUCTED BY THE MAJORITY LENDERS), BY NOTICE TO THE OBLIGOR,
DECLARE ALL AMOUNTS OWING UNDER THIS AGREEMENT AND ANY LETTERS OF CREDIT
(WHETHER OR NOT SUCH LETTER OF CREDIT OBLIGATIONS BE CONTINGENT OR UNMATURED)
ISSUED AT THE REQUEST OF THE OBLIGOR TO BE FORTHWITH DUE AND PAYABLE, WHEREUPON
ALL SUCH AMOUNTS SHALL BECOME AND BE FORTHWITH DUE AND PAYABLE, WITHOUT
PRESENTMENT, DEMAND, PROTEST OR FURTHER NOTICE OF ANY KIND, ALL OF WHICH ARE
HEREBY EXPRESSLY WAIVED BY THE OBLIGOR. THE AGENT

 

51

--------------------------------------------------------------------------------


 


MAY IMMEDIATELY TAKE ANY AND ALL REMEDIES WITH RESPECT TO THE COLLATERAL
PERMITTED BY THE SECURITY DOCUMENTS.


 


6.2.2                           UPON DECLARATION AS PROVIDED FOR ABOVE, THE
OBLIGOR SHALL, AS SPECIFIED IN WRITTEN NOTICE BY THE AGENT, EITHER
(A) IMMEDIATELY DELIVER TO THE AGENT, ANY AMOUNTS REQUIRED TO BE PAID IN
ACCORDANCE WITH SUB-CLAUSE 6.2.1 HEREOF (THE “LETTER OF CREDIT AMOUNT”), OR
(B) WITH THE CONSENT OF THE BENEFICIARY OR BENEFICIARIES THEREOF, CAUSE ANY
LETTERS OF CREDIT TO BE CANCELLED FORTHWITH IN A MANNER SATISFACTORY TO THE
AGENT. IN ADDITION TO PROVIDING THE LETTER OF CREDIT AMOUNT, THE OBLIGOR SHALL
PROVIDE THE AGENT WITH ANY DOCUMENTATION AS THE AGENT MAY FROM TIME TO TIME
REQUEST TO PERFECT ITS RIGHTS IN THE LETTER OF CREDIT AMOUNT, INCLUDING, WITHOUT
LIMITATION, PLEDGE AGREEMENTS AND FINANCING STATEMENTS IN FORM AND SUBSTANCE
SATISFACTORY TO THE AGENT. THE AGENT SHALL HOLD THE LETTER OF CREDIT AMOUNT IN
ITS OWN NAME, FOR THE EXCLUSIVE PURPOSE OF APPLYING SUCH LETTER OF CREDIT AMOUNT
TOWARD THE IMMEDIATE PAYMENT OF AMOUNTS WHICH ARE THEREAFTER DRAWN UNDER ANY
LETTER OF CREDIT, AND, TO THE EXTENT OF SUCH PAYMENT, THE REIMBURSEMENT
OBLIGATIONS SHALL BE DEEMED TO BE SATISFIED. UPON THE EXPIRY DATE OF ALL LETTERS
OF CREDIT, ANY LETTER OF CREDIT AMOUNT REMAINING AFTER SATISFACTION OF ALL
REIMBURSEMENT OBLIGATIONS SHALL BE REMITTED TO THE ORDER OF THE OBLIGOR. THE
OBLIGOR SHALL REMAIN LIABLE FOR THE RELEVANT AMOUNT OF ANY DEFICIENCY IN RESPECT
OF ITS LETTER OF CREDIT OBLIGATIONS AND REIMBURSEMENT OBLIGATIONS.


 


6.2.3                           UPON THE OCCURRENCE AND DURING THE CONTINUATION
OF ANY DEFAULT OR EVENT OF DEFAULT UNDER THIS AGREEMENT, NO LETTER OF CREDIT
SHALL BE ISSUED, RENEWED OR EXTENDED UNDER THIS AGREEMENT WITHOUT THE CONSENT OF
EACH LENDER.


 


7.                               CHANGES TO PARTIES


 


7.1                         CHANGES TO THE LENDERS


 


7.1.1                           ASSIGNMENTS AND TRANSFERS BY THE LENDERS


 

Subject to this Clause 7.1, a Lender (the “Existing Lender”) may:

 

(A)                   ASSIGN ANY OF ITS RIGHTS; OR

 

(B)                  TRANSFER BY NOVATION ANY OF ITS RIGHTS AND OBLIGATIONS,

 

to an Eligible Assignee (the “New Lender”).

 


7.1.2                           CONDITIONS OF ASSIGNMENT OR TRANSFER


 

(A)                   SO LONG AS NO EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, THE CONSENT OF THE OBLIGOR IS REQUIRED FOR AN ASSIGNMENT OR TRANSFER
BY AN EXISTING LENDER, UNLESS THE ASSIGNMENT OR TRANSFER IS TO ANOTHER LENDER OR
AN AFFILIATE OF A LENDER.

 

52

--------------------------------------------------------------------------------


 

(B)                  THE CONSENT OF THE OBLIGOR TO AN ASSIGNMENT OR TRANSFER
MUST NOT BE UNREASONABLY WITHHELD OR DELAYED. THE OBLIGOR WILL BE DEEMED TO HAVE
GIVEN ITS CONSENT SEVEN BUSINESS DAYS AFTER THE EXISTING LENDER HAS REQUESTED IT
IN WRITING UNLESS CONSENT IS EXPRESSLY REFUSED BY THE OBLIGOR WITHIN THAT TIME.

 

(C)                   AN ASSIGNMENT WILL ONLY BE EFFECTIVE ON:

 

(I)                     RECEIPT BY THE AGENT OF AN ASSIGNMENT AND ASSUMPTION
FROM THE NEW LENDER (IN FORM AND SUBSTANCE SATISFACTORY TO THE AGENT) STATING
THAT THE NEW LENDER WILL ASSUME THE SAME OBLIGATIONS TO THE OTHER FINANCE
PARTIES AS IT WOULD HAVE BEEN UNDER IF IT WAS AN ORIGINAL LENDER;

 

(II)                  RECEIPT BY THE AGENT OF A SIGNED COPY FROM THE NEW LENDER
OF THE NEW LENDER’S AUTHORIZATION LETTER SUBSTANTIALLY IN THE FORM OF PART B OF
EXHIBIT A HERETO EXECUTED BY THE NEW LENDER;

 

(III)               ISSUANCE BY THE AGENT OF AN AMENDMENT TO EACH OUTSTANDING
LETTER OF CREDIT REPLACING THE EXISTING LENDER WITH THE NEW LENDER AND
ACCEPTANCE THEREOF BY EACH BENEFICIARY; AND

 

(IV)              PERFORMANCE BY THE AGENT OF ALL NECESSARY “KNOW YOUR CUSTOMER”
OR OTHER SIMILAR CHECKS UNDER ALL APPLICABLE LAWS AND REGULATIONS IN RELATION TO
SUCH ASSIGNMENT TO A NEW LENDER, THE COMPLETION OF WHICH THE AGENT SHALL
PROMPTLY NOTIFY TO THE EXISTING LENDER AND THE NEW LENDER.

 

(D)                  IF:

 

(I)                     A LENDER ASSIGNS OR TRANSFERS ANY OF ITS RIGHTS OR
OBLIGATIONS UNDER THE FUNDAMENTAL DOCUMENTS OR CHANGES ITS FACILITY OFFICE; AND

 

(II)                  AS A RESULT OF CIRCUMSTANCES EXISTING AT THE DATE THE
ASSIGNMENT, TRANSFER OR CHANGE OCCURS, AN OBLIGOR WOULD BE OBLIGED TO MAKE A
PAYMENT TO THE NEW LENDER OR LENDER ACTING THROUGH ITS NEW FACILITY OFFICE UNDER
SUB-CLAUSE 2.9.2 OR CLAUSE 2.6 (REGULATORY REQUIREMENTS; ADDITIONAL COSTS),

 

then the New Lender or Lender acting through its new Facility Office is only
entitled to receive payment under those Clauses to the same extent as the
Existing Lender or Lender acting through its previous Facility Office would have
been if the assignment, transfer or change had not occurred.

 

53

--------------------------------------------------------------------------------


 


7.1.3                           ASSIGNMENT OR TRANSFER FEE


 

The New Lender shall, on the date upon which an assignment or transfer takes
effect, pay to the Agent (for its own account) a fee of USD$3,000.

 


7.1.4                           LIMITATION OF RESPONSIBILITY OF EXISTING LENDERS


 

(A)                   UNLESS EXPRESSLY AGREED TO THE CONTRARY, AN EXISTING
LENDER MAKES NO REPRESENTATION OR WARRANTY AND ASSUMES NO RESPONSIBILITY TO A
NEW LENDER FOR:

 

(I)                     THE LEGALITY, VALIDITY, EFFECTIVENESS, ADEQUACY OR
ENFORCEABILITY OF THE FUNDAMENTAL DOCUMENTS OR ANY OTHER DOCUMENTS;

 

(II)                  THE FINANCIAL CONDITION OF ANY OBLIGOR;

 

(III)               THE PERFORMANCE AND OBSERVANCE BY ANY OBLIGOR OF ITS
OBLIGATIONS UNDER THE FUNDAMENTAL DOCUMENTS OR ANY OTHER DOCUMENTS; OR

 

(IV)              THE ACCURACY OF ANY STATEMENTS (WHETHER WRITTEN OR ORAL) MADE
IN OR IN CONNECTION WITH ANY FUNDAMENTAL DOCUMENT OR ANY OTHER DOCUMENT,

 

and any representations or warranties implied by law are excluded.

 

(B)                  EACH NEW LENDER CONFIRMS TO THE EXISTING LENDER AND THE
OTHER FINANCE PARTIES THAT IT:

 

(I)                     HAS MADE (AND SHALL CONTINUE TO MAKE) ITS OWN
INDEPENDENT INVESTIGATION AND ASSESSMENT OF THE FINANCIAL CONDITION AND AFFAIRS
OF EACH OBLIGOR AND ITS RELATED ENTITIES IN CONNECTION WITH ITS PARTICIPATION IN
THIS AGREEMENT AND HAS NOT RELIED EXCLUSIVELY ON ANY INFORMATION PROVIDED TO IT
BY THE EXISTING LENDER IN CONNECTION WITH ANY FUNDAMENTAL DOCUMENT; AND

 

(II)                  WILL CONTINUE TO MAKE ITS OWN INDEPENDENT APPRAISAL OF THE
CREDITWORTHINESS OF EACH OBLIGOR AND ITS RELATED ENTITIES WHILST ANY AMOUNT IS
OR MAY BE OUTSTANDING UNDER THE FUNDAMENTAL DOCUMENTS OR ANY COMMITMENT IS IN
FORCE.

 

(C)                   NOTHING IN ANY FUNDAMENTAL DOCUMENT OBLIGES AN EXISTING
LENDER TO:

 

(I)                     ACCEPT A RE-TRANSFER FROM A NEW LENDER OF ANY OF THE
RIGHTS AND OBLIGATIONS ASSIGNED OR TRANSFERRED UNDER THIS CLAUSE 7.1; OR

 

(II)                  SUPPORT ANY LOSSES DIRECTLY OR INDIRECTLY INCURRED BY THE
NEW LENDER BY REASON OF THE NON-PERFORMANCE BY ANY OBLIGOR OF ITS OBLIGATIONS
UNDER THE FUNDAMENTAL DOCUMENTS OR OTHERWISE.

 

54

--------------------------------------------------------------------------------


 


7.1.5                           PROCEDURE FOR TRANSFER


 

(A)                   SUBJECT TO THE CONDITIONS SET OUT IN SUB-CLAUSE 7.1.2
(CONDITIONS OF ASSIGNMENT OR TRANSFER) A TRANSFER IS EFFECTED IN ACCORDANCE WITH
PARAGRAPH (C) BELOW WHEN THE AGENT EXECUTES AN OTHERWISE DULY COMPLETED
ASSIGNMENT AND ASSUMPTION DELIVERED TO IT BY THE EXISTING LENDER AND THE NEW
LENDER. THE AGENT SHALL, SUBJECT TO PARAGRAPH (B) BELOW, AS SOON AS REASONABLY
PRACTICABLE AFTER RECEIPT BY IT OF A DULY COMPLETED ASSIGNMENT AND ASSUMPTION
APPEARING ON ITS FACE TO COMPLY WITH THE TERMS OF THIS AGREEMENT AND DELIVERED
IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, EXECUTE SUCH ASSIGNMENT AND
ASSUMPTION.

 

(B)                  THE AGENT SHALL ONLY BE OBLIGED TO EXECUTE AN ASSIGNMENT
AND ASSUMPTION DELIVERED TO IT BY THE EXISTING LENDER AND THE NEW LENDER ONCE IT
IS SATISFIED IT HAS COMPLIED WITH ALL NECESSARY “KNOW YOUR CUSTOMER” OR OTHER
SIMILAR CHECKS UNDER ALL APPLICABLE LAWS AND REGULATIONS IN RELATION TO THE
TRANSFER TO SUCH NEW LENDER.

 

(C)                   ON THE TRANSFER DATE:

 

(I)                     TO THE EXTENT THAT IN THE ASSIGNMENT AND ASSUMPTION THE
EXISTING LENDER SEEKS TO TRANSFER BY NOVATION ITS RIGHTS AND OBLIGATIONS UNDER
THE FUNDAMENTAL DOCUMENTS, THE OBLIGOR AND THE EXISTING LENDER SHALL BE RELEASED
FROM FURTHER OBLIGATIONS TOWARDS ONE ANOTHER UNDER THE FUNDAMENTAL DOCUMENTS AND
THEIR RESPECTIVE RIGHTS AGAINST ONE ANOTHER UNDER THE FUNDAMENTAL DOCUMENTS
SHALL BE CANCELLED (BEING THE “DISCHARGED RIGHTS AND OBLIGATIONS”);

 

(II)                  THE OBLIGOR AND THE NEW LENDER SHALL ASSUME OBLIGATIONS
TOWARDS ONE ANOTHER AND/OR ACQUIRE RIGHTS AGAINST ONE ANOTHER WHICH DIFFER FROM
THE DISCHARGED RIGHTS AND OBLIGATIONS ONLY INSOFAR AS THE OBLIGOR AND THE NEW
LENDER HAVE ASSUMED AND/OR ACQUIRED THE SAME IN PLACE OF THAT OBLIGOR AND THE
EXISTING LENDER;

 

(III)               THE AGENT, THE NEW LENDER AND OTHER LENDERS SHALL ACQUIRE
THE SAME RIGHTS AND ASSUME THE SAME OBLIGATIONS BETWEEN THEMSELVES AS THEY WOULD
HAVE ACQUIRED AND ASSUMED HAD THE NEW LENDER BEEN AN ORIGINAL LENDER WITH THE
RIGHTS AND/OR OBLIGATIONS ACQUIRED OR ASSUMED BY IT AS A RESULT OF THE TRANSFER
AND TO THAT EXTENT THE AGENT AND THE EXISTING LENDER SHALL EACH BE RELEASED FROM
FURTHER OBLIGATIONS TO EACH OTHER UNDER THE FUNDAMENTAL DOCUMENTS; AND

 

(IV)              THE NEW LENDER SHALL BECOME A PARTY AS A “LENDER”.

 

55

--------------------------------------------------------------------------------


 


7.1.6                           COPY OF ASSIGNMENT AND ASSUMPTION TO OBLIGOR


 

The Agent shall, as soon as reasonably practicable after it has executed an
Assignment and Assumption, send to the Obligor a copy of such Assignment and
Assumption.

 


7.1.7                           DISCLOSURE OF INFORMATION


 

Any Lender may disclose to any of its Affiliates and the directors, officers,
employees, agents, including accounts, legal counsel and other advisors of the
Lender and its Affiliates (subject to Clause 9.11 (Confidentiality) hereof) and
any other person:

 

(A)                   TO (OR THROUGH) WHOM THAT LENDER ASSIGNS OR TRANSFERS (OR
MAY POTENTIALLY ASSIGN OR TRANSFER) ALL OR ANY OF ITS RIGHTS AND OBLIGATIONS
UNDER THIS AGREEMENT;

 

(B)                  WITH (OR THROUGH) WHOM THAT LENDER ENTERS INTO (OR
MAY POTENTIALLY ENTER INTO) ANY SUB-PARTICIPATION IN RELATION TO, OR ANY OTHER
TRANSACTION UNDER WHICH PAYMENTS ARE TO BE MADE BY REFERENCE TO, THIS AGREEMENT
OR THE OBLIGOR; OR

 

(C)                   TO WHOM, AND TO THE EXTENT THAT, INFORMATION IS REQUIRED
TO BE DISCLOSED BY ANY APPLICABLE LAW OR REGULATION,

 

any information about the Obligor, the Group and the Fundamental Documents as
that Lender shall consider appropriate.

 


7.2                         CHANGES TO THE OBLIGORS


 

The Obligor may not assign any of its rights or transfer any of its rights or
obligations under the Fundamental Documents.

 


8.                               THE FINANCE PARTIES


 


8.1                         ROLE OF THE AGENT AND SECURITY AGENT


 


8.1.1                           APPOINTMENT OF THE AGENT AND SECURITY AGENT


 

(A)                   EACH OTHER FINANCE PARTY APPOINTS THE AGENT AND SECURITY
AGENT TO ACT AS ITS AGENT UNDER AND IN CONNECTION WITH THE FUNDAMENTAL
DOCUMENTS.

 

(B)                  EACH OTHER FINANCE PARTY AUTHORIZES THE AGENT AND SECURITY
AGENT TO EXERCISE THE RIGHTS, POWERS, AUTHORITIES AND DISCRETIONS SPECIFICALLY
GIVEN TO THE AGENT UNDER OR IN CONNECTION WITH THE FUNDAMENTAL DOCUMENTS
TOGETHER WITH ANY OTHER INCIDENTAL RIGHTS, POWERS, AUTHORITIES AND DISCRETIONS.

 


8.1.2                           DUTIES OF THE AGENT

 

56

--------------------------------------------------------------------------------


 

(A)                   THE AGENT SHALL PROMPTLY FORWARD TO A PARTY THE ORIGINAL
OR A COPY OF ANY DOCUMENT WHICH IS DELIVERED TO THE AGENT FOR THAT PARTY BY ANY
OTHER PARTY.

 

(B)                  EXCEPT WHERE A FUNDAMENTAL DOCUMENT SPECIFICALLY PROVIDES
OTHERWISE, THE AGENT IS NOT OBLIGED TO REVIEW OR CHECK THE ADEQUACY, ACCURACY OR
COMPLETENESS OF ANY DOCUMENT IT FORWARDS TO ANOTHER PARTY.

 

(C)                   IF THE AGENT RECEIVES NOTICE FROM A PARTY REFERRING TO
THIS AGREEMENT, DESCRIBING A DEFAULT AND STATING THAT THE CIRCUMSTANCE DESCRIBED
IS A DEFAULT, IT SHALL PROMPTLY NOTIFY THE OTHER FINANCE PARTIES.

 

(D)                  IF THE AGENT IS AWARE OF THE NON-PAYMENT OF ANY PRINCIPAL,
INTEREST, COMMITMENT FEE OR OTHER FEE PAYABLE TO A FINANCE PARTY (OTHER THAN THE
AGENT) UNDER THIS AGREEMENT IT SHALL PROMPTLY NOTIFY THE OTHER FINANCE PARTIES.

 

(E)                   THE AGENT’S DUTIES UNDER THE FUNDAMENTAL DOCUMENTS ARE
SOLELY MECHANICAL AND ADMINISTRATIVE IN NATURE.

 


8.1.3                           ROLE OF THE ARRANGER


 

Except as specifically provided in the Fundamental Documents, the Arranger has
no obligations of any kind to any other party under or in connection with any
Fundamental Document.

 


8.1.4                           NO FIDUCIARY DUTIES


 

(A)                   NOTHING IN THIS AGREEMENT CONSTITUTES THE AGENT OR THE
ARRANGER AS A TRUSTEE OR FIDUCIARY OF ANY OTHER PERSON.

 

(B)                  NEITHER THE AGENT NOR THE ARRANGER SHALL NOT BE BOUND TO
ACCOUNT TO ANY LENDER FOR ANY SUM OR THE PROFIT ELEMENT OF ANY SUM RECEIVED BY
IT FOR ITS OWN ACCOUNT.

 


8.1.5                           BUSINESS WITH THE GROUP


 

The Agent and the Arranger may accept deposits from, lend money to and generally
engage in any kind of banking or other business with any member of the Group.

 


8.1.6                           RIGHTS AND DISCRETIONS OF THE AGENT


 

(A)                   THE AGENT MAY RELY ON:

 

(I)                     ANY REPRESENTATION, NOTICE OR DOCUMENT BELIEVED BY IT TO
BE GENUINE, CORRECT AND APPROPRIATELY AUTHORIZED; AND

 

57

--------------------------------------------------------------------------------


 

(II)                  ANY STATEMENT MADE BY A DIRECTOR, AUTHORIZED SIGNATORY OR
EMPLOYEE OF ANY PERSON REGARDING ANY MATTERS WHICH MAY REASONABLY BE ASSUMED TO
BE WITHIN HIS KNOWLEDGE OR WITHIN HIS POWER TO VERIFY.

 

(B)                  THE AGENT MAY ASSUME (UNLESS IT HAS RECEIVED NOTICE TO THE
CONTRARY IN ITS CAPACITY AS AGENT FOR THE LENDERS) THAT:

 

(I)                     NO DEFAULT HAS OCCURRED (UNLESS IT HAS ACTUAL KNOWLEDGE
OF A DEFAULT ARISING UNDER SUB-CLAUSE (A));

 

(II)                  ANY RIGHT, POWER, AUTHORITY OR DISCRETION VESTED IN ANY
PARTY OR THE MAJORITY LENDERS HAS NOT BEEN EXERCISED; AND

 

(III)               ANY NOTICE OR REQUEST MADE BY THE OBLIGOR IS MADE ON BEHALF
OF AND WITH THE CONSENT AND KNOWLEDGE OF THE PARENT.

 

(C)                   THE AGENT MAY ENGAGE, PAY FOR AND RELY ON THE ADVICE OR
SERVICES OF ANY LAWYERS, ACCOUNTANTS, SURVEYORS OR OTHER EXPERTS.

 

(D)                  THE AGENT MAY ACT IN RELATION TO THE FUNDAMENTAL DOCUMENTS
THROUGH ITS PERSONNEL AND AGENTS.

 

(E)                   THE AGENT MAY DISCLOSE TO ANY OTHER PARTY ANY INFORMATION
IT REASONABLY BELIEVES IT HAS RECEIVED AS AGENT UNDER THIS AGREEMENT.

 

(F)                     NOTWITHSTANDING ANY OTHER PROVISION OF ANY FUNDAMENTAL
DOCUMENT TO THE CONTRARY, THE AGENT IS NOT OBLIGED TO DO OR OMIT TO DO ANYTHING
IF IT WOULD OR MIGHT IN ITS REASONABLE OPINION CONSTITUTE A BREACH OF ANY LAW OR
REGULATION OR A BREACH OF A FIDUCIARY DUTY OR DUTY OF CONFIDENTIALITY.

 


8.1.7                           MAJORITY LENDERS’ INSTRUCTIONS


 

(A)                   UNLESS A CONTRARY INDICATION APPEARS IN A FUNDAMENTAL
DOCUMENT, THE AGENT SHALL (I) EXERCISE ANY RIGHT, POWER, AUTHORITY OR DISCRETION
VESTED IN IT AS AGENT IN ACCORDANCE WITH ANY INSTRUCTIONS GIVEN TO IT BY THE
MAJORITY LENDERS (OR, IF SO INSTRUCTED BY THE MAJORITY LENDERS, REFRAIN FROM
EXERCISING ANY RIGHT, POWER, AUTHORITY OR DISCRETION VESTED IN IT AS AGENT) AND
(II) NOT BE LIABLE FOR ANY ACT (OR OMISSION) IF IT ACTS (OR REFRAINS FROM TAKING
ANY ACTION) IN ACCORDANCE WITH AN INSTRUCTION OF THE MAJORITY LENDERS.

 

(B)                  UNLESS A CONTRARY INDICATION APPEARS IN A FUNDAMENTAL
DOCUMENT, ANY INSTRUCTIONS GIVEN BY THE MAJORITY LENDERS WILL BE BINDING ON ALL
THE FINANCE PARTIES.

 

58

--------------------------------------------------------------------------------


 

(C)                   THE AGENT MAY REFRAIN FROM ACTING IN ACCORDANCE WITH THE
INSTRUCTIONS OF THE MAJORITY LENDERS (OR, IF APPROPRIATE, THE LENDERS) UNTIL IT
HAS RECEIVED SUCH SECURITY AS IT MAY REQUIRE FOR ANY COST, LOSS OR LIABILITY
WHICH IT MAY INCUR IN COMPLYING WITH THE INSTRUCTIONS.

 

(D)                  IN THE ABSENCE OF INSTRUCTIONS FROM THE MAJORITY LENDERS,
(OR, IF APPROPRIATE, THE LENDERS) THE AGENT MAY ACT (OR REFRAIN FROM TAKING
ACTION) AS IT CONSIDERS TO BE IN THE BEST INTEREST OF THE LENDERS.

 

(E)                   THE AGENT IS NOT AUTHORIZED TO ACT ON BEHALF OF A LENDER
(WITHOUT FIRST OBTAINING THAT LENDER’S CONSENT) IN ANY LEGAL OR ARBITRATION
PROCEEDINGS RELATING TO ANY FUNDAMENTAL DOCUMENT.

 


8.1.8                           RESPONSIBILITY FOR DOCUMENTATION


 

Neither the Agent nor the Arranger is:

 

(A)                   RESPONSIBLE FOR THE ADEQUACY, ACCURACY AND/OR COMPLETENESS
OF ANY INFORMATION (WHETHER ORAL OR WRITTEN) SUPPLIED BY THE AGENT, THE
ARRANGER, THE OBLIGOR OR ANY OTHER PERSON GIVEN IN OR IN CONNECTION WITH ANY
FUNDAMENTAL DOCUMENT; OR

 

(B)                  RESPONSIBLE FOR THE LEGALITY, VALIDITY, EFFECTIVENESS,
ADEQUACY OR ENFORCEABILITY OF ANY FUNDAMENTAL DOCUMENT OR ANY OTHER AGREEMENT,
ARRANGEMENT OR DOCUMENT ENTERED INTO, MADE OR EXECUTED IN ANTICIPATION OF OR IN
CONNECTION WITH ANY FUNDAMENTAL DOCUMENT.

 


8.1.9                           EXCLUSION OF LIABILITY


 

(A)                   WITHOUT LIMITING PARAGRAPH (B) BELOW, THE AGENT WILL NOT
BE LIABLE (INCLUDING, WITHOUT LIMITATION, FOR NEGLIGENCE OR ANY OTHER CATEGORY
OF LIABILITY WHATSOEVER) FOR ANY ACTION TAKEN BY IT UNDER OR IN CONNECTION WITH
ANY FUNDAMENTAL DOCUMENT, UNLESS DIRECTLY CAUSED BY ITS GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT.

 

(B)                  NO PARTY (OTHER THAN THE AGENT) MAY TAKE ANY PROCEEDINGS
AGAINST ANY OFFICER, EMPLOYEE OR AGENT OF THE AGENT IN RESPECT OF ANY CLAIM IT
MIGHT HAVE AGAINST THE AGENT OR IN RESPECT OF ANY ACT OR OMISSION OF ANY KIND BY
THAT OFFICER, EMPLOYEE OR AGENT IN RELATION TO ANY FUNDAMENTAL DOCUMENT AND ANY
OFFICER, EMPLOYEE OR AGENT OF THE AGENT MAY RELY ON THIS CLAUSE.

 

(C)                   THE AGENT WILL NOT BE LIABLE FOR ANY DELAY (OR ANY RELATED
CONSEQUENCES) IN CREDITING AN ACCOUNT WITH AN AMOUNT REQUIRED UNDER THE
FUNDAMENTAL DOCUMENTS TO BE PAID BY THE AGENT IF THE AGENT HAS TAKEN ALL
NECESSARY STEPS AS SOON AS REASONABLY PRACTICABLE TO COMPLY WITH THE REGULATIONS
OR

 

59

--------------------------------------------------------------------------------


 

operating procedures of any recognized clearing or settlement system used by the
Agent for that purpose.

 

(D)                  NOTHING IN THIS AGREEMENT SHALL OBLIGE THE AGENT TO CARRY
OUT ANY “KNOW YOUR CUSTOMER” OR OTHER CHECKS IN RELATION TO ANY PERSON ON BEHALF
OF ANY LENDER AND EACH LENDER CONFIRMS TO THE AGENT THAT IT IS SOLELY
RESPONSIBLE FOR ANY SUCH CHECKS IT IS REQUIRED TO CARRY OUT AND THAT IT MAY NOT
RELY ON ANY STATEMENT IN RELATION TO SUCH CHECKS MADE BY THE AGENT.

 


8.1.10                     LENDERS’ INDEMNITY TO THE AGENT


 

Each Lender shall (in proportion to its Ratable Share) indemnify the Agent,
within ten Business Days of demand, against any cost, loss or liability
(including, without limitation, for negligence or any other category of
liability whatsoever) incurred by the Agent (otherwise than by reason of the
Agent’s gross negligence or willful misconduct) in acting as Agent under the
Fundamental Documents (unless the Agent has been reimbursed by the Obligor
pursuant to a Fundamental Document).

 


8.1.11                     RESIGNATION OF THE AGENT


 

(A)                   THE AGENT MAY RESIGN AND APPOINT ONE OF ITS AFFILIATES AS
A SUCCESSOR BY GIVING NOTICE TO THE OTHER FINANCE PARTIES AND THE OBLIGOR.

 

(B)                  ALTERNATIVELY THE AGENT MAY RESIGN BY GIVING NOTICE TO THE
OTHER FINANCE PARTIES AND THE OBLIGOR, IN WHICH CASE THE MAJORITY LENDERS (AFTER
CONSULTATION WITH THE OBLIGOR) MAY APPOINT A SUCCESSOR AGENT WITH THE CONSENT OF
THE OBLIGOR (SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD OR DELAYED).

 

(C)                   IF THE MAJORITY LENDERS HAVE NOT APPOINTED A SUCCESSOR
AGENT IN ACCORDANCE WITH PARAGRAPH (B) ABOVE WITHIN 30 DAYS AFTER NOTICE OF
RESIGNATION WAS GIVEN, THE AGENT MAY APPOINT A SUCCESSOR AGENT WITH THE CONSENT
OF THE OBLIGOR (SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD OR DELAYED).

 

(D)                  THE RETIRING AGENT SHALL, AT ITS OWN COST, MAKE AVAILABLE
TO THE SUCCESSOR AGENT SUCH DOCUMENTS AND RECORDS AND PROVIDE SUCH ASSISTANCE AS
THE SUCCESSOR AGENT MAY REASONABLY REQUEST FOR THE PURPOSES OF PERFORMING ITS
FUNCTIONS AS AGENT UNDER THE FUNDAMENTAL DOCUMENTS.

 

(E)                   THE AGENT’S RESIGNATION NOTICE SHALL ONLY TAKE EFFECT UPON
THE APPOINTMENT OF A SUCCESSOR AND THE ACCEPTANCE BY SUCH SUCCESSOR TO ASSUME
ALL RESPONSIBILITIES OF THE AGENT HEREUNDER.

 

(F)                     UPON THE APPOINTMENT OF A SUCCESSOR, THE RETIRING AGENT
SHALL BE DISCHARGED FROM ANY FURTHER OBLIGATION IN RESPECT OF THE FUNDAMENTAL
DOCUMENTS BUT

 

60

--------------------------------------------------------------------------------


 

SHALL REMAIN ENTITLED TO THE BENEFIT OF THIS CLAUSE 8.1. ITS SUCCESSOR AND EACH
OF THE OTHER PARTIES SHALL HAVE THE SAME RIGHTS AND OBLIGATIONS AMONGST
THEMSELVES AS THEY WOULD HAVE HAD IF SUCH SUCCESSOR HAD BEEN AN ORIGINAL PARTY.

 

(G)                  AFTER CONSULTATION WITH THE OBLIGOR, THE MAJORITY LENDERS
MAY, BY NOTICE TO THE AGENT, REQUIRE IT TO RESIGN IN ACCORDANCE WITH PARAGRAPH
(B) ABOVE. IN THIS EVENT, THE AGENT SHALL RESIGN IN ACCORDANCE WITH PARAGRAPH
(B) ABOVE.

 


8.1.12                     CONFIDENTIALITY


 

(A)                   IN ACTING AS AGENT FOR THE FINANCE PARTIES, THE AGENT
SHALL BE REGARDED AS ACTING THROUGH ITS AGENCY DIVISION WHICH SHALL BE TREATED
AS A SEPARATE ENTITY FROM ANY OTHER OF ITS DIVISIONS OR DEPARTMENTS.

 

(B)                  IF INFORMATION IS RECEIVED BY ANOTHER DIVISION OR
DEPARTMENT OF THE AGENT, IT MAY BE TREATED AS CONFIDENTIAL TO THAT DIVISION OR
DEPARTMENT AND THE AGENT SHALL NOT BE DEEMED TO HAVE NOTICE OF IT.

 


8.1.13                     RELATIONSHIP WITH THE LENDERS


 

The Agent may treat each Lender as a Lender, entitled to payments under this
Agreement and acting through its Facility Office unless it has received not less
than five Business Days’ prior notice from that Lender to the contrary in
accordance with the terms of this Agreement.

 


8.1.14                     CREDIT APPRAISAL BY THE LENDERS


 

(A)                   WITHOUT AFFECTING THE RESPONSIBILITY OF THE OBLIGOR FOR
INFORMATION SUPPLIED BY IT OR ON ITS BEHALF IN CONNECTION WITH ANY FUNDAMENTAL
DOCUMENT, EACH LENDER CONFIRMS TO THE AGENT AND THE ARRANGER THAT IT HAS BEEN,
AND WILL CONTINUE TO BE, SOLELY RESPONSIBLE FOR MAKING ITS OWN INDEPENDENT
APPRAISAL AND INVESTIGATION OF ALL RISKS ARISING UNDER OR IN CONNECTION WITH ANY
FUNDAMENTAL DOCUMENT INCLUDING BUT NOT LIMITED TO:

 

(I)                     THE FINANCIAL CONDITION, STATUS AND NATURE OF EACH
MEMBER OF THE GROUP;

 

(II)                  THE LEGALITY, VALIDITY, EFFECTIVENESS, ADEQUACY OR
ENFORCEABILITY OF ANY FUNDAMENTAL DOCUMENT AND ANY OTHER AGREEMENT, ARRANGEMENT
OR DOCUMENT ENTERED INTO, MADE OR EXECUTED IN ANTICIPATION OF, UNDER OR IN
CONNECTION WITH ANY FUNDAMENTAL DOCUMENT;

 

(III)               WHETHER THAT LENDER HAS RECOURSE, AND THE NATURE AND EXTENT
OF THAT RECOURSE, AGAINST ANY PARTY OR ANY OF ITS RESPECTIVE ASSETS UNDER OR IN
CONNECTION WITH ANY FUNDAMENTAL DOCUMENT, THE TRANSACTIONS

 

61

--------------------------------------------------------------------------------


 

CONTEMPLATED BY THE FUNDAMENTAL DOCUMENTS OR ANY OTHER AGREEMENT, ARRANGEMENT OR
DOCUMENT ENTERED INTO, MADE OR EXECUTED IN ANTICIPATION OF, UNDER OR IN
CONNECTION WITH ANY FUNDAMENTAL DOCUMENT; AND

 

(IV)              THE ADEQUACY, ACCURACY AND/OR COMPLETENESS OF ANY INFORMATION
PROVIDED BY THE AGENT, THE ARRANGER, ANY PARTY OR BY ANY OTHER PERSON UNDER OR
IN CONNECTION WITH ANY FUNDAMENTAL DOCUMENT, THE TRANSACTIONS CONTEMPLATED BY
THE FUNDAMENTAL DOCUMENTS OR ANY OTHER AGREEMENT, ARRANGEMENT OR DOCUMENT
ENTERED INTO, MADE OR EXECUTED IN ANTICIPATION OF, UNDER OR IN CONNECTION WITH
ANY FUNDAMENTAL DOCUMENT.

 


8.1.15                     REFERENCE BANK


 

If the Reference Bank ceases to be the Agent or a Lender, the Agent shall (in
consultation with the Obligor) appoint another Lender or an Affiliate of a
Lender to replace that Reference Bank.

 


8.1.16                     DEDUCTION FROM AMOUNTS PAYABLE BY THE AGENT


 

If any Party owes an amount to the Agent under the Fundamental Documents the
Agent may, after giving notice to that Party, deduct an amount not exceeding
that amount from any payment to that Party which the Agent would otherwise be
obliged to make under the Fundamental Documents and apply the amount deducted in
or towards satisfaction of the amount owed. For the purposes of the Fundamental
Documents that Party shall be regarded as having received any amount so
deducted.

 


8.2                         CONDUCT OF BUSINESS BY THE FINANCE PARTIES


 


8.2.1                           NO PROVISION OF THIS AGREEMENT WILL:


 

(A)                   INTERFERE WITH THE RIGHT OF ANY FINANCE PARTY TO ARRANGE
ITS AFFAIRS (TAX OR OTHERWISE) IN WHATEVER MANNER IT THINKS FIT;

 

(B)                  OBLIGE ANY FINANCE PARTY TO INVESTIGATE OR CLAIM ANY
CREDIT, RELIEF, REMISSION OR REPAYMENT AVAILABLE TO IT OR THE EXTENT, ORDER AND
MANNER OF ANY CLAIM; OR

 

(C)                   OBLIGE ANY FINANCE PARTY TO DISCLOSE ANY INFORMATION
RELATING TO ITS AFFAIRS (TAX OR OTHERWISE) OR ANY COMPUTATIONS IN RESPECT OF
TAX.

 

62

--------------------------------------------------------------------------------


 


8.3                         SHARING AMONG THE FINANCE PARTIES


 


8.3.1                           PAYMENTS TO FINANCE PARTIES


 

If a Finance Party (a “Recovering Finance Party”) receives or recovers any
amount from the Obligor other than in accordance with Clause 9.1 (Payment
Mechanics) and applies that amount to a payment due under the Fundamental
Documents then:

 

(A)                   THE RECOVERING FINANCE PARTY SHALL, WITHIN THREE BUSINESS
DAYS, NOTIFY DETAILS OF THE RECEIPT OR RECOVERY, TO THE AGENT;

 

(B)                  THE AGENT SHALL DETERMINE WHETHER THE RECEIPT OR RECOVERY
IS IN EXCESS OF THE AMOUNT THE RECOVERING FINANCE PARTY WOULD HAVE BEEN PAID HAD
THE RECEIPT OR RECOVERY BEEN RECEIVED OR MADE BY THE AGENT AND DISTRIBUTED IN
ACCORDANCE WITH CLAUSE 9.1 (PAYMENT MECHANICS), WITHOUT TAKING ACCOUNT OF ANY
TAX WHICH WOULD BE IMPOSED ON THE AGENT IN RELATION TO THE RECEIPT, RECOVERY OR
DISTRIBUTION; AND

 

(C)                   THE RECOVERING FINANCE PARTY SHALL, WITHIN THREE BUSINESS
DAYS OF DEMAND BY THE AGENT, PAY TO THE AGENT AN AMOUNT (THE “SHARING PAYMENT”)
EQUAL TO SUCH RECEIPT OR RECOVERY LESS ANY AMOUNT WHICH THE AGENT DETERMINES
MAY BE RETAINED BY THE RECOVERING FINANCE PARTY AS ITS SHARE OF ANY PAYMENT TO
BE MADE, IN ACCORDANCE WITH SUB-CLAUSE 9.1.5 (PARTIAL PAYMENTS).

 


8.3.2                           REDISTRIBUTION OF PAYMENTS


 

The Agent shall treat the Sharing Payment as if it had been paid by the Obligor
and distribute it between the Finance Parties (other than the Recovering Finance
Party) in accordance with sub-clause 9.1.5 (Partial payments).

 


8.3.3                           RECOVERING FINANCE PARTY’S RIGHTS


 

(A)                   ON A DISTRIBUTION BY THE AGENT UNDER SUB-CLAUSE 8.3.2
(REDISTRIBUTION OF PAYMENTS), THE RECOVERING FINANCE PARTY WILL BE SUBROGATED TO
THE RIGHTS OF THE FINANCE PARTIES WHICH HAVE SHARED IN THE REDISTRIBUTION.

 

(B)                  IF AND TO THE EXTENT THAT THE RECOVERING FINANCE PARTY IS
NOT ABLE TO RELY ON ITS RIGHTS UNDER PARAGRAPH (A) ABOVE, THE OBLIGOR SHALL BE
LIABLE TO THE RECOVERING FINANCE PARTY FOR A DEBT EQUAL TO THE SHARING PAYMENT
WHICH IS IMMEDIATELY DUE AND PAYABLE.

 

63

--------------------------------------------------------------------------------


 


8.3.4                           REVERSAL OF REDISTRIBUTION


 

If any part of the Sharing Payment received or recovered by a Recovering Finance
Party becomes repayable and is repaid by that Recovering Finance Party, then:

 

(A)                   EACH FINANCE PARTY WHICH HAS RECEIVED A SHARE OF THE
RELEVANT SHARING PAYMENT PURSUANT TO SUB-CLAUSE 8.3.2 (REDISTRIBUTION OF
PAYMENTS) SHALL, UPON REQUEST OF THE AGENT, PAY TO THE AGENT FOR ACCOUNT OF THAT
RECOVERING FINANCE PARTY AN AMOUNT EQUAL TO THE APPROPRIATE PART OF ITS SHARE OF
THE SHARING PAYMENT (TOGETHER WITH AN AMOUNT AS IS NECESSARY TO REIMBURSE THAT
RECOVERING FINANCE PARTY FOR ITS PROPORTION OF ANY INTEREST ON THE SHARING
PAYMENT WHICH THAT RECOVERING FINANCE PARTY IS REQUIRED TO PAY); AND

 

(B)                  THAT RECOVERING FINANCE PARTY’S RIGHTS OF SUBROGATION IN
RESPECT OF ANY REIMBURSEMENT SHALL BE CANCELLED AND THE OBLIGOR WILL BE LIABLE
TO THE REIMBURSING FINANCE PARTY FOR THE AMOUNT SO REIMBURSED.

 


8.3.5                           EXCEPTIONS


 

(A)                   THIS CLAUSE 8.3 SHALL NOT APPLY TO THE EXTENT THAT THE
RECOVERING FINANCE PARTY WOULD NOT, AFTER MAKING ANY PAYMENT PURSUANT TO THIS
CLAUSE, HAVE A VALID AND ENFORCEABLE CLAIM AGAINST THE OBLIGOR.

 

(B)                  A RECOVERING FINANCE PARTY IS NOT OBLIGED TO SHARE WITH ANY
OTHER FINANCE PARTY ANY AMOUNT WHICH THE RECOVERING FINANCE PARTY HAS RECEIVED
OR RECOVERED AS A RESULT OF TAKING LEGAL OR ARBITRATION PROCEEDINGS, IF:

 

(I)                     IT NOTIFIED THAT OTHER FINANCE PARTY OF THE LEGAL OR
ARBITRATION PROCEEDINGS; AND

 

(II)                  THAT OTHER FINANCE PARTY HAD AN OPPORTUNITY TO PARTICIPATE
IN THOSE LEGAL OR ARBITRATION PROCEEDINGS BUT DID NOT DO SO AS SOON AS
REASONABLY PRACTICABLE HAVING RECEIVED NOTICE AND DID NOT TAKE SEPARATE LEGAL OR
ARBITRATION PROCEEDINGS.

 


9.                               MISCELLANEOUS


 


9.1                         PAYMENT MECHANICS


 


9.1.1                           PAYMENTS TO THE AGENT


 

(A)                   ON EACH DATE ON WHICH THE OBLIGOR OR A LENDER IS REQUIRED
TO MAKE A PAYMENT UNDER A FUNDAMENTAL DOCUMENT, THE OBLIGOR OR LENDER SHALL MAKE
THE SAME AVAILABLE TO THE AGENT (UNLESS A CONTRARY INDICATION APPEARS IN A
FUNDAMENTAL DOCUMENT) FOR VALUE ON THE DUE DATE AT THE TIME AND IN SUCH

 

64

--------------------------------------------------------------------------------


 

FUNDS SPECIFIED BY THE AGENT AS BEING CUSTOMARY AT THE TIME FOR SETTLEMENT OF
TRANSACTIONS IN THE RELEVANT CURRENCY IN THE PLACE OF PAYMENT.

 

(B)                  PAYMENT SHALL BE MADE TO SUCH ACCOUNT IN THE PRINCIPAL
FINANCIAL CENTER OF THE COUNTRY OF THAT CURRENCY WITH SUCH BANK AS THE AGENT
SPECIFIES.

 


9.1.2                           DISTRIBUTIONS BY THE AGENT


 

Each payment received by the Agent under the Fundamental Documents for another
Party shall, subject to sub-clause 9.1.3 (Distributions to the Obligor),
sub-clause 9.1.4 (Clawback) and sub-clause 8.1.16 (Deduction from Amounts
Payable by the Agent), be made available by the Agent as soon as practicable
after receipt to the Party entitled to receive payment in accordance with this
Agreement (in the case of a Lender, for the account of its Facility Office), to
such account as that Party may notify to the Agent by not less than five
Business Days’ notice with a bank in the principal financial center of the
country of that currency.

 


9.1.3                           DISTRIBUTIONS TO THE OBLIGOR


 

The Agent may (with the consent of the Obligor or in accordance with Clause 9.6
(Right of Set-off)) apply any amount received by it for the Obligor in or
towards payment (on the date and in the currency and funds of receipt) of any
amount due from the Obligor under the Fundamental Documents or in or towards
purchase of any amount of any currency to be so applied.

 


9.1.4                           CLAWBACK


 

(A)                   WHERE A SUM IS TO BE PAID TO THE AGENT UNDER THE
FUNDAMENTAL DOCUMENTS FOR ANOTHER PARTY, THE AGENT IS NOT OBLIGED TO PAY THAT
SUM TO THAT OTHER PARTY (OR TO ENTER INTO OR PERFORM ANY RELATED EXCHANGE
CONTRACT) UNTIL IT HAS BEEN ABLE TO ESTABLISH TO ITS SATISFACTION THAT IT HAS
ACTUALLY RECEIVED THAT SUM.

 

(B)                  IF THE AGENT PAYS AN AMOUNT TO ANOTHER PARTY AND IT PROVES
TO BE THE CASE THAT THE AGENT HAD NOT ACTUALLY RECEIVED THAT AMOUNT, THEN THE
PARTY TO WHOM THAT AMOUNT (OR THE PROCEEDS OF ANY RELATED EXCHANGE CONTRACT) WAS
PAID BY THE AGENT SHALL ON DEMAND REFUND THE SAME TO THE AGENT TOGETHER WITH
INTEREST ON THAT AMOUNT FROM THE DATE OF PAYMENT TO THE DATE OF RECEIPT BY THE
AGENT, CALCULATED BY THE AGENT TO REFLECT ITS COST OF FUNDS.

 


9.1.5                           PARTIAL PAYMENTS


 

(A)                   IF THE AGENT RECEIVES A PAYMENT THAT IS INSUFFICIENT TO
DISCHARGE ALL THE AMOUNTS THEN DUE AND PAYABLE BY THE OBLIGOR UNDER THE
FUNDAMENTAL DOCUMENTS, THE AGENT SHALL APPLY THAT PAYMENT TOWARDS THE
OBLIGATIONS OF THE OBLIGOR UNDER THE FUNDAMENTAL DOCUMENTS IN THE FOLLOWING
ORDER:

 

65

--------------------------------------------------------------------------------


 

(I)                     FIRST, IN OR TOWARDS PAYMENT PRO RATA OF ANY UNPAID
FEES, COSTS AND EXPENSES OF THE AGENT UNDER THE FUNDAMENTAL DOCUMENTS;

 

(II)                  SECONDLY, IN OR TOWARDS PAYMENT PRO RATA OF ANY ACCRUED
INTEREST, FEE OR COMMISSION DUE BUT UNPAID UNDER THIS AGREEMENT;

 

(III)               THIRDLY, IN OR TOWARDS PAYMENT PRO RATA OF ANY PRINCIPAL DUE
BUT UNPAID UNDER THIS AGREEMENT; AND

 

(IV)              FOURTHLY, IN OR TOWARDS PAYMENT PRO RATA OF ANY OTHER SUM DUE
BUT UNPAID UNDER THE FUNDAMENTAL DOCUMENTS.

 

(B)                  THE AGENT SHALL, IF SO DIRECTED BY THE MAJORITY LENDERS,
VARY THE ORDER SET OUT IN PARAGRAPHS (A)(II) TO (IV) ABOVE.

 

(C)                   PARAGRAPHS (A) AND (B) ABOVE WILL OVERRIDE ANY
APPROPRIATION MADE BY THE OBLIGOR.

 


9.1.6                           NO SET-OFF BY OBLIGORS


 

All payments to be made by the Obligor under the Fundamental Documents shall be
calculated and be made without (and free and clear of any deduction for) set-off
or counterclaim.

 


9.1.7                           BUSINESS DAYS


 

(A)                   ANY PAYMENT WHICH IS DUE TO BE MADE ON A DAY THAT IS NOT A
BUSINESS DAY SHALL BE MADE ON THE NEXT BUSINESS DAY IN THE SAME CALENDAR MONTH
(IF THERE IS ONE) OR THE PRECEDING BUSINESS DAY (IF THERE IS NOT).

 

(B)                  DURING ANY EXTENSION OF THE DUE DATE FOR PAYMENT OF ANY
PRINCIPAL OR UNPAID SUM UNDER THIS AGREEMENT INTEREST IS PAYABLE ON THE
PRINCIPAL OR UNPAID SUM AT THE RATE PAYABLE ON THE ORIGINAL DUE DATE.

 


9.1.8                           CURRENCY OF ACCOUNT


 

(A)                   SUBJECT TO PARAGRAPHS (B) TO (E) BELOW, THE BASE CURRENCY
IS THE CURRENCY OF ACCOUNT AND PAYMENT FOR ANY SUM DUE FROM THE OBLIGOR UNDER
ANY FUNDAMENTAL DOCUMENT.

 

(B)                  A REPAYMENT OF AN UNPAID SUM SHALL BE MADE IN THE CURRENCY
IN WHICH THAT UNPAID SUM IS DENOMINATED ON ITS DUE DATE.

 

(C)                   EACH PAYMENT OF INTEREST SHALL BE MADE IN THE CURRENCY IN
WHICH THE SUM IN RESPECT OF WHICH THE INTEREST IS PAYABLE WAS DENOMINATED WHEN
THAT INTEREST ACCRUED.

 

66

--------------------------------------------------------------------------------


 

(D)                  EACH PAYMENT IN RESPECT OF COSTS, EXPENSES OR TAXES SHALL
BE MADE IN THE CURRENCY IN WHICH THE COSTS, EXPENSES OR TAXES ARE INCURRED.

 

(E)                   ANY AMOUNT EXPRESSED TO BE PAYABLE IN A CURRENCY OTHER
THAN THE BASE CURRENCY SHALL BE PAID IN THAT OTHER CURRENCY.

 


9.1.9                           CHANGE OF CURRENCY


 

(A)                   UNLESS OTHERWISE PROHIBITED BY LAW, IF MORE THAN ONE
CURRENCY OR CURRENCY UNIT ARE AT THE SAME TIME RECOGNIZED BY THE CENTRAL BANK OF
ANY COUNTRY AS THE LAWFUL CURRENCY OF THAT COUNTRY, THEN:

 

(I)                       ANY REFERENCE IN THE FUNDAMENTAL DOCUMENTS TO, AND ANY
OBLIGATIONS ARISING UNDER THE FUNDAMENTAL DOCUMENTS IN, THE CURRENCY OF THAT
COUNTRY SHALL BE TRANSLATED INTO, OR PAID IN, THE CURRENCY OR CURRENCY UNIT OF
THAT COUNTRY DESIGNATED BY THE AGENT (AFTER CONSULTATION WITH THE OBLIGOR); AND

 

(II)                    ANY TRANSLATION FROM ONE CURRENCY OR CURRENCY UNIT TO
ANOTHER SHALL BE AT THE OFFICIAL RATE OF EXCHANGE RECOGNIZED BY THE CENTRAL BANK
FOR THE CONVERSION OF THAT CURRENCY OR CURRENCY UNIT INTO THE OTHER, ROUNDED UP
OR DOWN BY THE AGENT (ACTING REASONABLY).

 

(B)                  IF A CHANGE IN ANY CURRENCY OF A COUNTRY OCCURS, THIS
AGREEMENT WILL, TO THE EXTENT THE AGENT (ACTING REASONABLY AND AFTER
CONSULTATION WITH THE OBLIGOR) SPECIFIES TO BE NECESSARY, BE AMENDED TO COMPLY
WITH ANY GENERALLY ACCEPTED CONVENTIONS AND MARKET PRACTICE IN THE RELEVANT
INTERBANK MARKET AND OTHERWISE TO REFLECT THE CHANGE IN CURRENCY.

 


9.1.10                     DISRUPTION TO PAYMENT SYSTEMS ETC.


 

If either the Agent determines (in its reasonable discretion) that a Disruption
Event has occurred or the Agent is notified by the Obligor (in its reasonable
discretion) that a Disruption Event has occurred:

 

(A)                   THE AGENT MAY, AND SHALL IF REQUESTED TO DO SO BY THE
OBLIGOR, CONSULT WITH THE OBLIGOR WITH A VIEW TO AGREEING WITH THE OBLIGOR SUCH
CHANGES TO THE OPERATION OR ADMINISTRATION OF THE FACILITY AS THE AGENT MAY DEEM
NECESSARY IN THE CIRCUMSTANCES;

 

(B)                  THE AGENT SHALL NOT BE OBLIGED TO CONSULT WITH THE OBLIGOR
IN RELATION TO ANY CHANGES MENTIONED IN PARAGRAPH (A) IF, IN ITS OPINION, IT IS
NOT PRACTICABLE TO DO SO IN THE CIRCUMSTANCES AND, IN ANY EVENT, SHALL HAVE NO
OBLIGATION TO AGREE TO SUCH CHANGES;

 

67

--------------------------------------------------------------------------------


 

(C)                   THE AGENT MAY CONSULT WITH THE FINANCE PARTIES IN RELATION
TO ANY CHANGES MENTIONED IN PARAGRAPH (A) BUT SHALL NOT BE OBLIGED TO DO SO IF,
IN ITS OPINION, IT IS NOT PRACTICABLE TO DO SO IN THE CIRCUMSTANCES;

 

(D)                  ANY SUCH CHANGES AGREED UPON BY THE AGENT AND THE OBLIGOR
SHALL (WHETHER OR NOT IT IS FINALLY DETERMINED THAT A DISRUPTION EVENT HAS
OCCURRED) BE BINDING UPON THE PARTIES AS AN AMENDMENT TO (OR, AS THE CASE
MAY BE, WAIVER OF) THE TERMS OF THE FUNDAMENTAL DOCUMENTS NOTWITHSTANDING THE
PROVISIONS OF CLAUSE 9.2 (AMENDMENTS AND WAIVERS);

 

(E)                   THE AGENT SHALL NOT BE LIABLE FOR ANY DAMAGES, COSTS OR
LOSSES WHATSOEVER (INCLUDING, WITHOUT LIMITATION FOR NEGLIGENCE, GROSS
NEGLIGENCE OR ANY OTHER CATEGORY OF LIABILITY WHATSOEVER BUT NOT INCLUDING ANY
CLAIM BASED ON THE FRAUD OF THE AGENT) ARISING AS A RESULT OF ITS TAKING, OR
FAILING TO TAKE, ANY ACTIONS PURSUANT TO OR IN CONNECTION WITH THIS CLAUSE 9.1;
AND

 

(F)                     THE AGENT SHALL NOTIFY THE FINANCE PARTIES OF ALL
CHANGES AGREED PURSUANT TO PARAGRAPH (D) ABOVE.

 


9.2                         AMENDMENTS AND WAIVERS


 


9.2.1                           NO AMENDMENT OR WAIVER OF ANY PROVISION OF THIS
AGREEMENT OR ANY OTHER FUNDAMENTAL DOCUMENT, NOR CONSENT TO ANY DEPARTURE BY THE
OBLIGOR THEREFROM, SHALL IN ANY EVENT BE EFFECTIVE UNLESS THE SAME SHALL BE IN
WRITING AND SIGNED BY THE AGENT, THE MAJORITY LENDERS AND THE OBLIGOR AND THEN
SUCH WAIVER OR CONSENT SHALL BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR
THE SPECIFIC PURPOSE FOR WHICH GIVEN; PROVIDED THAT NO SUCH AMENDMENT, WAIVER OR
CONSENT SHALL:


 

(A)                   INCREASE THE MAXIMUM AGGREGATE AMOUNT OF THE LETTERS OF
CREDIT WITHOUT THE WRITTEN CONSENT EACH LENDER;

 

(B)                  INCREASE THE COMMITMENT OF ANY LENDER WITHOUT THE WRITTEN
CONSENT OF SUCH LENDER;

 

(C)                   REDUCE THE AMOUNT, WAIVE, EXCUSE OR POSTPONE THE DUE DATE
OF ANY AMOUNT PAYABLE IN RESPECT OF ANY LETTER OF CREDIT OR REDUCE THE RATE OF
INTEREST THEREON, OR REDUCE ANY FEES PAYABLE HEREUNDER, WITHOUT THE WRITTEN
CONSENT OF EACH LENDER AFFECTED THEREBY;

 

(D)                  POSTPONE THE SCHEDULED DATE OF EXPIRATION OF ANY
COMMITMENT, WITHOUT THE WRITTEN CONSENT OF EACH LENDER AFFECTED THEREBY;

 

(E)                   EXTEND THE EXPIRATION DATE OF ANY LETTER OF CREDIT BEYOND
THE FACILITY TERMINATION DATE WITHOUT THE WRITTEN CONSENT OF EACH LENDER
AFFECTED THEREBY;

 

68

--------------------------------------------------------------------------------


 

(F)                     CHANGE IN ANY MANNER THE OBLIGATIONS OF THE LENDERS
RELATING TO THE PURCHASE OF PARTICIPATIONS IN LETTERS OF CREDIT WITHOUT THE
WRITTEN CONSENT OF EACH LENDER;

 

(G)                  CHANGE ANY PROVISION OF THIS CLAUSE 9.2.1 OR THE DEFINITION
OF “MAJORITY LENDERS” OR ANY OTHER PROVISION HEREOF SPECIFYING THE NUMBER OR
PERCENTAGE OF LENDERS REQUIRED TO WAIVE, AMEND OR MODIFY ANY RIGHTS HEREUNDER OR
MAKE ANY DETERMINATION OR GRANT ANY CONSENT HEREUNDER, WITHOUT THE WRITTEN
CONSENT OF EACH LENDER;

 

(H)                  RELEASE ANY LIEN GRANTED IN FAVOR OF THE SECURITY AGENT
WITH RESPECT TO ALL OR SUBSTANTIALLY ALL OF THE COLLATERAL WITHOUT THE WRITTEN
CONSENT OF EACH LENDER; OR

 

(I)                      AMEND, MODIFY OR OTHERWISE AFFECT THE RIGHTS OR DUTIES
OF THE AGENT OR THE ARRANGER HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF THE
AGENT OR THE ARRANGER, AS THE CASE MAY BE.

 


9.2.2                           IN THE EVENT THAT THE OBLIGOR WISHES TO DEPOSIT
AN INVESTMENT IN THE CUSTODIAL ACCOUNT WHICH IS RATED BY A NATIONALLY OR
INTERNATIONALLY-RECOGNIZED RATINGS AGENCY OTHER THAN S&P, MOODY’S OR FITCH, THE
AGENT AGREES TO REASONABLY CONSIDER ON A TIMELY BASIS WHETHER THE RATING OF SUCH
INVESTMENT MAY BE CONSIDERED THE EQUIVALENT OF A RATING PROVIDED BY S&P, MOODY’S
OR FITCH FOR PURPOSES OF THE RELEVANT PROVISIONS OF THIS AGREEMENT AND, IF
INSTRUCTED TO DO SO BY THE LENDERS, TO EXECUTE ANY AMENDMENT, WAIVER OR OTHER
WRITING RELATING THERETO ON A TIMELY BASIS.


 


9.3                         ADDRESSES FOR NOTICES


 

All notices and other communications provided for hereunder shall be in writing
unless otherwise stated herein and shall be delivered by e-mail, fax, hand
delivery, or recognized courier service that provides delivery within two
(2) Business Days:

 

if to Arch Reinsurance Ltd., at:

 

Wessex House, 3rd Floor

45 Reid Street

Hamilton HM 12

Bermuda

Attn:  Controller

Telephone:  +1 (441) 278-9200

Facsimile:  +1 (441) 278-9230

E-mail:  michelle.seymour@archreinsurance.bm

 

if to the Agent, at

 

69

--------------------------------------------------------------------------------


 

Bank House

Wine Street

Bristol BS1 2AN

England

Attn: Loans Administration

Telephone:  +44 (0)20 7801 3048

Facsimile:  +44 (0)117 923 3367

E-mail: LoansAdmin_A-D@lloydstsb.co.uk

 

if to an Original Lender, at the address set forth under such Original Lender’s
name on its signature page hereto

 

and shall be effective when delivered at the address specified in or pursuant to
this Clause 9.3, or such other address notified to the other party in writing.

 


9.4                         SUCCESSORS AND ASSIGNS


 

This Agreement is a continuing obligation of the Obligor and shall, until the
date on which all amounts due and owing hereunder are paid in full (a) be
binding upon the Obligor, its successors and assigns and (b) inure to the
benefit of and be enforceable by the Agent and the Lenders and its successors
and assigns, provided that any assignment of this Agreement or any part hereof
by the Obligor shall be void.

 


9.5                         PAYMENT OF EXPENSES AND TAXES; INDEMNITIES


 


9.5.1                           THE OBLIGOR HEREBY AGREES TO (A) PAY OR
REIMBURSE THE AGENT AND EACH LENDER FOR ALL THEIR RESPECTIVE OUT-OF-POCKET COSTS
AND EXPENSES INCURRED IN CONNECTION WITH THE DEVELOPMENT, PREPARATION AND
ATTENTION TO THE EXECUTION OF THE FUNDAMENTAL DOCUMENTS, AND OF DOCUMENTS
EMBODYING OR RELATING TO AMENDMENTS, WAIVERS OR CONSENTS WITH RESPECT TO ANY OF
THE FOREGOING, INCLUDING THE REASONABLE FEES AND OUT-OF-POCKET COSTS AND
EXPENSES OF COUNSEL TO THE AGENT AND EACH LENDER, (B) PAY AND SAVE THE AGENT AND
EACH LENDER FROM ALL REGISTRATION, RECORDING AND FILING FEES AND ALL LIABILITIES
WITH RESPECT TO, OR RESULTING FROM, ANY DELAY BY THE OBLIGOR IN PAYING STAMP AND
OTHER TAXES, IF ANY, WHICH MAY BE PAYABLE OR DETERMINED TO BE PAYABLE IN
CONNECTION WITH THE EXECUTION AND DELIVERY OF, ANY OF THE FUNDAMENTAL DOCUMENTS
OR ANY AMENDMENT, WAIVER OR CONSENT WITH RESPECT THERETO OR THE CONSUMMATION OF
ANY OF THE TRANSACTIONS CONTEMPLATED THEREBY, (C) PAY OR REIMBURSE THE AGENT AND
EACH LENDER FOR ALL ITS OUT-OF-POCKET COSTS AND EXPENSES INCURRED IN CONNECTION
WITH THE PREPARATION AND ATTENTION TO THE EXECUTION AND ISSUANCE OF LETTERS OF
CREDIT ISSUED AT THE REQUEST OF THE OBLIGOR AND (D) PAY OR REIMBURSE THE AGENT
AND EACH LENDER FOR ALL OUT-OF-POCKET COSTS AND EXPENSES INCURRED BY IT IN
CONNECTION WITH THE ENFORCEMENT OR PRESERVATION OF ANY RIGHTS AGAINST THE
OBLIGOR UNDER OR IN RESPECT OF THIS AGREEMENT AND THE OTHER FUNDAMENTAL
DOCUMENTS (INCLUDING THE FEES AND EXPENSES OF LAWYERS RETAINED BY

 

70

--------------------------------------------------------------------------------


 


THE AGENT AND EACH LENDER, INCLUDING THE ALLOCATED COSTS OF INTERNAL COUNSEL,
AND REMUNERATION PAID TO AGENTS AND EXPERTS NOT IN THE FULL-TIME EMPLOY OF THE
AGENT AND EACH LENDER FOR SERVICES RENDERED ON BEHALF OF THE AGENT AND EACH
LENDER) ON A FULL INDEMNITY BASIS. ALL SUCH AMOUNTS WILL BE PAID BY THE OBLIGOR
ON DEMAND.


 


9.5.2                           THE OBLIGOR AGREES TO INDEMNIFY THE AGENT AND
ANY LENDER, AND THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES, AGENTS AND
AFFILIATES FROM, AND HOLD EACH OF THEM HARMLESS AGAINST, ANY AND ALL CLAIMS,
DAMAGES, LOSSES, LIABILITIES, COSTS AND EXPENSES (INCLUDING WITHOUT LIMITATION,
REASONABLE FEES AND DISBURSEMENTS OF COUNSEL) ARISING AS A CONSEQUENCE OF
(A) ANY FAILURE BY THE OBLIGOR TO PAY THE AGENT OR ANY LENDER, AS REQUIRED UNDER
THIS AGREEMENT, PUNCTUALLY ON THE DUE DATE THEREOF, ANY AMOUNT PAYABLE BY THE
OBLIGOR TO THE AGENT OR ANY LENDER OR (B) THE ACCELERATION, IN ACCORDANCE WITH
THE TERMS OF THIS AGREEMENT, OF THE TIME OF PAYMENT OF ANY OF THE REIMBURSEMENT
OBLIGATIONS, EXCEPT TO THE EXTENT CAUSED BY THE AGENT’S OR SUCH LENDER’S
NEGLIGENCE OR WILLFUL MISCONDUCT OR BREACH OF THIS AGREEMENT. SUCH LOSSES, COSTS
OR EXPENSES MAY INCLUDE, WITHOUT LIMITATION, (I) ANY COSTS INCURRED BY THE AGENT
OR ANY LENDER IN CARRYING FUNDS TO COVER ANY OVERDUE PRINCIPAL, OVERDUE
INTEREST, OR ANY OTHER OVERDUE SUMS PAYABLE BY THE OBLIGOR TO THE AGENT OR ANY
LENDER OR (II) ANY LOSSES INCURRED OR SUSTAINED BY THE AGENT OR ANY LENDER IN
LIQUIDATING OR REEMPLOYING FUNDS ACQUIRED BY THE LENDER FROM THIRD PARTIES.


 


9.5.3                           THE OBLIGOR AGREES TO INDEMNIFY THE AGENT, THE
ARRANGER AND ANY LENDER, AND THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES,
AGENTS AND AFFILIATES FROM, AND HOLD EACH OF THEM HARMLESS AGAINST, ANY AND ALL
CLAIMS, DAMAGES, LIABILITIES, LOSSES, COSTS AND EXPENSES (INCLUDING WITHOUT
LIMITATION, REASONABLE FEES AND DISBURSEMENTS OF COUNSEL) ARISING OUT OF OR BY
REASON OF ANY INVESTIGATION OR LITIGATION OR OTHER PROCEEDINGS (INCLUDING ANY
THREATENED INVESTIGATION OR LITIGATION OR OTHER PROCEEDINGS) WITH RESPECT TO THE
OBLIGOR RELATING TO ANY TRANSACTION CONTEMPLATED BY THIS AGREEMENT OR ANY OTHER
FUNDAMENTAL DOCUMENT, ANY ACTIONS OR OMISSIONS OF THE OBLIGOR OR ANY OF THE
OBLIGOR’S DIRECTORS, OFFICERS, EMPLOYEES OR AGENTS IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER FUNDAMENTAL DOCUMENT, INCLUDING WITHOUT LIMITATION, THE
REASONABLE FEES AND DISBURSEMENTS OF COUNSEL INCURRED IN CONNECTION WITH ANY
SUCH INVESTIGATION OR LITIGATION OR OTHER PROCEEDINGS (BUT EXCLUDING ANY SUCH
LOSSES, LIABILITIES, CLAIMS, DAMAGES OR EXPENSES INCURRED BY REASON OF THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF THE PERSON TO BE INDEMNIFIED).


 


9.6                         RIGHT OF SET-OFF


 

The Obligor agrees that, in addition to (and without limitation of) any right of
setoff, banker’s Lien or counterclaim a Finance Party may otherwise have, such
Finance Party shall be entitled, at its option, to offset balances (general or
special, time or demand,

 

71

--------------------------------------------------------------------------------


 

provisional or final, and regardless of whether such balances are then due to
the Obligor) held by it for the account of the Obligor at any of such Finance
Party’s offices, in U.S. Dollars or in any other currency, against any amount
payable by the Obligor under this Agreement or any Letter of Credit that is not
paid when due, taking into account any applicable grace period, in which case it
shall promptly notify the Obligor thereof, provided that such Finance Party’s
failure to give such notice shall not affect the validity thereof. In
furtherance thereof, the Obligor hereby grants to such Finance Party, a
continuing Lien, security interest and right of setoff as security for all
liabilities and obligations to such Finance Party, whether now existing or
hereafter arising, upon and against all deposits, credits, collateral and
property of the Obligor, now or hereafter in the possession, custody,
safekeeping or control of such Finance Party or any entity under the control of
the Custodian and its successors and assigns or in transit to any of them. At
any time after the occurrence of an Event of Default, without demand or notice
(any such notice being expressly waived by the Obligor), each Finance Party
may setoff the same or any part thereof and apply the same to any liability or
obligation of the Obligor even though unmatured and regardless of the adequacy
of any other collateral securing the Obligor’s obligations hereunder. ANY AND
ALL RIGHTS TO REQUIRE A FINANCE PARTY TO EXERCISE ITS RIGHTS OR REMEDIES WITH
RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE OBLIGOR’S OBLIGATIONS
HEREUNDER, PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH
DEPOSITS, CREDITS OR OTHER PROPERTY OF THE OBLIGOR, ARE HEREBY KNOWINGLY,
VOLUNTARILY AND IRREVOCABLY WAIVED.

 


9.7                         GOVERNING LAW


 

This Agreement, and the rights and obligations of the parties hereunder, shall
be governed by and construed in accordance with the laws of the State of New
York without giving effect to the choice of law or conflicts of law principles
thereof.

 


9.8                         CONSENT TO JURISDICTION


 

The Obligor hereby expressly submits to the non-exclusive jurisdiction of all
federal and state courts sitting in the State of New York, and agrees that any
process or notice of motion or other application to any of said courts or a
judge thereof may be served upon the Obligor within or without such court’s
jurisdiction by registered or certified mail, return receipt requested, or by
personal service, at the Obligor’s address (or at such other address as the
Obligor shall specify by a prior notice in writing to the Agent), provided
reasonable time for appearance is allowed. The Obligor hereby irrevocably waives
any objection which it may now or hereafter have to the laying of venue to any
suit, action or proceeding arising out or relating to this Agreement brought in
any federal or state courts sitting in the State of New York and hereby further
irrevocably waives any claim that any such suit, action or proceeding brought in
any such court has been brought in an inconvenient forum. Notwithstanding the
foregoing, the Agent and the Lenders may sue

 

72

--------------------------------------------------------------------------------


 

the Obligor in any jurisdiction where the Obligor or any of its assets may be
found and may serve legal process upon the Obligor in any other manner permitted
by law.

 


9.9                         WAIVER OF JURY TRIAL


 

EACH PARTY HERETO MUTUALLY HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE
THE RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY CLAIM BASED HEREON, ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER FUNDAMENTAL
DOCUMENTS CONTEMPLATED TO BE EXECUTED IN CONNECTION HEREWITH OR ANY COURSE OF
CONDUCT, COURSE OF DEALINGS, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS
OF ANY PARTY, INCLUDING, WITHOUT LIMITATION, ANY COURSE OF CONDUCT, COURSE OF
DEALINGS, STATEMENTS OR ACTIONS OF THE AGENT RELATING TO THE ADMINISTRATION OF
THIS AGREEMENT OR ENFORCEMENT OF THE FUNDAMENTAL DOCUMENTS, AND AGREE THAT NO
PARTY WILL SEEK TO CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH A
JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED. EXCEPT AS PROHIBITED BY LAW, THE
OBLIGOR HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY
LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY
DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES. THE OBLIGOR CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE AGENT HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT THE AGENT WOULD NOT, IN THE EVENT OF LITIGATION,
SEEK TO ENFORCE THE FOREGOING WAIVER. THIS WAIVER CONSTITUTES A MATERIAL
INDUCEMENT FOR THE AGENT TO ENTER INTO THIS AGREEMENT AND THE OTHER FUNDAMENTAL
DOCUMENTS.

 


9.10                   INTEREST


 

All agreements between the Agent, the Lenders and the Obligor are hereby
expressly limited so that in no contingency or event whatsoever shall the amount
paid or agreed to be paid to the Agent or the Lenders for the use or the
forbearance of the indebtedness evidenced hereby exceed the maximum permissible
under applicable law. As used herein, the term “applicable law” shall mean the
law in effect as of the date hereof; provided, however, that in the event there
is a change in the law which results in a higher permissible rate of interest,
then this Agreement shall be governed by such new law as of its effective date.
In this regard, it is expressly agreed that it is the intent of the Agent, the
Lenders and the Obligor in the execution, delivery and acceptance of this
Agreement to contract in strict compliance with the laws of the State of New
York from time to time in effect. If, under or from any circumstances
whatsoever, fulfillment of any provision hereof or of any of the agreements
executed herewith at the time of performance of such provision shall be due,
shall involve transcending the limit of such validity prescribed by

 

73

--------------------------------------------------------------------------------


 

applicable law, then the obligation to be fulfilled shall automatically be
reduced to the limits of such validity, and if under or from circumstances
whatsoever the Agent or a Lender should ever receive as interest an amount which
would exceed the highest lawful rate, such amount which would be excessive
interest shall be applied to the reduction of the principal balance evidenced
hereby and not to the payment of interest. This provision shall control every
other provision of all agreements between the Obligor and the Agent and the
Lenders.

 


9.11                   CONFIDENTIALITY


 

The Agent and the Lenders agree to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
their respective (and their respective Affiliates’) directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential in accordance with the terms of this Agreement,
(b) to the extent requested by any regulatory authority or self-regulatory body,
(c) to the extent required by applicable laws or regulations or by any subpoena
or similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder,
(f) with the consent of the Obligor or (g) to the extent such Information
becomes publicly available other than as a result of a breach of this Clause
9.11. For the purposes of this Clause 9.11, “Information” means all information
received by the Agent and the Lenders relating to the Parent or Obligor or any
Subsidiary of the Parent or Obligor or their respective businesses, other than
any such information that is available to the Agent and the Lenders on a
non-confidential basis prior to disclosure by the Parent or Obligor. Any Person
required to maintain the confidentiality of Information as provided in this
Clause 9.11 shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information or the Agent and the Lenders have treated such
Information in a manner consistent with banking industry standards for the
treatment of confidential information. Notwithstanding anything herein to the
contrary, each party to this Agreement (and any employee, representative or
other agent of each such party) may disclose to any and all Persons, without
limitation of any kind, the U.S. federal income tax treatment and the U.S.
federal income tax structure of the transactions contemplated hereby and all
materials of any kind (including opinions or other tax analyses) that are
provided to it relating to such tax treatment and tax structure. However, no
disclosure of any information relating to such tax treatment or tax structure
may be made to the extent nondisclosure is reasonably necessary in order to
comply with applicable securities laws. The provisions of this Clause 9.11 shall
survive the Facility Termination Date and the Letter of Credit Obligations
hereunder.

 

74

--------------------------------------------------------------------------------


 


9.12                   TABLE OF CONTENTS AND CAPTIONS


 

The Table of Contents hereof and captions herein are included for convenience of
reference only and shall not constitute a part of this Agreement for any other
purpose.

 


9.13                   INTEGRATION


 

This Agreement is intended by the parties as the final, complete and exclusive
statement of the transactions evidenced by this Letter of Credit and
Reimbursement Agreement. All prior or contemporaneous promises, agreements and
understandings, whether oral or written, are deemed to be superseded by this
Agreement, and no party is relying on any promise, agreement or understanding
not set forth in this Agreement.

 


9.14                   COUNTERPARTS


 

This Agreement may be executed in multiple counterparts each of which shall be
an original and all of which when taken together shall constitute but one and
the same Agreement.

 

75

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered by their respective officers, as an instrument under seal, as of
the date first above written.

 

ARCH REINSURANCE LTD., as Obligor

 

By:  NICOLAS PAPDOPOULO

 

Name:  Nicolas Papdopoulo

 

Title:  President & CEO

 

 

LLOYDS TSB BANK PLC,
as Agent

 

By:  JOHN GAGE

 

Name:  John Gage

 

Title:  Director, Products & Markets Legal

 

 

LLOYDS TSB BANK PLC,
as an Original Lender

 

By:  SEB KAFETZ

 

Name:  Seb Kafetz

 

Title:   Relationship Manager

 

Address:                                 25 Gresham Street
                         London EC2V 7HN

 

76

--------------------------------------------------------------------------------


 

ING BANK N.V., LONDON BRANCH,

 

 

as an Original Lender

 

 

 

 

 

By:    N J MARCHANT

By:   M E R SHARMAN

 

 

 

 

Name:    N J Marchant

Name:  M E R Sharman

 

 

 

 

Title:   Director

Title:   Managing Director

 

 

 

 

Address:

60 London Wall, London

 

 

EC2m 5TQ

 

 

 

BARCLAYS BANK PLC,
as an Original Lender

 

By:  ROGER COSBY

 

Name:  Roger Cosby

 

Title:  Associate Director

 

Address:  5 The North Colonnade, London E14 4BB

 

 

LLOYDS TSB BANK PLC,
as Arranger

 

By:  W. S. THOMAS

 

Name:  W. S. Thomas

 

Title:  Director, Loan Syndications

 

Address:

2nd Floor, 10 Gresham Street

 

 

London EC2V 7AE

 

 

77

--------------------------------------------------------------------------------


 

SCHEDULE 1

LENDER COMMITMENTS

 

Name of Original Lender

 

Commitment
(in U.S. Dollars)

 

Ratable Share

 

 

 

 

 

 

 

Lloyds TSB Bank plc

 

$

54,000,000

 

36.00000000

%

 

 

 

 

 

 

ING Bank N.V., London Branch

 

$

48,000,000

 

32.00000000

%

 

 

 

 

 

 

Barclays Bank PLC

 

$

48,000,000

 

32.00000000

%

 

 

 

 

 

 

Total

 

$

150,000,000

 

100.00000000

%

 

78

--------------------------------------------------------------------------------


 

SCHEDULE 2
EXISTING ENCUMBRANCES

 

1.                               Under the Agreement, the Obligor pledged
certain cash and securities held by the Obligor to secure its own obligations
for the letters of credit issued at the Obligor’s request thereunder.

 

2.                               Under the Second Amended and Restated Credit
Agreement, dated as of August 30, 2006 (the “JPMorgan Credit Agreement”), as
amended by the First Amendment to the JPMorgan Credit Agreement dated as of
October 1, 2007, by and among the Parent, Arch Capital Group (U.S.) Inc., other
Subsidiaries of the Parent, including the Obligor, JP Morgan Chase Bank, N.A.,
as administrative agent, and the other lenders party thereto, the Obligor, the
Obligor and other Subsidiaries of the Parent pledged certain cash and securities
held by such Persons to secure their obligations for letters of credit issued at
such Persons’ requests thereunder.

 

3.                               From time to time and in the ordinary course of
business, Alternative Re Limited (“Alt Re Ltd”) issues letters of credit from
certain U.S. banks to certain Subsidiaries of the Parent and other insurance
company cedants. Alt Re Ltd and Alternative Insurance Company Limited have also
established approved reinsurance trusts for the credit of certain Subsidiaries
of the Parent. In the event of a default, or failure to pay losses or other
amounts by such Subsidiaries under insurance policies written by those
Subsidiaries, there may be reimbursement obligations.

 

4.                               The trust and other custody agreements listed
below exist to secure reinsurance recoverables owed to certain Subsidiaries of
the Parent by certain reinsurers (which may include Subsidiaries of the Parent)
under reinsurance agreements. Pursuant to such trust agreements, the reinsurers
have granted such Subsidiaries a security interest in the investment securities
(consisting of, at any given time, cash, investment securities and obligations
and other government securities and obligations) placed in such trust or other
custody accounts:

 

4.1                                Trust Agreement made as of July 16, 2002
among Markel Insurance Company of Canada, Obligor, Royal Trust Corporation of
Canada, as trustee, and the Superintendent of Financial Institutions Canada

 

4.2                                Trust Agreement made as of October 30, 2002
among Obligor, London Guarantee Insurance Company, Royal Trust Corporation of
Canada, as trustee, and the Superintendent of Financial Institutions Canada;

 

4.3                                Custody Agreement made as of September 20,
2001 between Obligor and PNC Bank (for the benefit of American Independent
Insurance Company, a former subsidiary of the Parent which was sold to a third
party in 2004);

 

79

--------------------------------------------------------------------------------


 

4.4                                Trust Agreement, dated as of June 2, 2004 (as
amended and assigned from The Bank of New York (“BNY”), as trustee, to Mellon
Bank, N.A. (“Mellon”), as trustee, on October 1, 2007), by and among Arch
Reinsurance Company (“ARC”), as beneficiary, Obligor, as grantor, and BNY, as
trustee;

 

4.5                                Trust Agreement, dated as of May 1, 2004 (as
amended and assigned from BNY, as trustee, to Mellon, as trustee, on October 1,
2007), by and among Arch Insurance Company (“AIC”), as beneficiary, Obligor, as
grantor, and BNY, as trustee;

 

4.6                                Reinsurance Truste Agreement, dated as of
October 1, 2007, by and among Arch Insurance Company (Europe) Limited (“Arch
Europe”), as beneficiary, Obligor, as grantor, and Mellon, as trustee;

 

4.7                                Trust Agreement effective January 1, 2004 (as
amended and assigned from BNY, as trustee, to Mellon, as trustee, on October 1,
2007) by and among ARC, as grantor, Odyssey Re and affiliated insurers, as
beneficiaries, and BNY, as trustee;

 

4.8                                Trust Agreement, dated as of June 21, 2004,
by and among Obligor, as grantor, Lombard General Insurance Company of Canada,
as beneficiary, and the Royal Trust Corporation of Canada, as trustee, and the
Superintendent of Financial Institutions of Canada;

 

4.9                                Reinsurance Custody Agreement, dated as of
October 27, 2003, by and among Obligor, the Canadian Lawyers Insurance
Association and The Royal Trust Company.

 

4.10                          Trust Agreement effective August 7, 2004 (as
amended and assigned from BNY, as trustee, to Mellon, as trustee, on October 1,
2007), by and among Obligor, as grantor, Odyssey Re and affiliated insurers, as
beneficiaries, and BNY, as trustee;

 

4.11                          Trust Agreement, dated as of February 22, 2007, by
and among ARC, as grantor, ACE American Insurance Company and the other
insurance companies listed therein, as beneficiaries, and BNY, as trustee;

 

4.12                          Trust Agreement, dated as of March 2007, by and
among Obligor, as grantor, ACE American Insurance Company and other insurance
companies listed therein as beneficiaries, and BNY, as trustee;

 

4.13                          ARC may enter into a trust agreement pursuant to
the Master Reinsurance Security Agreement, dated as of April 8, 2004, between
ARC, to be the grantor, and American International Group, Inc., to be the
beneficiary;

 

80

--------------------------------------------------------------------------------


 

4.14                          Trust Agreement dated as of October 25, 2004 by
and among AIC, as grantor, the Royal Trust Corporation of Canada, as trustee,
and the Superintendent of Financial Institutions of Canada;

 

4.15                          Trust Agreement dated as of February 22, 2006 and
effective as of March 14, 2006 (as amended and assigned from BNY, as trustee, to
Mellon, as trustee, on October 1, 2007), between Arch Europe, as grantor, and
BNY, as trustee;

 

4.16                          Trust Agreement dated as of December 1, 2005 by
and among Obligor, as grantor, American Re-Insurance Company, as beneficiary,
and the Royal Trust Corporation of Canada, as trustee, and the Superintendent of
Financial Institutions of Canada; and

 

4.17                          Pledge and Security dated as of June 27, 2006 (as
amended with reference to the assignment by BNY, as securities intermediary
under a related account control agreement, to Mellon, as securities
intermediary, on October 1, 2007), between Obligor, as pledgor, and the Royal
Bank of Canada, as pledgee.

 

5.                               For avoidance of doubt, in addition to being
permissible under sub-paragraph (b)(ii) of sub-clause 5.6.1 of the Agreement,
the items set forth in this Schedule 2 include Liens permitted under sub-clause
5.6.1 of the Agreement.

 

81

--------------------------------------------------------------------------------


 

SCHEDULE 3
EXISTING INDEBTEDNESS

 

1.                               From time to time and in the ordinary course of
business, Alt Re Ltd issues letters of credit from certain U.S. banks to certain
Subsidiaries of the Parent and other insurance company cedants. Alt Re Ltd and
Alternative Insurance Company Limited have also established approved reinsurance
trusts for the credit of certain Subsidiaries of the Parent. In the event of a
default, or failure to pay losses or other amounts by such Subsidiaries under
insurance policies written by those Subsidiaries, there may be reimbursement
obligations.

 

2.                               Under (i) certain investment management
agreements (and subject to the guidelines thereto) between the Parent and
certain Subsidiaries of the Parent and third party investment advisers and Arch
Investment Management Ltd., a subsidiary of Parent and (ii) other arrangements
or agreements which the Parent and its Subsidiaries may enter into from time to
time in the ordinary course of business, those entities may enter into Interest
Rate Hedging Obligations and Credit Protection Arrangements to manage and
protect against interest rate risk, currency risk and credit risk.

 

3.                               Loan from ARC to Capital Protection Insurance
Services, LLC, one of its investees, in originally issued in May 1999 in the
principal amount of up to $5,000.

 

4.                               As part of its ordinary course U.S. surety
operations, AIC and ARC may be called on to indemnify one or more third party
insurance companies in connection with surety bonds issued at the request of
AIC. The aggregate amount of such indemnification would not exceed $10 million
in any calendar year. Such indemnification obligation would arise in a case
where AIC has written performance and/or payment bonds as surety for a general
contractor (“Principal”), but is unable because of the requirements of the
beneficiary or payee of the bond (“Obligee”) to issue a further bond (“Release
of Stop Notice bond”) in favor of the Obligee where there is a dispute between
the Principal and a claimant. In the event of such dispute, the claimant
may request that the Obligee suspend payments to the Principal and issuance of a
Release of Stop Notice bond permits payment to continue to the Principal. In
such event AIC will request a third party insurer to issue a Release of Stop
Notice bond and AIC and ARC will indemnify such insurer in connection therewith.

 

5.                               ARC guaranteed payment of any claims, losses
and return premiums which may be paid under insurance policies written by ASIC
from February 2002 to April 2003 for policies issued by a certain broker or any
of its wholly-owned subsidiaries. This guarantee does not apply to insurance
policies written by ASIC, or any of its affiliates, after April 2003. As of
September 30, 2007, the combined gross unearned premium and gross case loss
reserves were approximately $1.087 million.

 

6.                               Please also refer to Items 2 and 3 of
Schedule 2 (Existing Encumbrances).

 

82

--------------------------------------------------------------------------------


 

SCHEDULE 4

 

DISPOSITIONS

 

None.

 

83

--------------------------------------------------------------------------------


 

Exhibit A

 

Form of Letters of Credit

 

1

--------------------------------------------------------------------------------


 

Part A

 

Form of Letter of Credit

 

To:          [·]

 

Dated                        (1)

 

Dear Sirs:

 

Irrevocable Standby Letter of Credit No. [                                     ]

 

Re:  Arch Reinsurance Ltd. (the “Applicant”)

 

This Irrevocable Standby Letter of Credit (the “Credit”) is issued by the banks
whose names are set out in Schedule 1 hereto (the “Issuing Banks”, and each an
“Issuing Bank”) in favor of [·] (the “Beneficiary”) on the following terms:

 

1.                               Subject to the terms hereof, the Issuing Banks
shall make payments within two business days of demand on Lloyds TSB Bank plc
(the “Agent”) in accordance with paragraph 4 below.

 

2.                               Upon a demand being made by the Beneficiary
pursuant to paragraph 4 below each Issuing Bank shall pay that proportion of the
amount demanded which is equal to the proportion which its Commitment set out in
Schedule 1 hereto bears to the aggregate Commitments of all the Issuing Banks
set out on Schedule 1 hereto provided that the obligations of the Issuing Banks
under this Letter of Credit shall be several and no Issuing Bank shall be
required to pay an amount exceeding its Commitment set out in Schedule 1 hereto
and the Issuing Banks shall not be obliged to make payments hereunder in
aggregate exceeding a maximum amount of [$/£/€[·]]. Any payment by an Issuing
Bank hereunder shall be made in [U.S. dollars/sterling/euro] to the
Beneficiary’s account specified in the demand made by the Beneficiary pursuant
to paragraph 4 below.

 

3.                               This Letter of Credit is effective from
[                                ] (the “Commencement Date”) and will expire on
the Final Expiration Date. This Letter of Credit shall remain in force until we
give you not less than four years notice in writing terminating the same on the
fourth anniversary of the Commencement Date or on any date subsequent thereto as
specified in such notice (the “Final Expiration Date”), our notice to be sent by
registered mail or equivalent delivery service for the attention of the [·], at
the above address.

 

4.                               Subject to paragraph 3 above, each Issuing Bank
shall pay to the Beneficiary under this Letter of Credit upon presentation of a
demand by the Beneficiary on the Agent,

 

--------------------------------------------------------------------------------

(1) Date of Letter of Credit.

 

2

--------------------------------------------------------------------------------


 

Lloyds TSB Bank plc at PO Box 17328, 11-15 Monument Street, London EC3V 9JA,
marked for the attention of City Office Trade Finance substantially in the form
set out in Schedule 2 hereto the amount specified therein (which amount shall
not, when aggregated with all other amounts paid by such Issuing Banks to the
Beneficiary under this Letter of Credit, exceed the maximum amount referred to
in paragraph 2 above).

 

5.                               The Agent has signed this Letter of Credit as
agent for disclosed principals and accordingly shall be under no obligation to
the Beneficiary hereunder other than in its capacity as an Agent.

 

6.                               All charges are for the Applicant’s account.

 

7.                               Subject to any contrary indication herein, this
Letter of Credit is subject to the International Standby Practices – ISP98 (1998
publication – International Chamber of Commerce Publication No. 590).

 

8.                               This Letter of Credit shall be governed by and
interpreted in accordance with English law and the Issuing Banks hereby
irrevocably submit to the jurisdiction of the High Court of Justice in England.

 

9.                               Each of the Issuing Banks engages with the
Beneficiary that demands made under and in compliance with the terms of this
Letter of Credit will be duly honored on presentation.

 

 

Yours faithfully,

 

 

 

LLOYDS TSB BANK PLC

 

as agent

 

 

 

for and on behalf of

 

[Names of all Issuing Banks]

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

3

--------------------------------------------------------------------------------


 

Schedule 1

Issuing Banks’ Commitments

 

Name and Address of Issuing Bank

 

Commitment

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Value

 

 

 

 

4

--------------------------------------------------------------------------------


 

Schedule 2

Form of Demand

 

[on Beneficiary letterhead]

 

[Issuing Bank Address]

 

 

Dear Sir/Madam

 

 

LETTER OF CREDIT NO.

 

We refer to the Letter of Credit above. We hereby demand payment in accordance
with the terms of the Letter of Credit to our order the amount of
[$/£€]                        . The account details are as follows:

 

[Name of bank and address]

Sort Code [·]

[·]

Account [·]

 

 

 

 

 

Yours faithfully,

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

5

--------------------------------------------------------------------------------


 

Part B

 

Form of Lender’s Authorization Letter

 

[LETTER HEAD OF LENDER(S) AUTHORIZING LLOYDS TSB BANK PLC TO ISSUE LETTERS OF
CREDIT]

 

To:                      Each Beneficiary of Letters of Credit (as defined
below)

 

We,
                                                                                    
(the “Lender”), hereby confirm the following:

 

1.                               We have authorized Lloyds TSB Bank plc to issue
from time to time letters of credit, including amendments to letters of credit,
(the “Letters of Credit”) as our agent pursuant to the Letter of Credit and
Reimbursement Agreement dated as of December 12, 2007 (as may be amended,
amended and restated, supplemented or otherwise modified from time to time).

 

2.                               The execution and delivery by Lloyds TSB Bank
plc on behalf of the Lender of each Letter of Credit has been duly authorized by
all necessary action on the part of the Lender.

 

3.                               The obligations of the Lender under any Letters
of Credit issued by Lloyds TSB Bank plc as our agent constitute the Lender’s
legal, valid and binding obligations.

 

 

 

 

Signature of [Company Secretary]

or other authorised signatory for and behalf of

[Lender]

 

 

Date

 

6

--------------------------------------------------------------------------------


 

Exhibit B

 

Arch Reinsurance Security Agreement

 

--------------------------------------------------------------------------------


 

[g311021ka09i001.jpg]

 

 

CLIFFORD CHANCE LLP

 

 

DATED AS OF DECEMBER 12, 2007

 

 

ARCH REINSURANCE LTD.

AS DEBTOR

 

and

 

LLOYDS TSB BANK PLC
AS SECURITY AGENT

 

 

SECURITY AGREEMENT

 

 

--------------------------------------------------------------------------------


 

CONTENTS

 

Clause

 

Page

 

1.

Grant Of Security

1

 

 

 

2.

Security For Obligations

3

 

 

 

3.

Delivery Of Collateral

3

 

 

 

4.

Debtor Remains Liable

4

 

 

 

5.

Representations And Warranties

4

 

 

 

6.

Further Assurances: Supplements

5

 

 

 

7.

Additional Covenants

6

 

 

 

8.

Security Agent Appointed Attorney-In-Fact

8

 

 

 

9.

Security Agent May Perform

8

 

 

 

10.

The Security Agent

8

 

 

 

11.

Remedies Upon Default; Application Of Collateral

9

 

 

 

12.

Amendments, Etc.

9

 

 

 

13.

Indemnity And Expenses

10

 

 

 

14.

Addresses For Notices

10

 

 

 

15.

No Waiver; Cumulative Remedies

11

 

 

 

16.

Continuing Security Interest

11

 

 

 

17.

Further Indemnification

11

 

 

 

18.

Governing Law; Terms

12

 

 

 

19.

No Petition In Bankruptcy

12

 

 

 

20.

Waiver Of Jury Trial

12

 

 

 

21.

Jurisdiction; Consent To Service Of Process

13

 

 

 

22.

Headings

13

 

 

 

23.

Severability

13

 

 

 

24.

Counterparts

14

 

i

--------------------------------------------------------------------------------


 

SECURITY AGREEMENT dated as of December 12, 2007 (as may be amended, amended and
restated, supplemented or otherwise modified from time to time, this
“Agreement”)

 

BETWEEN:

 

(1)                          ARCH REINSURANCE LTD., a corporation organized and
existing under the laws of Bermuda, (the “Debtor”); and

 

(2)                          LLOYDS TSB BANK PLC, a public limited company, (the
“Security Agent” for and on behalf of the Finance Parties, as defined in the
Letter of Credit Agreement).

 

WHEREAS:

 

(A)                      The Security Agent and certain lenders (the “Lenders”)
and the Debtor, have entered into a Letter of Credit and Reimbursement Agreement
dated as of December 12, 2007 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Letter of Credit Agreement”).

 

(B)                        It is a condition precedent to the Letter of Credit
Agreement and to the issuance of Letters of Credit under the Letter of Credit
Agreement that the Debtor execute and deliver to the Security Agent, for the
benefit of the Finance Parties (collectively the “Secured Parties”), this
Agreement and pledge and grant to the Security Agent for the benefit of the
Secured Parties a security interest in the Collateral, as such term is defined
below, held by or on behalf of the Debtor from time to time and other rights and
interests contemplated by this Agreement.

 

(C)                        Pursuant to the terms of a Custody Agreement (the
“Custodian Agreement”) dated as of October 1, 2007, the Custodian has
established a Custodial Account (the “Custodial Account”), in the name of the
Debtor and the Debtor hereby grants to the Security Agent for the benefit of the
Secured Parties, a security interest in the Collateral, including the Custodial
Account.

 

NOW, THEREFORE, in consideration of the premises and in order to induce the
Agent to issue on behalf of the Lenders Letters of Credit for the account of the
Debtor under the Letter of Credit Agreement and in order to induce the Lenders
to participate in each such Letter of Credit, the Debtor hereby agrees with the
Security Agent, as follows (all capitalized terms used herein shall have the
meanings set forth in Schedule 1 (Definitions) or, if not defined therein, in
the Letter of Credit Agreement):

 


1.                              GRANT OF SECURITY


 


1.1                         THE DEBTOR HEREBY PLEDGES TO THE SECURITY AGENT FOR
THE BENEFIT OF THE SECURED PARTIES AND GRANTS TO THE SECURITY AGENT, FOR THE
BENEFIT OF THE SECURED PARTIES, A SECURITY INTEREST IN AND LIEN UPON, ALL OF THE
DEBTOR’S RIGHT, TITLE AND INTEREST IN AND TO THE FOLLOWING, IN EACH CASE WHETHER
NOW OR HEREAFTER EXISTING OR IN WHICH THE DEBTOR NOW HAS OR HEREAFTER ACQUIRES
AN INTEREST AND WHEREVER THE SAME MAY BE LOCATED (COLLECTIVELY, THE
“COLLATERAL”):

 

B-7

--------------------------------------------------------------------------------


 


1.1.1                            THE CUSTODIAL ACCOUNT, INCLUDING ALL CASH HELD
THEREIN OR CREDITED THERETO FROM TIME TO TIME, AND ALL SECURITIES, INSTRUMENTS
AND INVESTMENTS, INCLUDING INVESTMENTS, AND OTHER “INVESTMENT PROPERTY” AND
“FINANCIAL ASSETS,” AS EACH SUCH TERM IS DEFINED IN THE UCC, OF ANY KIND HELD
THEREIN OR CREDITED THERETO FROM TIME TO TIME (THE “PLEDGED INVESTMENTS”); AND


 


1.1.2                            ALL PROCEEDS OF,  ACCESSIONS TO, SUBSTITUTIONS
FOR, AND EARNINGS ON, ANY AND ALL OF THE FOREGOING COLLATERAL (INCLUDING,
WITHOUT LIMITATION, PROCEEDS THAT CONSTITUTE PROPERTY OF THE TYPES DESCRIBED IN
SUB-CLAUSE 1.1.1) AND, TO THE EXTENT NOT OTHERWISE INCLUDED, ALL PAYMENTS UNDER
INSURANCE (WHETHER OR NOT THE SECURITY AGENT IS THE LOSS PAYEE THEREOF), OR ANY
INDEMNITY, WARRANTY OR GUARANTY, PAYABLE BY REASON OF LOSS OR DAMAGE TO OR
OTHERWISE WITH RESPECT TO ANY OF THE FOREGOING COLLATERAL. FOR PURPOSES HEREOF,
THE TERM “PROCEEDS” INCLUDES WHATEVER IS RECEIVABLE OR RECEIVED WHEN COLLATERAL
OR PROCEEDS ARE SOLD, COLLECTED, EXCHANGED OR OTHERWISE DISPOSED OF, WHETHER
SUCH DISPOSITION IS VOLUNTARY OR INVOLUNTARY, AND INCLUDES, WITHOUT LIMITATION,
ALL RIGHTS TO PAYMENT, INCLUDING RETURNED PREMIUMS, WITH RESPECT TO ANY
INSURANCE RELATING THERETO.


 


1.2                         NOTWITHSTANDING THE FOREGOING, AT ANY TIME, OTHER
THAN AFTER THE OCCURRENCE AND DURING THE CONTINUATION OF A DEFAULT OR AN EVENT
OF DEFAULT, THE DEBTOR MAY REQUEST THAT THE SECURITY AGENT RELEASE ITS LIEN ON
SO MUCH OF THE COLLATERAL AS EQUALS THE EXCESS, IF ANY, OF THE ADJUSTED
COLLATERAL VALUE OF THE COLLATERAL OVER THE SUM OF ALL AMOUNTS THEN OUTSTANDING
WITH RESPECT TO (X) LETTER OF CREDIT OBLIGATIONS OF THE DEBTOR AND
(Y) REIMBURSEMENT OBLIGATIONS OF THE DEBTOR; PROVIDED THAT SUCH EXCESS SHALL BE
RELEASED FROM THE CUSTODIAL ACCOUNT ONLY WITH THE CONSENT OF THE SECURITY AGENT,
WHICH CONSENT MAY BE GIVEN OR WITHHELD BY THE SECURITY AGENT IN ITS SOLE
DISCRETION. SHOULD THE ADJUSTED COLLATERAL VALUE OF THE COLLATERAL (DETERMINED
ON A DAILY BASIS) BE LESS THAN THE SUM OF ALL AMOUNTS THEN OUTSTANDING WITH
RESPECT TO (X) LETTER OF CREDIT OBLIGATIONS OF THE DEBTOR AND (Y) REIMBURSEMENT
OBLIGATIONS OF THE DEBTOR, THE SECURITY AGENT MAY REQUIRE THE DEBTOR TO PAY TO
THE CUSTODIAN BY NO LATER THAN 3:00 P.M. (LONDON TIME) (A) ON THE DATE OF SUCH
NOTICE, IF SUCH NOTICE IS RECEIVED BEFORE 12:00 P.M. (LONDON TIME) OR (B) ON THE
BUSINESS DAY IMMEDIATELY FOLLOWING NOTICE BY THE SECURITY AGENT, IF SUCH NOTICE
IS RECEIVED AFTER 12:00 P.M. (LONDON TIME), THE DIFFERENCE BETWEEN THE
THEN-CURRENT ADJUSTED COLLATERAL VALUE OF THE COLLATERAL AND THE SUM OF ALL
AMOUNTS THEN OUTSTANDING WITH RESPECT TO (X) LETTER OF CREDIT OBLIGATIONS OF THE
DEBTOR AND (Y) REIMBURSEMENT OBLIGATIONS OF THE DEBTOR, WHICH PAYMENT SHALL BE
DEPOSITED BY THE CUSTODIAN INTO THE CUSTODIAL ACCOUNT IN THE FORM OF CASH OR
INVESTMENTS. ANY FAILURE BY THE DEBTOR TO MAKE SUCH PAYMENT SHALL CONSTITUTE AN
EVENT OF DEFAULT HEREUNDER AND UNDER THE FUNDAMENTAL DOCUMENTS.


 


1.3                         IN ADDITION, THE DEBTOR SHALL HAVE THE RIGHT, OTHER
THAN AFTER THE OCCURRENCE AND DURING THE CONTINUATION OF A DEFAULT OR AN EVENT
OF DEFAULT, TO SUBSTITUTE COLLATERAL TO THE EXTENT SUCH SUBSTITUTION ARISES FROM
NORMAL TRADE ACTIVITIES WITHIN THE CUSTODIAL ACCOUNT HEREUNDER SO LONG AS
(A) THE DEBTOR MAINTAINS THE VALUE OF THE CUSTODIAL ACCOUNT IN ACCORDANCE WITH
THIS CLAUSE 1, (B) SUCH SUBSTITUTED COLLATERAL SHALL BE IN THE

 

B-8

--------------------------------------------------------------------------------


 


FORM OF INVESTMENTS OR CASH, AND (C) IF REQUESTED BY THE SECURITY AGENT, THE
DEBTOR SHALL DELIVER TO THE SECURITY AGENT A SUPPLEMENT TO SECURITY AGREEMENT IN
A FORM SATISFACTORY TO THE SECURITY AGENT. THE COLLATERAL WHICH IS REMOVED FROM
THE CUSTODIAL ACCOUNT IN FULL COMPLIANCE WITH THIS PARAGRAPH SHALL NO LONGER BE
SUBJECT TO THE LIEN HEREOF WITHOUT ANY FURTHER ACTION ON THE PART OF THE DEBTOR
OR THE SECURITY AGENT; THE COLLATERAL WHICH IS ADDED TO THE CUSTODIAL ACCOUNT
PURSUANT TO SUCH SUPPLEMENT TO SECURITY AGREEMENT SHALL IMMEDIATELY BE SUBJECT
TO THE LIEN HEREOF WITHOUT ANY FURTHER ACTION ON THE PART OF THE DEBTOR OR THE
SECURITY AGENT. THE DEBTOR AGREES TO PAY ANY COSTS AND EXPENSES OF THE SECURITY
AGENT (AND ITS COUNSEL) IN CONNECTION WITH ANY SUBSTITUTION OF COLLATERAL.


 


2.                              SECURITY FOR OBLIGATIONS


 

The grant in Clause 1 (Grant of Security) secures and the Collateral is
collateral security for the prompt payment or performance in full when due,
whether at stated maturity, by acceleration or otherwise of all obligations of
every nature now or hereafter existing of the Debtor under the Letter of Credit
Agreement and any Letter of Credit application and reimbursement agreement or
other document or instrument delivered pursuant thereto, and all amendments,
extensions or renewals thereof or hereof, whether for principal, interest, fees,
expenses or otherwise, whether now existing or hereafter arising, voluntary or
involuntary, whether or not jointly owed with others, direct or indirect,
absolute or contingent, liquidated or unliquidated, and whether or not from time
to time decreased or extinguished and later increased, created or incurred and
all or any portion of such obligations that are paid, to the extent all or any
part of such payment is avoided or recovered directly or indirectly as a
preference, fraudulent transfer or otherwise, and all obligations of every
nature of the Debtor now or hereafter existing under this Agreement (all such
obligations being the “Secured Obligations”).

 


3.                              DELIVERY OF COLLATERAL


 

All certificates or instruments, if any, representing or evidencing the
Collateral shall be delivered to and held by the Custodian for the benefit of
the Security Agent and the Secured Parties. All uncertificated securities
credited to the Custodial Account shall be registered in the name of the
Custodian, as custodian for the Security Agent and the Secured Parties, or, to
the extent such securities are held by the Depository Trust Corporation or any
other clearing corporation, shall be transferred by the Depository Trust
Corporation or other clearing corporation (as the case may be) to a pledgee
account maintained by the Custodian with such clearing corporation. At any time
at which an Event of Default has occurred and is continuing under the Letter of
Credit Agreement, the Security Agent shall have the right, subject at all times
to Clause 11 (Remedies upon Default; Application of Collateral), in its
discretion and without notice to the Debtor, to transfer to or to register in
the name of any of its nominees any or all of the Collateral, and may receive
the income and any distributions thereon and hold the same as Collateral for the
Secured Obligations, or apply the same to any of the Secured Obligations.

 

B-9

--------------------------------------------------------------------------------


 


4.                              DEBTOR REMAINS LIABLE


 

Anything herein to the contrary notwithstanding, (a) the Debtor shall remain
liable under the contracts and agreements included or relating to the Collateral
to the extent set forth therein to perform all of its duties and obligations
thereunder to the same extent as if this Agreement had not been executed,
(b) the exercise by the Security Agent of any of the rights hereunder shall not
release the Debtor from any of its duties or obligations under the contracts and
agreements included in or relating to the Collateral, and (c) the Security Agent
and the Secured Parties shall not have any obligation or liability under the
contracts and agreements included in or relating to the Collateral by reason of
this Agreement, nor shall the Security Agent or the Secured Parties be obligated
to perform any of the obligations or duties of the Debtor thereunder or to take
any action to collect or enforce any claim for payment assigned hereunder.

 


5.                              REPRESENTATIONS AND WARRANTIES


 


5.1                         THE DEBTOR HEREBY REPRESENTS AND WARRANTS TO THE
SECURITY AGENT AS FOLLOWS:


 


5.1.1                         THE DEBTOR IS DULY ORGANIZED AND VALIDLY EXISTS
UNDER THE LAWS OF BERMUDA. THE DEBTOR’S EXACT LEGAL NAME IS THAT INDICATED ON
THE SIGNATURE PAGE HEREOF, AND THE DEBTOR’S PRINCIPAL PLACE OF BUSINESS AND
CHIEF EXECUTIVE OFFICE IS LOCATED, AND EXCEPT AS INDICATED ON SCHEDULE 2 (PRIOR
ADDRESSES), DURING THE PAST FIVE YEARS HAS BEEN LOCATED, AT THE ADDRESS
SPECIFIED FOR THE DEBTOR IN SECTION 8.3 OF THE LETTER OF CREDIT AGREEMENT.


 


5.1.2                         THE DEBTOR IS THE LEGAL AND BENEFICIAL OWNER OF
THE COLLATERAL FREE AND CLEAR OF ANY LIEN, SECURITY INTEREST, OPTION OR OTHER
CHARGE OR ENCUMBRANCE (EXCEPT LIENS IN FAVOR OF THE CUSTODIAN). NO EFFECTIVE
FINANCING STATEMENT OR OTHER INSTRUMENT SIMILAR IN EFFECT COVERING ALL OR ANY
PART OF THE COLLATERAL IS ON FILE IN ANY RECORDING OFFICE, EXCEPT SUCH AS MAY
HAVE BEEN FILED IN FAVOR OF THE SECURITY AGENT RELATING TO THIS AGREEMENT.
EXCEPT AS SET FORTH ON SCHEDULE 3 (TRADE NAMES), THE DEBTOR HAS NO TRADE NAMES
AND DOES NOT DO BUSINESS UNDER ANY FICTITIOUS BUSINESS NAME.


 


5.1.3                         THE PLEDGE AND THE GRANT OF THE SECURITY INTEREST
IN THE COLLATERAL PURSUANT TO THIS AGREEMENT CREATES A VALID AND PERFECTED FIRST
PRIORITY SECURITY INTEREST IN THE COLLATERAL, AND ALL FILINGS AND OTHER ACTIONS
NECESSARY (INCLUDING, WITHOUT LIMITATION, ANY FINANCING STATEMENTS AND
AMENDMENTS THERETO FILED IN THE DISTRICT OF COLUMBIA, ANY ACTIONS NECESSARY TO
OBTAIN CONTROL OF COLLATERAL AS PROVIDED IN SECTION 9-106 OF THE UCC AND ANY
REGISTERING OF THE SECURITY INTEREST IN THE COLLATERAL IN THE BERMUDA REGISTER
OF CHARGES MAINTAINED BY THE REGISTRAR OF COMPANIES) TO PERFECT AND PROTECT SUCH
SECURITY INTEREST HAVE BEEN DULY TAKEN.


 


5.1.4                         NO AUTHORIZATION, CONSENT, APPROVAL OR OTHER
ACTION BY, AND NO NOTICE TO OR FILING WITH, ANY GOVERNMENTAL AUTHORITY OR
REGULATORY BODY (OTHER THAN AUTHORIZATIONS, CONSENTS, APPROVALS ALREADY
OBTAINED, ACTIONS ALREADY TAKEN,

 

B-10

--------------------------------------------------------------------------------


 


NOTICES ALREADY PROVIDED AND FILINGS ALREADY MADE) IS REQUIRED (A) FOR THE GRANT
BY THE DEBTOR OF THE SECURITY INTEREST GRANTED HEREBY OR FOR THE EXECUTION,
DELIVERY OR PERFORMANCE OF THIS AGREEMENT BY THE DEBTOR, (B) FOR THE PERFECTION
OF OR THE EXERCISE BY THE SECURITY AGENT OF ITS RIGHTS AND REMEDIES PROVIDED FOR
IN THIS AGREEMENT OR (C) TO ENSURE THE LEGALITY, VALIDITY, ENFORCEABILITY OR
ADMISSIBILITY IN EVIDENCE OF THIS AGREEMENT IN ANY JURISDICTION IN WHICH ANY OF
THE COLLATERAL IS LOCATED.


 


5.1.5                         EACH OF THIS AGREEMENT AND THE OTHER FUNDAMENTAL
DOCUMENTS TO WHICH THE DEBTOR IS A PARTY CONSTITUTES THE LEGAL, VALID AND
BINDING OBLIGATION OF THE DEBTOR, ENFORCEABLE AGAINST THE DEBTOR IN ACCORDANCE
WITH ITS TERMS, EXCEPT AS SUCH ENFORCEABILITY MAY BE LIMITED BY (A) APPLICABLE
BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM, OR OTHER SIMILAR LAWS
AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY, AND (B) GENERAL
PRINCIPLES OF EQUITY (REGARDLESS OF WHETHER SUCH ENFORCEABILITY IS CONSIDERED IN
A PROCEEDING IN EQUITY OR AT LAW). TO THE KNOWLEDGE OF THE DEBTOR, EACH PLEDGED
INVESTMENT CONSTITUTES THE LEGALLY VALID AND BINDING OBLIGATION OF THE PARTY
OBLIGATED TO PAY THE SAME.


 


5.1.6                         THE DEBTOR IS DERIVING SUBSTANTIAL DIRECT AND
INDIRECT BENEFITS FROM THE ISSUANCE OF THE LETTERS OF CREDIT FOR ITS ACCOUNT
UNDER THE LETTER OF CREDIT AGREEMENT AND HAS RECEIVED GOOD AND ADEQUATE
CONSIDERATION FOR THE PLEDGE OF THE COLLATERAL EFFECTED UNDER THIS AGREEMENT.


 


6.                              FURTHER ASSURANCES: SUPPLEMENTS


 


6.1                         THE DEBTOR AGREES THAT AT ANY TIME AND FROM TIME TO
TIME, AT ITS EXPENSE, IT WILL PROMPTLY EXECUTE AND DELIVER ALL FURTHER
INSTRUMENTS AND DOCUMENTS, AND TAKE ALL FURTHER ACTION THAT MAY BE REASONABLY
NECESSARY OR DESIRABLE, OR THAT THE SECURITY AGENT MAY REQUEST, TO PERFECT AND
PROTECT THE PLEDGES AND SECURITY INTERESTS GRANTED OR PURPORTED TO BE GRANTED
HEREBY OR TO ENABLE THE SECURITY AGENT TO EXERCISE AND ENFORCE ITS RIGHTS AND
REMEDIES HEREUNDER WITH RESPECT TO ANY COLLATERAL. WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, THE DEBTOR WILL (A) IF ANY COLLATERAL SHALL BE
EVIDENCED BY A PROMISSORY NOTE OR OTHER INSTRUMENT, OR IF ANY OF THE COLLATERAL
SHALL CONSTITUTE CHATTEL PAPER, DELIVER TO THE SECURITY AGENT (OR TO THE
CUSTODIAN TO HOLD ON BEHALF OF THE SECURITY AGENT FOR THE BENEFIT OF THE
SECURITY AGENT AND THE SECURED PARTIES) SUCH NOTE, INSTRUMENT AND ALL ORIGINAL
COUNTERPARTS OF CHATTEL PAPER DULY ENDORSED AND ACCOMPANIED BY DULY EXECUTED
INSTRUMENTS OF TRANSFER, ALL IN FORM SATISFACTORY TO THE SECURITY AGENT AND
(B) EXECUTE AND FILE SUCH FINANCING OR CONTINUATION STATEMENTS, OR AMENDMENTS
THERETO, AND SUCH OTHER INSTRUMENTS OR NOTICES, AS MAY BE NECESSARY OR
DESIRABLE, OR THAT THE SECURITY AGENT MAY REASONABLY REQUEST, TO PROTECT AND
PRESERVE THE PLEDGES AND SECURITY INTERESTS GRANTED OR PURPORTED TO BE GRANTED
HEREBY.


 


6.2                         THE DEBTOR HEREBY AUTHORIZES THE SECURITY AGENT TO
REGISTER THIS AGREEMENT OR THE SECURITY INTEREST GRANTED HEREUNDER WITH ANY
GOVERNMENTAL AUTHORITY OR REGULATORY BODY AND TO FILE ONE OR MORE FINANCING OR
CONTINUATION STATEMENTS, AND AMENDMENTS THERETO, RELATIVE TO ALL OR ANY PART OF
THE COLLATERAL. A CARBON, PHOTOGRAPHIC OR OTHER REPRODUCTION OF THIS AGREEMENT
OR ANY FINANCING STATEMENT COVERING THE COLLATERAL OR

 

B-11

--------------------------------------------------------------------------------


 


ANY PART THEREOF SHALL BE SUFFICIENT AS A REGISTRATION OR FINANCING STATEMENT
WHERE PERMITTED BY LAW. THE SECURITY AGENT WILL PROMPTLY SEND THE DEBTOR ANY
REGISTRATIONS OR FINANCING OR CONTINUATION STATEMENTS THERETO WHICH IT FILES
WITHOUT THE SIGNATURE OF THE DEBTOR AND, EXCEPT IN THE CASE OF FILINGS OF COPIES
OF THIS AGREEMENT AS FINANCING STATEMENTS, THE SECURITY AGENT WILL PROMPTLY SEND
THE DEBTOR THE FILING OR RECORDATION INFORMATION WITH RESPECT THERETO.


 


6.3                         THE DEBTOR WILL FURNISH TO THE SECURITY AGENT FROM
TIME TO TIME STATEMENTS AND SCHEDULES FURTHER IDENTIFYING AND DESCRIBING THE
COLLATERAL AND SUCH OTHER REPORTS IN CONNECTION WITH THE COLLATERAL AS THE
SECURITY AGENT MAY REASONABLY REQUEST, ALL IN REASONABLE DETAIL.


 


6.4                         THE DEBTOR AGREES THAT IT WILL NOT CREATE OR PERMIT
TO EXIST ANY LIEN, SECURITY INTEREST OR OTHER CHARGE OR ENCUMBRANCE UPON OR WITH
RESPECT TO ANY OF THE COLLATERAL EXCEPT IN FAVOR OF THE SECURITY AGENT (FOR THE
BENEFIT OF THE SECURED PARTIES) HEREUNDER OR THE CUSTODIAN.

 


7.                              ADDITIONAL COVENANTS


 


7.1                         THE DEBTOR’S ORGANIZATION AND EXISTENCE IN THE
JURISDICTION SHALL NOT BE CHANGED FROM THOSE SPECIFIED IN SUB-CLAUSE 5.1.1 OF
CLAUSE 5 (REPRESENTATIONS AND WARRANTIES) AND THE DEBTOR SHALL NOT BE
REINCORPORATED OR OTHERWISE REORGANIZED IN ANY OTHER JURISDICTION WITHOUT THE
PRIOR WRITTEN CONSENT OF THE SECURITY AGENT. THE DEBTOR SHALL, FROM THE DATE ON
WHICH EACH PLEDGED INVESTMENT WAS PURCHASED, MAINTAIN (A) COMPLETE RECORDS OF
EACH PLEDGED INVESTMENT, INCLUDING RECORDS OF ALL PAYMENTS RECEIVED, INTEREST OR
FEES ACCRUING OR CREDITS GRANTED AND (B) ALL DOCUMENTATION RELATING THERETO. IN
CONNECTION THEREWITH, THE SECURITY AGENT MAY (SUBJECT TO THE CONFIDENTIALITY
RESTRICTIONS CONTAINED IN ANY AGREEMENT) INSTITUTE PROCEDURES TO PERMIT IT TO
CONFIRM THE BALANCES OWING IN RESPECT OF ANY PLEDGED INVESTMENT. THE DEBTOR
AGREES TO RENDER TO THE SECURITY AGENT SUCH CLERICAL AND OTHER ASSISTANCE AS MAY
BE REASONABLY REQUESTED WITH REGARD TO THE FOREGOING. IF AN EVENT OF DEFAULT
UNDER THE LETTER OF CREDIT AGREEMENT SHALL HAVE OCCURRED AND BE CONTINUING,
PROMPTLY UPON REQUEST THEREFOR, THE DEBTOR SHALL (SUBJECT TO THE CONFIDENTIALITY
RESTRICTIONS CONTAINED IN ANY AGREEMENT) DELIVER TO THE SECURITY AGENT COMPLETE
AND CORRECT COPIES OF ALL DOCUMENTATION RELATING TO THE PLEDGED INVESTMENTS.


 


7.2                         THE DEBTOR SHALL DULY FULFILL IN ALL MATERIAL
RESPECTS ALL OBLIGATIONS ON ITS PART TO BE FULFILLED UNDER OR IN CONNECTION WITH
THE PLEDGED INVESTMENTS AND SHALL DO NOTHING TO IMPAIR IN ANY MATERIAL RESPECT
THE RIGHTS OF THE SECURITY AGENT OR THE SECURED PARTIES THEREIN.


 


7.3                         FOLLOWING AN EVENT OF DEFAULT UNDER THE LETTER OF
CREDIT AGREEMENT (SUBJECT TO CLAUSE 11 (REMEDIES UPON DEFAULT; APPLICATION OF
COLLATERAL)), ANY PROCEEDS OF COLLATERAL WHEN FIRST RECEIVED BY OR ON BEHALF OF
THE DEBTOR SHALL BE DEPOSITED BY OR ON BEHALF OF THE DEBTOR IN THE FORM SO
RECEIVED IN THE CUSTODIAL ACCOUNT, AND UNTIL SO DEPOSITED SHALL BE HELD IN TRUST
FOR AND AS THE SECURITY AGENT’S AND SECURED PARTIES’ PROPERTY AND SHALL NOT BE
COMMINGLED WITH THE DEBTOR’S OR ANY OTHER PERSON’S OTHER FUNDS OR PROPERTIES.

 

B-12

--------------------------------------------------------------------------------


 


7.4                         THE DEBTOR, AT ITS OWN COST AND EXPENSE, WILL, AND
WILL CAUSE THE CUSTODIAN TO, MAINTAIN SATISFACTORY AND COMPLETE RECORDS OF THE
COLLATERAL, INCLUDING, WITHOUT LIMITATION, A RECORD OF ALL PAYMENTS RECEIVED
WITH RESPECT TO THE COLLATERAL AND ALL OTHER DEALINGS WITH THE COLLATERAL. UPON
THE OCCURRENCE AND DURING THE CONTINUATION OF AN EVENT OF DEFAULT UNDER THE
LETTER OF CREDIT AGREEMENT, THE DEBTOR WILL (SUBJECT TO THE CONFIDENTIALITY
RESTRICTIONS CONTAINED IN ANY AGREEMENT AND ANY APPLICABLE LAW) DELIVER AND TURN
OVER TO THE SECURITY AGENT OR TO ITS REPRESENTATIVES, OR AT THE OPTION OF THE
SECURITY AGENT SHALL (SUBJECT TO THE CONFIDENTIALITY RESTRICTIONS CONTAINED IN
ANY AGREEMENT) PROVIDE THE SECURITY AGENT OR ITS REPRESENTATIVES WITH ACCESS TO,
AT ANY TIME ON DEMAND OF THE SECURITY AGENT, COPIES OF ALL THE DEBTOR’S BOOKS
AND RECORDS PERTAINING TO THE COLLATERAL INCLUDING, WITHOUT LIMITATION, ALL
CREDIT FILES AND COMPUTER SOFTWARE, PROGRAMS, TAPES OR DISKS RELATING TO PLEDGED
INVESTMENTS OR OTHERWISE NECESSARY TO THE COLLECTION THEREOF.


 


7.5                         THE DEBTOR WILL COMPLY IN ALL MATERIAL RESPECTS WITH
ALL APPLICABLE STATUTES, RULES, AND REGULATIONS WITH RESPECT TO THE COLLATERAL
OR ANY PART THEREOF.


 


7.6                         THE DEBTOR WILL PAY PROMPTLY WHEN DUE ALL TAXES,
ASSESSMENTS AND GOVERNMENTAL CHARGES OR LEVIES IMPOSED UPON THE COLLATERAL OR IN
RESPECT OF ITS INCOME OR PROFITS THEREFROM AND ALL CLAIMS OF ANY KIND
(INCLUDING, WITHOUT LIMITATION, CLAIMS FOR LABOR, MATERIALS AND SUPPLIES),
EXCEPT THAT NO SUCH AMOUNT NEED BE PAID IF (A) SUCH NON-PAYMENT DOES NOT INVOLVE
ANY DANGER OF THE SALE, FORFEITURE OR LOSS OF ANY OF THE COLLATERAL OR ANY
INTEREST THEREIN, (B) THE CHARGE OR LEVY IS BEING CONTESTED IN GOOD FAITH AND BY
PROPER PROCEEDINGS, AND (C) THE OBLIGATION TO PAY SUCH AMOUNT IS ADEQUATELY
RESERVED AGAINST IN ACCORDANCE WITH AND TO THE EXTENT REQUIRED BY GAAP.


 


7.7                         THE DEBTOR WILL IN ALL MATERIAL RESPECTS PERFORM AND
OBSERVE ALL THE TERMS AND PROVISIONS OF THE DOCUMENTATION RELATING TO THE
PLEDGED INVESTMENTS TO BE PERFORMED OR OBSERVED BY IT, MAINTAIN THE
DOCUMENTATION RELATING TO THE PLEDGED INVESTMENTS IN FULL FORCE AND EFFECT IN
ACCORDANCE WITH THEIR TERMS, AND TAKE ALL ACTION TO SUCH END AS MAY BE FROM TIME
REASONABLY REQUESTED BY THE SECURITY AGENT.


 


7.8                         THE DEBTOR WILL ADVISE THE SECURITY AGENT PROMPTLY,
IN REASONABLE DETAIL, (A) OF ANY LIEN, SECURITY INTEREST, ENCUMBRANCE OR CLAIM
MADE OR ASSERTED AGAINST ANY OF THE COLLATERAL BY ANY PERSON, OTHER THAN THE
CUSTODIAN, AND (B) OF THE OCCURRENCE OF ANY EVENT WHICH WOULD HAVE A MATERIAL
ADVERSE EFFECT ON THE AGGREGATE VALUE OF THE COLLATERAL OR ON THE PLEDGES AND
SECURITY INTERESTS GRANTED HEREBY.


 


7.9                         THE DEBTOR WILL NOT SELL, ASSIGN (BY OPERATION OF
LAW OR OTHERWISE), OR OTHERWISE DISPOSE OF, OR GRANT ANY OPTION WITH RESPECT TO,
ANY OF THE COLLATERAL, EXCEPT SALES NOT RESTRICTED BY THE TERMS OF THE LETTER OF
CREDIT AGREEMENT OR THIS AGREEMENT.


 


7.10                   THE DEBTOR SHALL AT ALL TIMES RETAIN MELLON BANK, N.A.,
OR SUCH OTHER INSTITUTION OF SIMILAR REPUTATION AS REASONABLY APPROVED BY THE
SECURITY AGENT, AS THE CUSTODIAN PURSUANT TO THE CUSTODIAN AGREEMENT.

 

B-13

--------------------------------------------------------------------------------



 


8.                              SECURITY AGENT APPOINTED ATTORNEY-IN-FACT


 

The Debtor appoints the Security Agent its attorney-in-fact with full authority
in the place and stead of the Debtor and in the name of the Debtor or otherwise,
from time to time in the Security Agent’s discretion, after an Event of Default
under the Letter of Credit Agreement has occurred and is continuing (but in all
instances subject to Clause 11 (Remedies upon Default; Application of
Collateral)), to take any action and to execute any instrument that the Security
Agent may deem necessary or advisable to accomplish the purposes of this
Agreement (subject to the provisions of any applicable law), including, without
limitation, to (a) ask, demand, collect, sue for, recover, compromise, receive
and give acquittances and receipts for moneys due and to become due under or in
connection with the Collateral, (b) receive, endorse and collect all drafts or
other instruments and documents made payable to the Debtor in connection
therewith or representing any payment, dividend or other distribution in respect
of the Collateral or any part thereof and to give full discharge for the same,
(c) file any claims or take any action or institute any proceedings which the
Security Agent may deem to be necessary or desirable for the collection of any
of the Collateral, (d) enforce the rights of the Security Agent with respect to
any of the Collateral and compliance with the terms and conditions of this
Agreement, the Letter of Credit Agreement and the other Fundamental Documents,
(e) pay or discharge taxes or Liens levied or placed upon or threatened against
the Collateral, the legality or validity thereof and the amounts necessary to
discharge the same to be determined by the Security Agent in its sole
discretion, and such payments made by the Security Agent to become obligations
of the Debtor to the Security Agent, due and payable in accordance with the
Letter of Credit Agreement, (f) generally sell, transfer, pledge, make any
agreement with respect to or otherwise deal with any of the Collateral as fully
and completely as though the Security Agent were the absolute owner thereof for
all purposes, and (g) do, at the Security Agent’s option and the Debtor’s
expense, at any time, or from time to time, all acts and things that the
Security Agent deems necessary to protect, preserve or realize upon the
Collateral and the Security Agent’s security interest therein, in order to
effect the intent of this Agreement, all as fully and effectively as the Debtor
might do.

 


9.                              SECURITY AGENT MAY PERFORM


 

If the Debtor fails to perform any agreement contained herein or if a Default or
an Event of Default under the Letter of Credit Agreement shall have occurred and
be continuing, the Security Agent may at any time (but in all instances subject
to Clause 11 (Remedies upon Default; Application of Collateral)) itself perform,
or cause performance of, such agreement.


 


10.                       THE SECURITY AGENT


 


10.1                   NEITHER THE SECURITY AGENT NOR ANY OF ITS RESPECTIVE
AFFILIATES, DIRECTORS, OFFICERS, AGENTS OR EMPLOYEES SHALL BE LIABLE FOR ANY
ACTION TAKEN OR OMITTED TO BE TAKEN BY IT OR THEM UNDER OR IN CONNECTION WITH
THIS AGREEMENT OR FOR ERRORS IN JUDGMENT, EXCEPT FOR ITS OR THEIR OWN GROSS
NEGLIGENCE, WILLFUL MISCONDUCT OR BAD FAITH.

 

B-8

--------------------------------------------------------------------------------


 


10.2                   THE POWERS CONFERRED ON THE SECURITY AGENT HEREUNDER ARE
SOLELY TO PROTECT ITS AND THE SECURED PARTIES’ INTEREST IN THE COLLATERAL AND
SHALL NOT IMPOSE ANY DUTY UPON THE SECURITY AGENT TO EXERCISE ANY SUCH POWERS.
EXCEPT FOR THE EXERCISE OF REASONABLE CARE IN THE CUSTODY AND PRESERVATION OF
ANY COLLATERAL IN ITS POSSESSION AND ACCOUNTING FOR MONEYS ACTUALLY RECEIVED BY
IT HEREUNDER, THE SECURITY AGENT SHALL HAVE NO DUTY AS TO ANY COLLATERAL OR AS
TO ANY RIGHTS PERTAINING THERETO.


 


10.3                   THE SECURITY AGENT SHALL BE DEEMED TO HAVE EXERCISED
REASONABLE CARE IN THE CUSTODY AND PRESERVATION OF THE COLLATERAL IN ITS
POSSESSION IF THE COLLATERAL IS ACCORDED TREATMENT SUBSTANTIALLY EQUAL TO THAT
WHICH THE SECURITY AGENT ACCORDS ITS OWN PROPERTY.


 


11.                       REMEDIES UPON DEFAULT; APPLICATION OF COLLATERAL


 


11.1                   IF AN EVENT OF DEFAULT UNDER THE LETTER OF CREDIT
AGREEMENT SHALL HAVE OCCURRED AND BE CONTINUING, THEN ANY CASH HELD BY THE
SECURITY AGENT AND ALL CASH PROCEEDS RECEIVED BY THE SECURITY AGENT IN RESPECT
OF ANY SALE OF, COLLECTION FROM, OR OTHER REALIZATION UPON ALL OR ANY PART OF
THE COLLATERAL SHALL BE APPLIED TO THE OBLIGATIONS OF THE DEBTOR TO THE SECURED
PARTIES AS PROVIDED IN THE LETTER OF CREDIT AGREEMENT. ANY SURPLUS OF SUCH CASH
OR CASH PROCEEDS HELD BY THE SECURITY AGENT AND REMAINING AFTER THE PAYMENT IN
FULL OF ALL THE SECURED OBLIGATIONS SHALL BE PAID OVER TO THE DEBTOR OR TO
WHOMSOEVER MAY BE LAWFULLY BE ENTITLED THERETO.


 


11.2                   ANY FORECLOSURE UPON, SALE OF, OR EXERCISE OF RIGHTS WITH
RESPECT TO THE COLLATERAL SHALL BE CONDUCTED IN COMPLIANCE WITH ALL CONTRACTUAL
PROVISIONS APPLICABLE TO SUCH COLLATERAL, INCLUDING BUT NOT LIMITED TO ANY
PROVISIONS OF ANY AGREEMENT PURSUANT TO WHICH ANY INVESTMENT ARISES THAT GOVERN
THE SALE OR ASSIGNMENT THEREOF.


 


11.3                   ANY SALE OF THE COLLATERAL OR ANY PART THEREOF SHALL BE
MADE IN A COMMERCIALLY REASONABLE MANNER AND IN ACCORDANCE WITH APPLICABLE LAW
AND MAY BE MADE IN ONE OR MORE LOTS AT PUBLIC OR PRIVATE SALE, FOR CASH, ON
CREDIT OR FOR FUTURE DELIVERY. THE SECURITY AGENT AND/OR ANY OF ITS AFFILIATES
MAY BE A PURCHASER AT ANY SUCH SALE. THE SECURITY AGENT SHALL NOT BE OBLIGATED
TO MAKE ANY SALE OF COLLATERAL REGARDLESS OF NOTICE OF SALE HAVING BEEN GIVEN.
THE SECURITY AGENT MAY ADJOURN ANY PUBLIC OR PRIVATE SALE FROM TIME TO TIME BY
ANNOUNCEMENT AT THE TIME AND PLACE FIXED THEREFOR, AND SUCH SALE MAY, WITHOUT
FURTHER NOTICE, BE MADE AT THE TIME AND PLACE TO WHICH IT WAS SO ADJOURNED. THE
DEBTOR SHALL COOPERATE WITH THE SECURITY AGENT IN ALL REASONABLE WAYS IN ORDER
TO ASSIST THE SECURITY AGENT IN THE SALE AND OTHER DISPOSITION OF THE
COLLATERAL.


 


12.                       AMENDMENTS, ETC.

 

No amendment of any provision of this Agreement shall in any event be effective
unless the same shall be in writing and signed by the Debtor and the Security
Agent, no waiver of any provision of this Agreement, nor consent to any
departure by the Debtor therefrom, shall in any event be effective unless the
same shall be in writing and signed by the Security Agent, and then such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given. No failure

 

B-9

--------------------------------------------------------------------------------


 

to exercise nor any delay in exercising on the part of the Security Agent of any
right, power or privilege under this Agreement, shall operate as a waiver
thereof; further, no single or partial exercise of any right, power or privilege
under this Agreement shall preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.

 


13.                       INDEMNITY AND EXPENSES


 


13.1                   THE DEBTOR AGREES TO INDEMNIFY THE SECURITY AGENT AND
EACH OF ITS DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS (EACH AN “INDEMNIFIED
PERSON”) FROM AND AGAINST ANY AND ALL CLAIMS, DAMAGES, LOSSES, LIABILITIES AND
EXPENSES (EXCLUDING ANY PRESENT OR FUTURE TAXES, NOW OR HEREAFTER IMPOSED,
LEVIED, COLLECTED, WITHHELD OR ASSESSED), ARISING OUT OF OR IN CONNECTION WITH
OR RESULTING FROM THE DEBTOR’S PERFORMANCE UNDER THIS AGREEMENT (INCLUDING,
WITHOUT LIMITATION, ENFORCEMENT OF THIS AGREEMENT AGAINST THE DEBTOR), UNLESS
AND TO THE EXTENT SUCH CLAIM, DAMAGE, LOSS, LIABILITY OR EXPENSE WAS
ATTRIBUTABLE TO THE GROSS NEGLIGENCE, WILLFUL MISCONDUCT OR BAD FAITH OF ANY OF
THE INDEMNIFIED PERSONS.


 


13.2                   THE DEBTOR AGREES TO PAY TO THE SECURITY AGENT FROM TIME
TO TIME, UPON DEMAND, THE AMOUNT OF ANY AND ALL COSTS AND EXPENSES (EXCLUDING
ANY PRESENT OR FUTURE TAXES, NOW OR HEREAFTER IMPOSED, LEVIED, COLLECTED,
WITHHELD OR ASSESSED), INCLUDING THE REASONABLE FEES AND EXPENSES OF ITS COUNSEL
AND OF ANY EXPERTS AND AGENTS, THAT THE SECURITY AGENT MAY INCUR IN CONNECTION
WITH (A) THE ADMINISTRATION OF THIS AGREEMENT, (B) THE CUSTODY (INCLUDING
CUSTODY BY A THIRD-PARTY ON BEHALF OF THE SECURITY AGENT) OR PRESERVATION OF, OR
THE SALE OF, COLLECTION FROM, OR OTHER REALIZATION UPON, ANY OF THE COLLATERAL,
(C) THE EXERCISE OR ENFORCEMENT OF ANY OF THE RIGHTS OF THE SECURITY AGENT
AGAINST THE DEBTOR, (D) THE FAILURE BY THE DEBTOR TO PERFORM OR OBSERVE ANY OF
THE PROVISIONS HEREOF OR (E) ANY ACTION TAKEN BY THE SECURITY AGENT PURSUANT TO
CLAUSE 6 (FURTHER ASSURANCES; SUPPLEMENTS) OR CLAUSE 9 (SECURITY AGENT
MAY PERFORM).


 


13.3                   THE FOREGOING PROVISIONS OF THIS CLAUSE 13 ARE IN
FURTHERANCE AND NOT IN LIMITATION OF THE DEBTOR’S OBLIGATIONS UNDER THE LETTER
OF CREDIT AGREEMENT.


 


14.                       ADDRESSES FOR NOTICES


 

All notices and other communications provided for hereunder shall be in writing
(including telecopier and e-mail) and, if to the Debtor, mailed, telecopied,
e-mailed, delivered by nationally recognized overnight courier or hand delivered
to it, addressed to it at the address of such party specified in the Letter of
Credit Agreement, if to the Security Agent, mailed, telecopied, delivered by
nationally recognized overnight courier or hand delivered to it at:

 

Lloyds TSB Bank plc

Bank House

Wine Street

Bristol BS1 2AN

England

Attn: Loans Administration

 

B-10

--------------------------------------------------------------------------------


 

Telephone:  +44 (0)20 7801 3048

Facsimile:  +44 (0)117 923 3367

E-mail: LoansAdmin_A-D@lloydstsb.co.uk

 

or as to any party, at such other address as shall be designated by such party
in a written notice to each other party complying as to delivery with the terms
of this Clause 14. All such notices and other communications shall be effective
when mailed, telecopied (with telephone confirmation of receipt received),
e-mailed or delivered to the courier service, addressed as aforesaid.

 


15.                       NO WAIVER; CUMULATIVE REMEDIES


 

The Security Agent shall not by any act, delay, omission or otherwise be deemed
to have waived any of its rights or remedies hereunder, and no waiver shall be
valid unless in writing and signed by the Security Agent. A waiver by the
Security Agent of any right or remedy hereunder on any one occasion shall not be
construed as a bar to any right or remedy which the Security Agent would
otherwise have on any future occasion.

 


16.                       CONTINUING SECURITY INTEREST


 

This Agreement shall create a continuing security interest in the Collateral and
shall (a) remain in full force and effect until the payment in full of the other
Secured Obligations, (b) be binding upon the Debtor and its successors and
assigns, including but not limited to any trustee or examiner for the Debtor
under the Bankruptcy Code or receiver for the assets of the Debtor under any
rehabilitation or insolvency law, and (c) inure, together with the rights and
remedies of the Security Agent hereunder, to the benefit of the Security Agent
and its successors, transferees and assigns. Upon the payment in full of the
Secured Obligations, the Debtor shall be entitled to the return, upon its
request and at its expense, of such of the Collateral as shall not have been
sold or otherwise applied pursuant to the terms hereof, at which time the
Security Agent shall, at the expense and request of the Debtor, reassign and
deliver to the Debtor, or to such Person or Persons as may be lawfully entitled
thereto, against receipt, such of the Collateral (if any) as shall not have been
sold or otherwise applied by the Security Agent pursuant to the terms hereof,
together with appropriate instruments of reassignment and release.

 


17.                       FURTHER INDEMNIFICATION


 

Without limiting the obligations of the Debtor under Clause 13 (Indemnity and
Expenses), the Debtor agrees to pay, and to save the Security Agent harmless
from, any and all liabilities with respect to, or resulting from any delay in
paying, any and all excise, sales or other similar taxes which may be payable or
determined to be payable with respect to any of the Collateral or in connection
with any of the transactions contemplated by this Agreement.

 

B-11

--------------------------------------------------------------------------------


 


18.                       GOVERNING LAW; TERMS


 

This Agreement shall be governed by, and construed in accordance with, the laws
of the State of New York, except to the extent that the validity or perfection
of the security interest hereunder, or remedies hereunder, in respect of any
particular Collateral are mandatorily governed by the law of a jurisdiction
other than the State of New York. Unless otherwise defined herein or in the
Letter of Credit Agreement, terms used in Article 8 and/or 9 of the Uniform
Commercial Code in the State of New York are used herein as therein defined.

 


19.                       NO PETITION IN BANKRUPTCY


 

Each of the parties to this Agreement severally and not jointly, hereby
covenants and agrees that, prior to the date which is one year and one day after
the payment or expiration in full of all outstanding Letters of Credit, it will
not institute against, or join any other Person in instituting against, the
Debtor any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or other similar proceeding.

 


20.                       WAIVER OF JURY TRIAL


 

THE DEBTOR AND THE SECURITY AGENT MUTUALLY HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY CLAIM BASED
HEREON, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
FUNDAMENTAL DOCUMENTS CONTEMPLATED TO BE EXECUTED IN CONNECTION HEREWITH OR ANY
COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR
ACTIONS OF ANY PARTY, INCLUDING, WITHOUT LIMITATION, ANY COURSE OF CONDUCT,
COURSE OF DEALINGS, STATEMENTS OR ACTIONS OF THE SECURITY AGENT RELATING TO THE
ADMINISTRATION OF THIS AGREEMENT OR ENFORCEMENT OF THE FUNDAMENTAL DOCUMENTS,
AND AGREE THAT NEITHER PARTY WILL SEEK TO CONSOLIDATE ANY SUCH ACTION WITH ANY
OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED. EXCEPT AS
PROHIBITED BY LAW, THE DEBTOR HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR
RECOVER IN ANY LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL
DAMAGES OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES. THE DEBTOR
CERTIFIES THAT NO REPRESENTATIVE, SECURITY AGENT OR ATTORNEY OF THE SECURITY
AGENT HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE SECURITY AGENT WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER. THIS
WAIVER CONSTITUTES A MATERIAL INDUCEMENT FOR THE SECURITY AGENT TO ENTER INTO
THIS AGREEMENT AND THE OTHER FUNDAMENTAL DOCUMENTS. THIS WAIVER IS IRREVOCABLE,
MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND THE WAIVER
SHALL APPLY TO ANY SUBSEQUENT

 

B-12

--------------------------------------------------------------------------------


 

AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT.

 


21.                       JURISDICTION; CONSENT TO SERVICE OF PROCESS


 


21.1                   THE DEBTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF ANY
NEW YORK STATE COURT OR FEDERAL COURT OF THE UNITED STATES OF AMERICA SITTING IN
NEW YORK; AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE LETTER OF CREDIT AGREEMENT,
THE OTHER FUNDAMENTAL DOCUMENTS, OR FOR RECOGNITION OF ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT THE SECURITY AGENT MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT, THE
LETTER OF CREDIT AGREEMENT OR THE OTHER FUNDAMENTAL DOCUMENTS AGAINST THE DEBTOR
OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.


 


21.2                   THE DEBTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE LETTER OF CREDIT AGREEMENT OR
THE OTHER FUNDAMENTAL DOCUMENTS IN ANY NEW YORK STATE OR FEDERAL COURT. EACH OF
THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
LAW, THE DEFENCE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.


 


21.3                   NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY
PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.


 


22.                       HEADINGS


 

Clause and sub-clause headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
or be given any substantive effect.

 


23.                       SEVERABILITY


 

In case any provision in or obligation under this Agreement shall be invalid,
illegal or unenforceable in any jurisdiction, the validity, legality and
enforceability of the remaining provisions or obligations, or of such provision
or obligation in any other jurisdiction, shall not in any way be affected or
impaired thereby.

 

B-13

--------------------------------------------------------------------------------


 


24.                       COUNTERPARTS


 

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original and all of which together shall constitute one and the
same Agreement.

 

B-14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized,
as of the date first above written.

 

ARCH REINSURANCE LTD.

as the Debtor

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

 

LLOYDS TSB BANK PLC

as the Security Agent

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

Definitions

 

“Adjusted Collateral Value” shall have the meaning set forth in the Letter of
Credit Agreement.

 

“Affiliate” shall mean any Person that directly or indirectly controls, or is
under common control with, or is controlled by, the Debtor. As used in this
definition, “control” (including, with its correlative meanings, “controlled by”
and “under common control with”) shall mean possession, directly or indirectly,
of the power to direct or cause the direction of management or policies (whether
through ownership of securities or partnership or other ownership interests, by
contract or otherwise), provided that, in any event, any Person that owns
directly or indirectly securities having 20% or more of the voting power for the
election of directors or other governing body of a corporation or 20% or more of
the partnership or other ownership interests of any other Person (other than as
a limited partner of such other Person) will be deemed to control such
corporation or other Person. Notwithstanding the foregoing, (a) no individual
shall be an Affiliate solely by reason of being, nor considered to have the
power to direct or cause the direction of management or policies solely by
reason of being or actions taken as, a director, officer or employee of the
Debtor or any of its Subsidiaries and (b) none of the Subsidiaries of the Debtor
shall be Affiliates.

 

“Agreement” shall have the meaning set forth in the preamble.

 

“Bankruptcy Code” shall mean Title 11 of the United States Code, as in effect
from time to time, and any successor statute.

 

“Business Day” shall mean any day other than a Saturday, Sunday or any other day
on which commercial banks in London and Bermuda are authorized or required to
close.

 

“Collateral” shall have the meaning set forth in Clause 1 (Grant of Security).

 

“Custodial Account” shall have the meaning set forth in paragraph (C) of the
Recitals.

 

“Custodian” shall mean Mellon Bank, N.A., as custodian under the Custodian
Agreement.

 

“Debtor” shall have the meaning set forth in the preamble.

 

“Event of Default” shall have the meaning set forth in the Letter of Credit
Agreement.

 

“Fundamental Documents” shall have the meaning set forth in the Letter of Credit
Agreement.

 

“GAAP” shall mean generally accepted accounting principles in the United States
from time to time.

 

“Indemnified Person” shall have the meaning set forth in Clause 13.1 of Clause
13 (Indemnity and Expenses).

 

“Investments” shall have the meaning set forth in the Letter of Credit
Agreement.

 

B-16

--------------------------------------------------------------------------------


 

“Letter of Credit Agreement” shall have the meaning set forth in paragraph
(A) of the Recitals.

 

“Letter(s) of Credit” shall have the meaning set forth in the Letter of Credit
Agreement.

 

“Person” shall mean an individual, partnership, corporation (including a
business trust), joint stock company, trust, unincorporated association, joint
venture or other entity, or a government or any political subdivision or agency
thereof.

 

“Pledged Investments” shall have the meaning set forth in sub-clause 1.1.1 of
Clause 1 (Grant of Security).

 

“Secured Obligations” shall have the meaning set forth in Clause 2 (Security for
Obligations).

 

“Secured Parties” shall have the meaning set forth in Recital B hereof.

 

“Security Agent” shall have the meaning set forth in the preamble.

 

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York.

 

B-17

--------------------------------------------------------------------------------


 

SCHEDULE 2

Prior Addresses

 

None

 

B-18

--------------------------------------------------------------------------------


 

SCHEDULE 2

Trade Names

 

None

 

B-19

--------------------------------------------------------------------------------


 

Exhibit C

 

Form of Utilization Request

 

From:

 

To:                       Lloyds TSB Bank plc

 

Dated:

 

Dear Sirs,

 

1.                               We refer to the Letter of Credit and
Reimbursement Agreement dated as of December 12, 2007 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Letter of
Credit Agreement”) made by and among Arch Reinsurance Ltd. as the Obligor,
Lloyds TSB Bank plc as Agent and Arranger and the Original Lenders named
therein. Terms defined in the Letter of Credit Agreement shall have the same
meaning in this notice.

 

2.                               This notice is irrevocable.

 

3.                               We hereby give you notice that, pursuant to the
Letter of Credit Agreement and upon the terms and subject to the conditions
contained therein, we wish the Agent to [issue/ amend] on behalf of the Lenders
a Letter of Credit as follows:

 

Applicant:

 

[·]

 

 

 

[New LOC Amount]:

 

[·]

 

 

 

[Existing Amount]:

 

[·]

 

 

 

[Movement Amount]:

 

[·]

 

 

 

[New Amount]:

 

[·]

 

 

 

Utilization Date:

 

[·]

 

 

 

Commencement Date:

 

[·] 200  

 

 

 

Expiry Date:

 

31 December 20    

 

4.                               We confirm that, at the date hereof, the
Repeating Representations are true in all material respects and no Default has
occurred and is continuing or will arise as a result of this utilization.

 

5.                               We confirm, at the date hereof, (i) that the
Adjusted Collateral Value is not less than the sum of all amounts outstanding
with respect to Letter of Credit Obligations and Reimbursement Obligations,
taking into account the amount of the requested Letter of Credit, (ii) that each
of the Investments utilized in the preceding calculation of

 

C-1

--------------------------------------------------------------------------------


 

Adjusted Collateral Value have been deposited into the Custodial Account and
(iii) that the aggregate face amount of the Letters of Credit issued under the
Letter of Credit Agreement (taking into account the requested Letter of Credit)
does not exceed USD$150,000,000 or such lower amount of the Facility as a result
of cancellation under Clause 2.5 (Unconditional Obligations of the Obligor).

 

Yours faithfully

 

 

 

Authorized Signatory

for and on behalf of

Arch Reinsurance Ltd.

 

C-2

--------------------------------------------------------------------------------


 

Exhibit D

 

Form of Custodial Account Certificate

 

To:                       Lloyds TSB Bank plc

[·]

London  [·]

 

Re: Account No. A30F0415332

 

Dear Sir/Madam:

 

This Adjusted Collateral Value Certificate is provided pursuant to the Letter of
Credit and Reimbursement Agreement (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Letter of Credit
Agreement”) dated as of December [·], 2007, by and among Arch Reinsurance Ltd.,
Lloyds TSB Bank plc as Agent and Arranger and the Original Lenders named
therein. Unless otherwise defined herein, terms and expressions defined in the
Letter of Credit Agreement have the same meaning when used herein.

 

The undersigned, hereby certifies that on                    , 20    , [monthly]
the Custodial Account contains the following Collateral:

 

Type of Collateral

 

Amount
(US$ )

 

Permitted
Percentages
- Matching
Currency
(%)

 

Permitted
Percentages
- Non-
Matching
Currency
(%)

 

Adjusted
Collateral
Value
(US$ )

 

Currency

 

A. Collateral

 

 

 

 

 

 

 

 

 

 

 

1. Group 1 Investments with maturities of ten years or less from the date of
determination

 

 

 

90

%

85

%

 

 

 

 

2. Group 1 Investments with maturities more than ten years from the date of
determination and Group 2 Investments

 

 

 

85

%

80

%

 

 

 

 

3. Commercial Paper and Money Market Investments

 

 

 

90

%

85

%

 

 

 

 

4. U.S. Dollars, euros, pounds sterling and Cash Equivalents

 

 

 

100

%

95

%

 

 

 

 

Sub-total Collateral

 

 

 

 

 

 

 

 

 

 

 

 

D-1

--------------------------------------------------------------------------------


 

US $ Denominated
Non – US $ Collateral
Sub –total “A” in US $

 

 

 

 

 

 

 

 

 

 

 

B. Obligations(1):
Letter of Credit Obligations
US $Non -US $ Reimbursement Obligations
US $Non-US $

 

 

 

 

 

 

 

 

 

 

 

Sub-total “B” in US $ Obligations

 

 

 

 

 

 

 

 

 

 

 

Collateral position net of Obligations
US $ Denominated
(Total of Sub-total A - Subtotal B)
Non-US $ denominated
(Subtotal A-1(2) minus Sub-total B-1)

 

 

 

 

 

 

 

 

 

 

 

 

Currency Exchange Rates as of

 

 

 

Arch Reinsurance Ltd.

 

 

 

By:

 

 

 

Its

 

 

--------------------------------------------------------------------------------

(1) List the Letter of Credit or Reimbursement Obligation in the currency
issued.

(2) In the event there is an amount under Sub-total A-1, it must be 110% of the
Sub-total B-1.

 

D-2

--------------------------------------------------------------------------------


 

Exhibit E

 

Form of Compliance Certificate

 

To:                       Lloyds TSB Bank plc, as Agent

 

From:           Arch Reinsurance Ltd.

 

Dated:

 

Dear Sirs

 

USD$150,000,000 Letter of Credit Facility Agreement

dated as of December 12, 2007 (as amended, amended and restated, supplemented or

otherwise modified from time to time, the “Agreement”)

 

1.                                We refer to the Agreement. This is a
Compliance Certificate. Terms defined in the Agreement have the same meaning
when used in this Compliance Certificate unless given a different meaning in
this Compliance Certificate.

 

2.                                Based on financial reports accompanying this
Compliance Certificate, we confirm that the minimum Consolidated Tangible Net
Worth of the Parent is [·] and the Parent Leverage Ratio is [·].

 

3.                                We confirm that no Default has occurred and is
continuing.

 

Signed:

 

 

 

[Chief Executive Officer, Chief Financial Officer, Controller or

 

Assistant Controller of Arch Reinsurance Ltd.]

 

E-1

--------------------------------------------------------------------------------


 

Exhibit F

 

Form of Assignment and Assumption

 

Reference is made to the Letter of Credit and Reimbursement Agreement dated as
of December 12, 2007 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Letter of Credit Agreement”) by and
among Arch Reinsurance Ltd., a Bermuda company (the “Obligor”), Lloyds TSB Bank
plc as Agent (the “Agent”) and Arranger and the Original Lenders named therein.
Terms defined in the Letter of Credit Agreement are used herein with the same
meaning.

 

The “Assignor” and the “Assignee” referred to on Schedule 1 hereto agree as
follows:

 

1.                               The Assignor hereby sells and assigns to the
Assignee, and the Assignee hereby purchases and assumes from the Assignor, an
interest in and to the Assignor’s rights and obligations under the Letter of
Credit Agreement as of the date hereof equal to the percentage interest
specified on Schedule 1 hereto of all outstanding rights and obligations under
the Letter of Credit Agreement together with existing and future participations
in Letters of Credit pursuant to Clause 2.4 of the Letter of Credit Agreement.
After giving effect to such sale and assignment, the Assignee’s Commitment will
be as set forth on Schedule 1 hereto.

 

2.                               The Assignor (i) represents and warrants that
it is the legal and beneficial owner of the interest being assigned by it
hereunder and that such interest is free and clear of any adverse claim;
(ii) makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made in or in
connection with the Letter of Credit Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of, or the
perfection or priority of any lien or security interest created or purported to
be created under or in connection with, the Letter of Credit Agreement or any
other instrument or document furnished pursuant thereto; and (iii) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Obligor or the performance or observance by the
Obligor of any of its obligations under the Letter of Credit Agreement or any
other instrument or document furnished pursuant thereto.

 

3.                               The Assignee (i) confirms that it has received
a copy of the Letter of Credit Agreement, together with copies of the financial
statements referred to in Clause 5.1.2 thereof and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption; (ii) agrees that it will,
independently and without reliance upon the Agent, the Assignor or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Letter of Credit Agreement; (iii) confirms that it is an
Eligible Assignee; (iv) appoints and authorizes the Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the

 

F-1

--------------------------------------------------------------------------------


 

Letter of Credit Agreement as are delegated to the Agent by the terms thereof,
together with such powers and discretion as are reasonably incidental thereto;
(v) agrees that it will perform in accordance with their terms all of the
obligations that by the terms of the Letter of Credit Agreement are required to
be performed by it as a Lender; and (vi) attaches any U.S. Internal Revenue
Service forms required under Clause 2.9.2 of the Letter of Credit Agreement.

 

4.                               Following the execution of this Assignment and
Assumption, it will be delivered to the Agent for acceptance and recording by
the Agent. The effective date for this Assignment and Assumption (the “Effective
Date”) shall be the date of acceptance hereof by the Agent, unless otherwise
specified on Schedule 1 hereto.

 

5.                               Upon such acceptance and recording by the
Agent, as of the Effective Date, (i) the Assignee shall be a party to the Letter
of Credit Agreement and, to the extent provided in this Assignment and
Assumption, have the rights and obligations of a Lender thereunder and (ii) the
Assignor shall, to the extent provided in this Assignment and Assumption,
relinquish its rights and be released from its obligations under the Letter of
Credit Agreement.

 

6.                               Upon such acceptance and recording by the
Agent, from and after the Effective Date, the Agent shall make all payments
under the Letter of Credit Agreement in respect of the interest assigned hereby
(including, without limitation, all payments of principal, interest and facility
fees with respect thereto) to the Assignee. The Assignor and Assignee shall make
all appropriate adjustments in payments under the Letter of Credit Agreement for
periods prior to the Effective Date directly between themselves.

 

7.                               This Assignment and Assumption shall be
governed by, and construed in accordance with, the laws of the State of New
York.

 

8.                               This Assignment and Assumption may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Delivery of an executed counterpart of Schedule 1 to this Assignment and
Assumption by telecopier or pdf shall be effective as delivery of a manually
executed counterpart of this Assignment and Assumption.

 

IN WITNESS WHEREOF, the Assignor and the Assignee have caused Schedule 1 to this
Agreement and Acceptance to be executed by their officers thereunto duly
authorized as of the date specified thereon.

 

F-2

--------------------------------------------------------------------------------


 

SCHEDULE 1

ASSIGNMENT AND ASSUMPTION

 

Percentage interest assigned:

 

 

 

%

 

 

 

 

 

 

 

Assignee’s Commitment:

 

$

 

 

 

 

 

 

 

 

 

Aggregate outstanding principal amount of Letter of Credit Obligations assigned:

 

$

 

 

 

 

 

 

 

 

 

Aggregate outstanding principal amount of Letters of Credit assigned:

 

$

 

 

 

 

 

 

 

 

 

Aggregate outstanding principal amount of Reimbursement Obligations assigned:

 

 

 

 

 

 

 

 

 

 

 

Effective Date*:                      , 200

 

 

 

 

 

 

 

 

[NAME OF ASSIGNOR], as Assignor

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

Dated:                        , 20

 

 

 

 

 

[NAME OF ASSIGNEE], as Assignee

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

Dated:                        , 20

 

 

 

Lending Office:

 

[Address]

 

--------------------------------------------------------------------------------

* This date should be no earlier than five Business Days after the delivery of
this Assignment and Assumption to the Agent.

 

F-3

--------------------------------------------------------------------------------


 

Accepted [and Approved]*

 

 

day of                      , 20

 

 

 

 

LLOYDS TSB BANK PLC as Agent

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

[Approved** this                       day

 

of                           , 20

 

 

 

ARCH REINSURANCE LTD.

 

 

 

By:

]

 

 

Title:

 

 

--------------------------------------------------------------------------------

* Required if the Assignee is an Eligible Assignee solely by reason of clause
(c) of the definition of “Eligible Assignee”.

 

** Required if the Assignee is not a Lender or an Affiliate of a Lender (Clause
7.1.2).

 

F-4

--------------------------------------------------------------------------------